--------------------------------------------------------------------------------

 
EXECUTION COPY
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of February 16, 2007
(amending and restating the Credit Agreement dated
as of July 28, 2005)
 
among

 
TRIMBLE NAVIGATION LIMITED,
as the Company,

 
THE SUBSIDIARY BORROWERS,

 
THE INSTITUTIONS FROM TIME TO TIME
PARTIES HERETO AS LENDERS,

 
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Issuing Bank and Swing Line Bank,
 
CITIBANK, N.A.,
and
BMO CAPITAL MARKETS,
as Co-Syndication Agents,

 
and

 
BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents.

 
___________________________________________

 
THE BANK OF NOVA SCOTIA,
as Sole Lead Arranger and Sole Book Runner
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


Page
 
ARTICLE I       DEFINITIONS
2
     
1.1
Certain Defined Terms
2
1.2
Terms Generally
29
1.3
References
29
   
ARTICLE II              LOAN FACILITIES
29
     
2.1
Revolving Loans
29
2.2
[Intentionally Omitted.]
30
2.3
Swing Line Loans
30
2.4
Term Loans
32
2.5
Rate Options for all Advances; Maximum Interest Periods
33
2.6
Prepayments
34
2.7
Reductions of Commitments
35
2.8
Method of Borrowing
35
2.9
Method of Selecting Types and Interest Periods for Advances
36
2.10
Minimum Amount of Each Advance
36
2.11
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances
36
2.12
Default Rate
38
2.13
Method of Payment
38
2.14
Evidence of Debt
39
2.15
Telephonic Notices
40
2.16
Promise to Pay; Interest and Fees; Interest Payment Dates; Interest and Fee
Basis; Taxes
40
2.17
Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions
45
2.18
Lending Installations
45
2.19
Non-Receipt of Funds by the Administrative Agent
45
2.20
Termination Date
46
2.21
Replacement of Certain Lenders
46
2.22
Subsidiary Borrowers
47
2.23
Alternate Currency Loans
48
2.24
Judgment Currency
51
2.25
Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations
51
   
ARTICLE III            THE LETTER OF CREDIT FACILITY
52
     
3.1
Obligation to Issue Letters of Credit
52
3.2
Existing Letters of Credit
53
3.3
Types and Amounts
53

 
-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)


Page
 
3.4
Conditions
53
3.5
Procedure for Issuance of Letters of Credit
54
3.6
Letter of Credit Participation
54
3.7
Reimbursement Obligation
54
3.8
Letter of Credit Fees
56
3.9
Issuing Bank Reporting Requirements
56
3.10
Indemnification; Exoneration
56
3.11
Cash Collateral
58
   
ARTICLE IV             CHANGE IN CIRCUMSTANCES
58
     
4.1
Yield Protection
58
4.2
Changes in Capital Adequacy Regulations
59
4.3
Availability of Types of Advances
60
4.4
Funding Indemnification
60
4.5
Lender Statements; Survival of Indemnity
60
   
ARTICLE V              CONDITIONS PRECEDENT
61
     
5.1
[Intentionally Omitted.]
61
5.2
Advances on the Funding Date
61
5.3
Initial Advance to Each New Subsidiary Borrower
63
5.4
Each Advance and Each Letter of Credit
64
   
ARTICLE VI             REPRESENTATIONS AND WARRANTIES
65
     
6.1
Organization; Corporate Powers
65
6.2
Authorization and Validity
65
6.3
No Conflict; Government Consent
65
6.4
Financial Statements
65
6.5
Material Adverse Change
66
6.6
Taxes
66
6.7
Litigation and Contingent Obligations
66
6.8
Subsidiaries
66
6.9
ERISA
66
6.10
Accuracy of Information
67
6.11
Regulation U
67
6.12
Material Agreements
67
6.13
Compliance With Laws
67
6.14
Ownership of Properties
68
6.15
Statutory Indebtedness Restrictions
68
6.16
Environmental Matters
68
6.17
Insurance
68

 
-iii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


Page


6.18
Labor Matters
69
6.19
Solvency
69
6.20
Default
69
6.21
Foreign Employee Benefit Matters
69
6.22
Representations and Warranties of each Subsidiary Borrower
69
   
ARTICLE VII            COVENANTS
71
     
7.1
Reporting
71
7.2
Affirmative Covenants
74
7.3
Negative Covenants
77
7.4
Financial Covenants
85
   
ARTICLE VIII          DEFAULTS
85
     
8.1
Defaults
85
   
ARTICLE IX             ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND
REMEDIES
87
     
9.1
Termination of Commitments; Acceleration
87
9.2
Amendments
88
9.3
Preservation of Rights
89
   
ARTICLE X              GUARANTY
89
     
10.1
Guaranty
89
10.2
Waivers
89
10.3
Guaranty Absolute
89
10.4
Acceleration
90
10.5
Marshaling; Reinstatement
91
10.6
Subrogation
91
10.7
Termination Date
91
   
ARTICLE XI             GENERAL PROVISIONS
91
     
11.1
Survival of Representations
91
11.2
Governmental Regulation
91
11.3
Headings
92
11.4
Entire Agreement
92
11.5
Several Obligations; Benefits of this Agreement
92
11.6
Expenses; Indemnification
92
11.7
Numbers of Documents
93

 
-iv-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


Page


11.8
Accounting
93
11.9
Severability of Provisions
93
11.10
Nonliability of Lenders
93
11.11
GOVERNING LAW
93
11.12
CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
94
11.13
Other Transactions
95
11.14
Effect of Amendment and Restatement of the Existing Credit Agreement
95
11.15
Patriot Act
96
   
ARTICLE XII            THE ADMINISTRATIVE AGENT
96
     
12.1
Appointment; Nature of Relationship
96
12.2
Powers
97
12.3
General Immunity
97
12.4
No Responsibility for Loans, Creditworthiness, Recitals, Etc
97
12.5
Action on Instructions of Lenders
98
12.6
Employment of Agents and Counsel
98
12.7
Reliance on Documents; Counsel
98
12.8
The Administrative Agent’s, Issuing Banks’, Alternate Currency Lenders’ and
Swing Line Bank’s Reimbursement and Indemnification
98
12.9
Rights as a Lender
99
12.10
Lender Credit Decision
99
12.11
Successor Administrative Agent
99
12.12
No Duties Imposed Upon Co-Syndication Agents, Co-Documentation Agents or
Arranger
100
   
ARTICLE XIII          SETOFF; RATABLE PAYMENTS
100
     
13.1
Setoff
100
13.2
Ratable Payments
100
13.3
Application of Payments
101
13.4
Relations Among Lenders
101
   
ARTICLE XIV          BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
101
     
14.1
Successors and Assigns
101
14.2
Participations
102
14.3
Assignments
103
14.4
Confidentiality
106
14.5
Dissemination of Information
106

 
-v-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


Page


ARTICLE XV           NOTICES
106
     
15.1
Giving Notice
106
15.2
Change of Address
106
15.3
Authority of Company
106
   
ARTICLE XVI          COUNTERPARTS
107



ANNEXES, EXHIBITS AND SCHEDULES
ANNEX I
 
Loan Commitments
ANNEX II
 
Eurocurrency Payment Offices
     
EXHIBIT A
 
Form of Borrowing/Conversion/Continuation Notice
EXHIBIT B
 
Form of Request for Letter of Credit
EXHIBIT C
 
Form of Assignment and Acceptance Agreement
EXHIBIT D
 
Form of Officer’s Certificate
EXHIBIT E
 
Form of Compliance Certificate
EXHIBIT F
 
Form of Subordination Agreement
EXHIBIT G-1
 
Form of Revolving Loan Note
EXHIBIT G-2
 
Form of Term Loan Note
EXHIBIT H
 
Form of Assumption Letter
EXHIBIT I
 
Alternate Currency Addendum
     
SCHEDULE 1.1.1
 
Mandatory Cost Formulae
SCHEDULE 2.13
 
Lender Contact Information and Wire Instructions

 
-vi-

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of February 16, 2007,
amending and restating the Credit Agreement dated as of July 28, 2005, is
entered into by and among, TRIMBLE NAVIGATION LIMITED, a California corporation
(the “Company”), the Subsidiary Borrowers (capitalized terms used in this
preamble and the following recitals that are not otherwise defined shall have
the meanings assigned thereto in Section 1.1 below) party hereto, the
institutions from time to time parties hereto as Lenders, whether by execution
of this Agreement or an Assignment Agreement pursuant to Section 14.3, THE BANK
OF NOVA SCOTIA (“BNS”), in its capacity as administrative agent for itself and
the other Lenders (the “Administrative Agent”), CITIBANK, N.A. and BMO CAPITAL
MARKETS, each in its capacity as a co-syndication agent (collectively, the
“Co-Syndication Agents”), and BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,
each in its capacity as a co-documentation agent (collectively, the
“Co-Documentation Agents”).
 
R E C I T A L S:
 
A.           Pursuant to the Credit Agreement, dated as of July 28, 2005 (the
“Existing Credit Agreement”), among the Company, the Subsidiary Borrowers party
thereto, the various financial institutions parties thereto (collectively, the
“Existing Lenders”), the Administrative Agent, the Co-Syndication Agents, and
the Co-Documentation Agents, the Existing Lenders made financial accommodations
to the Company and the other Borrowers in the aggregate principal amount of
$200,000,000, the proceeds of which the Company will use for ongoing working
capital and general corporate needs of the Company and its Subsidiaries,
including acquisitions.
 
B.           The Company, Merger Sub and @Road, Inc., a Delaware corporation
(“ARDI”) have entered into an agreement and plan of merger, dated as of December
10, 2006 (as amended, supplemented, amended and restated, or otherwise modified
from time to time in accordance with the provisions hereof and thereof, the
“Merger Agreement”), whereby with the requisite consent of the existing
shareholders of ARDI, Merger Sub will merge (the “Merger”) with and into ARDI,
with ARDI surviving the Merger and being a Wholly-Owned Subsidiary of the
Company.
 
C.           Pursuant to the Consent to Certain Amendments to the Credit
Agreement, dated as of February 16, 2007, among the Company, the Subsidiary
Borrowers party thereto and the Lenders party thereto, the Company requested
that the Existing Lenders consent, and the Lenders provided their consent, to
the Merger and to amend certain provisions of the Existing Credit Agreement,
pursuant to the terms of this Agreement.
 
D.           The Company has requested the Lenders to extend commitments under
this Agreement to make additional revolving loans to the Borrowers in an
aggregate principal amount not to exceed $100,000,000 and term loans in an
aggregate principal amount not to exceed $100,000,000 to be used (i) to
consummate the Merger, (ii) to pay fees and expenses incurred by the Borrowers
in connection with the foregoing and (iii) for general corporate purposes of the
Borrowers.
 
1

--------------------------------------------------------------------------------



E.           The Lenders are willing to extend such commitments on the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Lenders and the
Administrative Agent hereby agree as follows:
 
 
ARTICLE I
DEFINITIONS
 
1.1           Certain Defined Terms.  In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (a) acquires any going business concern or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.
 
“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 12.11.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loan(s) made by some or all of the Lenders to the applicable Borrower of
the same Type and, in the case of Fixed Rate Advances for the same Interest
Period and in the case of Alternate Currency Loans, in the same currency.
 
“Affected Lender” is defined in Section 2.21.
 
“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if the controlling
Person is the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of greater than ten percent (10%) or more of any class of
voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.
 
“Affirmation and Consent” means the Affirmation and Consent, dated as of the
Amendment Effective Date, executed and delivered by each Obligor party to a
Guaranty prior to the Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent.
 
2

--------------------------------------------------------------------------------



“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all Lenders, as they may be adjusted from time to time pursuant
to the terms hereof.  The Aggregate Revolving Loan Commitment as of the
Amendment Effective Date shall not be greater than Three Hundred Million Dollars
($300,000,000).
 
“Agreed Currencies” means  (a) Dollars, (b) so long as such currency remains an
Eligible Currency, Euro, Swedish Krona and New Zealand Dollars and (c) any other
Eligible Currency which the applicable Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and which is agreed to by all
of the Lenders; provided that the Administrative Agent shall promptly notify
each such Lender of each such request and each such Lender shall be deemed not
to have agreed to each such request unless and until its written consent thereto
has been received by the Administrative Agent.
 
“Agreement” means, on any date, the Existing Credit Agreement, as amended and
restated on the Amendment Effective Date and as the same may thereafter be
further amended, supplemented, amended and restated or otherwise modified from
time to time and in effect on such date.
 
“Agreement Accounting Principles” means generally accepted accounting principles
of the United States as applied in a manner consistent with that used in
preparing the financial statements of the Company referred to in Section 6.4;
provided that for the purposes of determining compliance with the financial
covenants set forth in Section 7.4, “Agreement Accounting Principles” means
generally accepted accounting principles as in effect as of the Closing Date.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to in the case of Loans in Dollars, the higher of (a) the Prime Rate
for such day and (b) the sum of (i) the Federal Funds Effective Rate for such
day and (ii) one half percent (.50%) per annum, and in the case of Loans in
other Agreed Currencies, the comparable rate for such other Agreed Currency, as
reasonably determined by the Administrative Agent.
 
“Alternate Currency” shall mean any Eligible Currency which is not an Agreed
Currency and which the applicable Borrower requests the applicable Alternate
Currency Lender to include as an Alternate Currency hereunder and which is
acceptable to the applicable Alternate Currency Lender and with respect to which
an Alternate Currency Addendum has been executed by a Subsidiary Borrower or the
Company and the applicable Alternate Currency Lender in connection therewith.
 
“Alternate Currency Addendum” means an addendum substantially in the form of
Exhibit I hereto with such modifications thereto as shall be approved by the
applicable Alternate Currency Lender and the Administrative Agent.
 
“Alternate Currency Borrowing” means any borrowing consisting of a Loan made in
an Alternate Currency.
 
3

--------------------------------------------------------------------------------



“Alternate Currency Commitment” means, for any Alternate Currency Lender for
each Alternate Currency, the obligation of such Alternate Currency Lender to
make Alternate Currency Loans not exceeding the Dollar Amount set forth in the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.
 
“Alternate Currency Fixed Rate” means, for any Alternate Currency Fixed Rate
Loan, for any Alternate Currency Interest Period the per annum rate of interest
under and as set forth in the applicable Alternate Currency Addendum.
 
“Alternate Currency Fixed Rate Loans” means any Loan denominated in an Alternate
Currency made by the applicable Alternate Currency Lender to a Subsidiary
Borrower or the Company pursuant to Section 2.23 and an Alternate Currency
Addendum, which bears interest at the Alternate Currency Fixed Rate.
 
“Alternate Currency Floating Rate Loan” means any Loan denominated in an
Alternate Currency made by the applicable Alternate Currency Lender to a
Subsidiary Borrower or the Company pursuant to Section 2.23 and an Alternate
Currency Addendum, which bears interest at the Floating Rate.
 
“Alternate Currency Interest Period” means, with respect to any Alternate
Currency Fixed Rate Loan, the Interest Period as set forth in, or determined in
accordance with, the applicable Alternate Currency Addendum.
 
“Alternate Currency Lender” means BNS and any other Lender (or any Affiliate,
branch or agency thereof) to the extent it is party to an Alternate Currency
Addendum as the “Alternate Currency Lender” thereunder.  If any agency, branch
or Affiliate of such Lender shall be a party to an Alternate Currency Addendum,
such agency, branch or Affiliate shall, to the extent of any commitment extended
and any Loans made by it, have all the rights of such Lender hereunder; provided
that such Lender shall to the exclusion of such agency, branch or Affiliate,
continue to have all the voting rights vested in it by the terms hereof.
 
“Alternate Currency Loan” means any Alternate Currency Floating Rate Loan and
any Alternate Currency Fixed Rate Loan.
 
“Amendment Effective Date” means the date on which this Amended and Restated
Credit Agreement becomes effective pursuant to Article XVI.
 
“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.16(c)(i) determined in accordance with the provisions of Section
2.16(d)(ii).
 
“Applicable Fixed Rate Margin” means, as at any date of determination, the rate
per annum then applicable to Fixed Rate Loans determined in accordance with the
provisions of Section 2.16(d)(ii)plus (in the case of a Fixed Rate Loan of any
Lender which is lent from the Lending Installation in the United Kingdom or a
Participating Member State) the Mandatory Costs (if any).
 
4

--------------------------------------------------------------------------------



“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.16(d)(ii).
 
“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum equal to the Applicable Fixed Rate Margin for Fixed Rate Loans in
effect on such date.
 
“Approved Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in commercial loans, any other fund that invests
in commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
 
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Administrative Agent from time to time.
 
“ARDI” is defined in Recital B.
 
“Arranger” means BNS in its capacity as sole lead arranger for the loan
transaction evidenced by this Agreement.
 
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction) to any Person other than the Company or any
of its Wholly-Owned Subsidiaries other than (a) the sale or lease of Inventory
in the ordinary course of business, (b) the sale or other disposition of any
obsolete, excess, damaged or worn-out Equipment disposed of in the ordinary
course of business, (c) the sale or liquidation of Cash Equivalents, (d)
dispositions or transfers in the nature of a license or sublicense of
intellectual property, other than licenses that are exclusive across all regions
and fields, (e) other sales, dispositions, leases, conveyances or transfers in
the ordinary course of business, consistent with past practices, (f) the
granting of Liens permitted by Section 7.3(b), (g) the surrender or waiver of
litigation rights or settlement, release or surrender of tort or other
litigation claims of any kind, and (h) any issuance of Capital Stock by a
Subsidiary to the Company or to another Subsidiary not prohibited hereunder.
 
“Assigning Lender” is defined in Section 14.3.
 
“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 14.3 in substantially the
form of Exhibit C hereto.
 
“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Lenders in substantially the form of Exhibit H hereto pursuant to which such
Subsidiary agrees to become a Subsidiary Borrower and agrees to be bound by the
terms and conditions hereof.
 
“Authorized Officer” means any of the Chairman of the Board, the President, the
Treasurer, any Vice President or the Chief Financial Officer of the Company,
acting singly.
 
5

--------------------------------------------------------------------------------



“Availability” means, at any particular time, the amount by which (a) the
Aggregate Revolving Loan Commitment at such time exceeds (b) the Revolving
Credit Obligations outstanding at such time.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan or a Foreign Employee Benefit Plan) and in
respect of which the Company or any other member of the Controlled Group is, or
within the immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA.
 
“BNS” is defined in the preamble.
 
“Borrower” means, as applicable, any of the Company and the Subsidiary
Borrowers, together with their respective successors and assigns; and
“Borrowers” shall mean, collectively, the Company and the Subsidiary Borrowers.
 
“Borrowing/Conversion/Continuation Notice” is defined in Section 2.9.
 
“Borrowing Date” means a date on which a Loan is made hereunder.
 
“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurocurrency Rate, a day (other than
a Saturday or Sunday) on which banks are open for business in Chicago, Illinois,
New York, New York and San Francisco, California and (i) in addition, for Loans
denominated in Agreed Currencies (other than Euro), a day (other than a Saturday
or Sunday) on which dealings in Dollars and the other applicable Agreed
Currencies are carried on in the London interbank market and (ii) in addition,
for Loans denominated in Euro, a day (other than a Saturday or Sunday) on which
dealings in Euro are carried on in Brussels, Belgium interbank market and (b)
for all other purposes a day (other than a Saturday or Sunday) on which banks
are open for business in Chicago, Illinois, New York, New York and San
Francisco, California.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with Agreement Accounting Principles
excluding (a) the cost of assets acquired with Capitalized Lease Obligations,
(b) expenditures of insurance proceeds to rebuild or replace any asset after a
casualty loss and (c) leasehold improvement expenditures for which the Company
or a Subsidiary is reimbursed promptly by the lessor.
 
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided that “Capital Stock” shall not include
any debt securities convertible into equity securities prior to such conversion.
 
6

--------------------------------------------------------------------------------



“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the government of the United States and backed by
the full faith and credit of the United States government; (b) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated A- (or
better) by Standard & Poor’s Ratings Group or A3 (or better) by Moody’s
Investors Services, Inc., and which certificates of deposit and time deposits
are fully protected against currency fluctuations for any such deposits with a
term of more than ninety (90) days; (c) shares of money market, mutual or
similar funds having assets in excess of $100,000,000 and the investments of
which are limited to (i) investment grade securities (i.e., securities rated at
least Baa by Moody’s Investors Service, Inc. or at least BBB by Standard &
Poor’s Ratings Group) and (ii) commercial paper of United States and foreign
banks and bank holding companies and their subsidiaries and United States and
foreign finance, commercial industrial or utility companies which, at the time
of acquisition, are rated A-1 (or better) by Standard & Poor’s Ratings Group or
P-1 (or better) by Moody’s Investors Services, Inc. (all such institutions
being, “Qualified Institutions”); (d) commercial paper of Qualified
Institutions; provided that the maturities of such Cash Equivalents shall not
exceed three hundred sixty-five (365) days from the date of acquisition thereof
and (e) other Investments properly classified as “cash” or “cash equivalents” in
accordance with Agreement Accounting Principles and made in accordance with the
Company’s investment policy, as approved by the Company’s Board of Directors
from time to time.
 
“Change” is defined in Section 4.2.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act of 1934), becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act of 1934, provided that a
person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
thirty-five percent (35%) or more of the combined voting power of the Company’s
outstanding Capital Stock ordinarily having the right to vote at an election of
directors; or
 
(b)           during any period of 12 consecutive months, the majority of the
board of directors of the Company fails to consist of Continuing Directors.
 
7

--------------------------------------------------------------------------------



“Closing Date” means July 28, 2005.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Co-Documentation Agents” is defined in the preamble and includes such Persons’
successors and assigns.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment” means, as the context may require, the Term Loan Commitment or the
Revolving Loan Commitment.
 
“Commitment Amount” means, as the context may require, the Term Loan Commitment
Amount or the Revolving Loan Commitment Amount.
 
“Commitment Termination Date” means, as the context may require, the Term Loan
Commitment Termination Date or the Revolving Loan Commitment Termination Date.
 
“Commitment Termination Event” means the occurrence of any event described in
Section 9.1 resulting in a termination of the Commitments pursuant to Section
9.1.
 
“Company” is defined in the preamble and includes such Person’s successors and
assigns, including a debtor-in-possession on behalf of such Person.
 
“Consolidated Net Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles), but excluding therefrom all goodwill and other
intangible assets under Agreement Accounting Principles.
 
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.
 
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.  The amount of any Contingent
Obligation shall be equal to the portion of the obligation so guaranteed or
otherwise supported, in the case of known recurring obligations, and the maximum
reasonably anticipated liability in respect of the portion of the obligation so
guaranteed or otherwise supported assuming such Person is required to perform
thereunder, in all other cases.
 
8

--------------------------------------------------------------------------------



“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date hereof or (b) was nominated for
election or elected to such board of directors with the approval of the
Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
 
“Controlled Group” means the group consisting of (a) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company; (b) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Code) with the Company; and (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the Code)
as the Company, in each case ((a), (b) or (c)) giving effect to the consummation
of the transactions contemplated by the Loan Documents.
 
“Convertible Indebtedness” means Indebtedness convertible into Capital Stock of
the Company or any of its Subsidiaries at the option of the holder thereof.
 
“Co-Syndication Agents” is defined in the preamble and includes such Persons’
successors and assigns.
 
“Default” means an event described in Article VIII.
 
“Disclosure Letter” means that certain Disclosure Letter, dated as of the
Amendment Effective Date, duly executed and delivered by the Company to the
Administrative Agent and the Lenders on the Amendment Effective Date.
 
“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise:  (a) is required to be redeemed prior to the
date which is six months after the Termination Date, (b) is redeemable at the
option of the holder of such class or series of Capital Stock at any time prior
to the date which is six months after the Termination Date; or (c) is
convertible into or exchangeable or exchangeable for Capital Stock referred to
in clause (a) or (b) or Indebtedness having a scheduled maturity prior to the
date which is six months after the Termination Date.
 
9

--------------------------------------------------------------------------------



“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency, if such currency is Dollars or (b) the Equivalent Amount, if such
currency is any currency other than Dollars.
 
“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.
 
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (d)
depreciation expense to the extent deducted in computing Net Income, plus
(e) amortization expense, including, without limitation, amortization of
goodwill and other intangible assets to the extent deducted in computing Net
Income, plus (f) other non-recurring non-cash charges to the extent deducted in
computing Net Income, plus (g) non-cash expenses in connection with stock
options granted to employees or directors, minus (h) other non-recurring cash or
non-cash credits to the extent added in computing Net Income.
 
“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or the applicable Borrower has given notice in
accordance with Section 2.23 and that is readily available, freely traded, in
which deposits are customarily offered to banks in the London interbank market
(or other market where the Administrative Agent’s or Alternate Currency
Lender’s, as applicable, foreign currency operations in respect of such currency
are then being conducted), convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which an
Equivalent Amount may be readily calculated.  If, after the designation pursuant
to the terms of this Agreement of any currency as an Agreed Currency or
Alternate Currency, (a) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, or such country’s currency is,
in the determination of the Administrative Agent, no longer readily available or
freely traded or (b) in the determination of the Administrative Agent, an
Equivalent Amount for such currency is not readily calculable (each of
clause (a) and (b), a “Disqualifying Event”), then the Administrative Agent
shall promptly notify the Lenders and the Company, and such country’s currency
shall no longer be an Agreed Currency or Alternate Currency until such time as
the Disqualifying Event(s) no longer exist, but in any event within five (5)
Business Days of receipt of such notice from the Administrative Agent, the
applicable Borrowers shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loan into Loans in Dollars or
another Agreed Currency or Alternate Currency, subject to the other terms
contained in Articles II and IV.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
10

--------------------------------------------------------------------------------



“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 etseq., the Occupational Safety and Health Act of 1970, 29
U.S.C. § 651 etseq., and the Resource Conservation and Recovery Act of 1976, 42
U.S.C. § 6901 etseq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
 
“Equipment” means all of the Company’s and its Subsidiaries’ present and future
(a) equipment, including, without limitation, machinery, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, vehicles,
vessels, aircraft, aircraft engines, and trade fixtures, (b) other tangible
personal property (other than the Company’s or its Subsidiaries’ Inventory), and
(c) any and all accessions, parts and appurtenances attached to any of the
foregoing or used in connection therewith, and any substitutions therefor and
replacements, products and proceeds thereof.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange of the Administrative Agent or Alternate Currency Lender, as
applicable, in the London interbank market (or other market where the
Administrative Agent’s or Alternate Currency Lender’s, as applicable, foreign
exchange operations in respect of such currency are then being conducted) for
such other currency at 11:00 a.m. (local time) two (2) Business Days prior to
the date on which such amount is to be determined, rounded up to the nearest
amount of such currency as determined by the Administrative Agent or applicable
Alternate Currency Lender from time to time; provided that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent or Alternate Currency Lender, as applicable, may use any
reasonable method it deems appropriate to determine such amount, and such
determination shall be conclusive absent manifest error.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
 
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
 
11

--------------------------------------------------------------------------------



“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Loan for any
specified Interest Period one of the following:
 
(a)           “LIBOR” means, in relation to any Eurocurrency Rate Loan,
denominated in any Agreed Currency other than Euro;
 
(i)            the applicable Screen Rate, or
 
(ii)           (if no Screen Rate is available for the currency or Interest
Period of that Loan) the rate as determined by the Administrative Agent to be
the rate offered by it to leading banks in the Relevant Interbank Market,
 
in each case as of 11:00a.m., London time, on the Quotation Day for the offering
of deposits in the currency of that Loan and for a period comparable to the
Interest Period for that Loan;
 
(b)           “EURIBOR” means, in relation to any Eurocurrency Rate Loan in
Euro,
 
(i)            the applicable Screen Rate, or
 
(ii)           (if no Screen Rate is available for the Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Relevant Interbank Market,
 
in each case as of 11:00a.m., Brussels time, in the Quotation Day for the
offering of deposits in Euro for delivery on the first day of such Interest
Period in Same Day Funds for a period comparable to the Interest Period of the
relevant Loan; and
 
(c)           “STIBOR” means, in relation to any Eurocurrency Rate Loan in
Swedish Krona,
 
(i)            the applicable Screen Rate, or
 
(ii)           (if no Screen Rate is available for the Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the Relevant Interbank Market,
 
in each case as of 11:00a.m., Stockholm time, in the Quotation Day for the
offering of deposits in Swedish Krona for delivery on the first day of such
Interest Period in Same Day Funds for a period comparable to the Interest Period
of the relevant Loan.
 
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, any agency, branch or Affiliate of the Administrative
Agent, specified as the “Eurocurrency Payment Office” for such Agreed Currencies
in Annex II hereto or such other agency, branch, Affiliate or correspondence
bank of the Administrative Agent, as it may from time to time specify to the
applicable Borrowers and each Lender as its Eurocurrency Payment Office.
 
12

--------------------------------------------------------------------------------



“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the sum of (a) the quotient of (i) the Eurocurrency
Base Rate applicable to such Interest Period divided by (ii) one minus the
Reserve Requirement; plus (b) the then Applicable Fixed Rate Margin, changing as
and when the Applicable Fixed Rate Margin changes.
 
“Eurocurrency Rate Loan” means a Loan made by a Lender pursuant to Section 2.1
or 2.4, which bears interest at the Eurocurrency Rate.
 
“Existing Credit Agreement” is defined in Recital A.
 
“Existing Lender” is defined in Recital A.
 
“Existing Revolving Loan” and “Existing Revolving Loans” are defined in Section
2.1(a).
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
 
“Fee Letters” means, collectively, (a) that certain fee letter, dated as of July
7, 2005, by and between the Company and BNS and (b) that certain fee letter,
dated as of January 12, 2007 by and between the Company and BNS.
 
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA to (b) Fixed Charges, in each case for the period of four fiscal
quarters ending on such date.
 
“Fixed Charges” means, with respect to the Company and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) interest expenses paid
on outstanding Indebtedness for the period of four fiscal quarters ending on the
date of determination, plus (b) scheduled principal payments on Indebtedness
made during such period, plus (c) dividends paid on stock of the Company and
other Restricted Payments made by the Company during such period, plus (d)
Capital Expenditures made during such period.
 
“Fixed-Rate Advance” means an Advance which bears interest at the Eurocurrency
Rate or at a fixed Alternate Currency Rate.
 
“Fixed-Rate Loans” means, collectively, the Eurocurrency Rate Loans and
Alternate Currency Fixed Rate Loans.
 
“Floating Rate” means, for any day for any Loan, a rate per annum equal to (a)
in the case of Loans in Agreed Currencies, the Alternate Base Rate for such day,
changing when and as the Alternate Base Rate changes, plus the then Applicable
Floating Rate Margin, and (b) in the case of Alternate Currency Floating Rate
Loans, the rate specified as such in the applicable Alternate Currency Addendum.
 
13

--------------------------------------------------------------------------------



“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).
 
“Foreign Pension Plan” means any employee benefit plan as described in Section
3(3) of ERISA which (a) is maintained or contributed to for the benefit of
employees of the Company, any of its Subsidiaries or any member of its
Controlled Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of
ERISA, and (c) under applicable local law, is required to be funded through a
trust or other funding vehicle.
 
“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.
 
“Funding Date” means February 20, 2007.
 
“Governmental Acts” is defined in Section 3.10(a).
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
 
“Guaranteed Obligations” is defined in Section 10.1.
 
“Guarantor” means each Domestic Subsidiary of the Company that from time to time
is party to a Guaranty.
 
“Guaranty” means each of (a) that certain Subsidiaries Guaranty, dated as of
July 28, 2005, and any and all joinders or supplements thereto executed from
time to time by each Subsidiary Borrower that is a Domestic Subsidiary and each
other Domestic Subsidiary of the Company as required pursuant to Section 7.2(k)
in favor of the Administrative Agent for the benefit of itself and the Holders
of Obligations, in form and substance satisfactory to the Administrative Agent,
and (b) the guaranty by the Company of all of the Obligations of the Subsidiary
Borrowers pursuant to this Agreement and the Alternate Currency Addenda, in each
case as amended, supplemented, amended and restated or otherwise modified from
time to time.
 
“Hedging Agreements” is defined in Section 7.3(k).
 
14

--------------------------------------------------------------------------------



“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all agreements, devices or
arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants.
 
“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (a) each Lender in respect of its Loans and in respect of
obligations under Hedging Agreements, (b) each Issuing Bank in respect of
Reimbursement Obligations owed to it, (c) the Administrative Agent, the Lenders
and the Issuing Banks in respect of all other present and future obligations and
liabilities of the Company or any of its Subsidiaries of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (d) each Indemnitee in respect of the obligations and liabilities of
the Company or any of its Subsidiaries to such Person hereunder or under the
other Loan Documents, and (e) their respective successors, transferees and
assigns.
 
“Incremental Loan Lender” means each Lender with a commitment to make
Incremental Loans.
 
“Incremental Loan” and “Incremental Loans” are defined in Section 2.1(a).
 
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such person’s business payable on customary terms and
earn-out payments arising in connection with Permitted Acquisitions),
(c) obligations, whether or not assumed, secured by Liens on property now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, bonds, or other similar instruments, (e) Capitalized Lease
Obligations, (f) net liability in connection with Hedging Obligations,
(g) actual and contingent reimbursement obligations in respect of letters of
credit, (h) the implied debt component of synthetic leases of which such Person
is lessee or any other off-balance sheet financing arrangements (including,
without limitation, any such arrangements giving rise to any Off-Balance Sheet
Liabilities) and (i) Contingent Obligations of such Person in respect of items
of the type set forth in clauses (a) through (h); provided that the term
“Indebtedness” shall not include any (a) accrued or deferred interest or other
expenses, unless capitalized in accordance with Agreement Accounting Principles
or (b) lease properly classified as an operating lease in accordance with
Agreement Accounting Principles.  The amount of any item of Indebtedness, except
for any item of Indebtedness described in clause (h), shall be the amount of any
liability in respect thereof appearing on a balance sheet properly prepared in
accordance with Agreement Accounting Principles, except that the amount of any
item of Indebtedness described in clause (i) shall be determined in accordance
with the definition of Contingent Obligations and the amount of any item of
Indebtedness described in clause (h) above shall be the “principal-equivalent”
amount of such obligation.
 
15

--------------------------------------------------------------------------------



“Insignificant Subsidiary” means a Foreign Subsidiary having assets with a book
value of $10,000,000 or less.
 
“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment fees and fees for
stand-by letters of credit), all as determined in conformity with Agreement
Accounting Principles.
 
“Interest Period” means (a) with respect to Alternate Currency Loans, any
Alternate Currency Interest Period and (b) with respect to a Eurocurrency Rate
Loan, a period of one (1), two (2), three (3) or six (6) months or, with the
consent of all of the Lenders, nine (9) months, commencing on a Business Day
selected by the applicable Borrower on which a Eurocurrency Rate Loan is made to
such Borrower pursuant to this Agreement.  Such Interest Period described in
clause (b) above shall end on (but exclude) the day which corresponds
numerically to such date one, two, three, six or nine months thereafter;
provided that if there is no such numerically corresponding day in such next,
second, third, sixth or (if available to all Lenders) ninth succeeding month,
such Interest Period shall end on the last Business Day of such next, second,
third, sixth or (if available to all Lenders) ninth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.
 
“Inventory” shall mean any and all goods, including, without limitation, goods
in transit, wheresoever located, whether now owned or hereafter acquired by the
Company or any of its Subsidiaries, which are held for sale, rental or lease,
furnished under any contract of service or held as raw materials, work in
process or supplies, and all materials used or consumed in the business of the
Company or any of its Subsidiaries, and shall include all right, title and
interest of the Company or any of its Subsidiaries in any property the sale or
other disposition of which has given rise to Receivables and which has been
returned to or repossessed or stopped in transit by the Company or any of its
Subsidiaries.
 
“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (b) any purchase by that Person of
all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (c) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of property by such Person other
than in the ordinary course of its business.
 
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.
 
16

--------------------------------------------------------------------------------



“Issuing Banks” means BNS or any of its Affiliates in its separate capacity as
an issuer of Letters of Credit pursuant to Sections 3.1 and 3.2.
 
“L/C Documents” is defined in Section 3.4.
 
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
 
“L/C Interest” shall have the meaning ascribed to such term in Section 3.6.
 
“L/C Obligations” means, without duplication, an amount equal to the sum of (a)
the aggregate amount then available for drawing under each of the Letters of
Credit, (b) the face amount of all outstanding L/C Drafts corresponding to the
Letters of Credit, which L/C Drafts have been accepted by the applicable Issuing
Bank, (c) the aggregate outstanding amount of all Reimbursement Obligations at
such time and (d) the aggregate amount equal to the face amount of all Letters
of Credit requested by the Borrowers but not yet issued (unless the request for
an unissued Letter of Credit has been denied).
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement, and their successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent.
 
“Letter of Credit” means standby letters of credit to be (a) issued by the
Issuing Banks pursuant to Section 3.1 or (b) deemed issued by the Issuing Banks
pursuant to Section 3.2.
 
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness on such date of determination to (b) EBITDA for the most recently
ended period of four fiscal quarters (including any fiscal quarters ending on
the date of determination).
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
encumbrance or security agreement of any kind or nature whatsoever (including,
without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement); provided that in no
event shall the lessor’s interest under any real property lease or any lease
properly classified as an operating lease in accordance with Agreement
Accounting Principles be a “Lien” for purposes of this definition.
 
“Loan(s)” means, (a) in the case of any Lender, such Lender’s portion of any
Advance made pursuant to Section 2.1, 2.3 or 2.4, in the case of any Alternate
Currency Lender, any Alternate Currency Loan made by it pursuant to Section 2.23
and the applicable Alternate Currency Addendum, and in the case of the Swing
Line Bank, any Swing Line Loan made by it pursuant to Section 2.3, and (b)
collectively, all Revolving Loans, Alternate Currency Loans, Swing Line Loans
and Term Loans.
 
“Loan Account” is defined in Section 2.14(a).
 
17

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, each Alternate Currency Addendum executed
hereunder, each Assumption Letter executed hereunder, each Guaranty, the
Subordination Agreement, each Fee Letter and all other documents, instruments,
notes and agreements executed in connection therewith or contemplated thereby,
as the same may be amended, restated or otherwise modified and in effect from
time to time.
 
“Loan Parties” means each of the Company, each Subsidiary Borrower and each of
the Guarantors.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.1.1.
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform their respective obligations under the Loan Documents,
or (c) the ability of the Lenders or the Administrative Agent to enforce the
Obligations.
 
“Merger” is defined in Recital B.
 
“Merger Agreement” is defined in Recital B.
 
“Merger Date Leverage Ratio” means, as of the date of determination, the ratio
of (a) Net Debt on such date of determination to (b) EBITDA for the Company and
its Subsidiaries (excluding ARDI and its Subsidiaries) for the most recently
completed four-fiscal-quarter period.
 
“Merger Documents” means, collectively, the Merger Agreement and all schedules,
exhibits, annexes and amendments thereto and all side letters and agreements
affecting the terms thereof.
 
“Merger Sub” means Roadrunner Acquisition Corp., a Delaware corporation and a
Wholly-Owned Subsidiary of the Company.
 
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, or was required to be, contributed to by either the Company or
any member of the Controlled Group.
 
“Net Debt” means as of the date of determination, Total Indebtedness at such
time, after giving effect to the Transactions, less the amount of cash or Cash
Equivalents of ARDI as of February 8, 2007 that are not in each case pledged,
secured or otherwise restricted.
 
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.
 
18

--------------------------------------------------------------------------------



“Non-Wholly-Owned Subsidiary” means each Subsidiary that is not a Wholly-Owned
Subsidiary.
 
“Notice of Assignment” is defined in Section 14.3(b).
 
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers or any of their
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, any
Arranger, any Affiliate of the Administrative Agent or any Lender, any Issuing
Bank or any Indemnitee, of any kind or nature, present or future, arising under
this Agreement, the L/C Documents, any Alternate Currency Addendum or any other
Loan Document or under or with respect to any Hedging Agreement entered into
with a Lender or an Affiliate of a Lender (at the time such Hedging Agreement
was entered into) in connection with this Agreement, in each case whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.  The term
includes, without limitation, all interest, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, reasonable paralegals’ fees (in each case
whether or not allowed), and any other sum chargeable to the Company or any of
its Subsidiaries under this Agreement or any other Loan Document.
 
“Obligor” is defined in Section 10.1.
 
“Off-Balance Sheet Liabilities” of a Person means (i) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to
Receivables sold by such Person or any of its Subsidiaries, (ii) any liability
of such Person or any of its Subsidiaries under any sale and leaseback
transactions which do not create a liability on the consolidated balance sheet
of such Person, (iii) any liability of such Person or any of its Subsidiaries
under any financing lease or so-called “synthetic” lease transaction, or (iv)
any obligations of such Person or any of its Subsidiaries arising with respect
to any other transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.
 
“Other Taxes” is defined in Section 2.16(e)(ii).
 
“Participants” is defined in Section 14.2(a).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.
 
“Patriot Act Disclosures” means all documentation and other information which
the Administrative Agent or any Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.
 
19

--------------------------------------------------------------------------------



“Payment Date” means the last day of each fiscal quarter of the Company, the
Revolving Loan Commitment Termination Date, the Termination Date and the Stated
Maturity Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(e).
 
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.2 to the
Disclosure Letter.
 
“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.3 to the Disclosure Letter.
 
“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.4 to the Disclosure Letter.
 
“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 1.1.5 to the Disclosure Letter.
 
“Permitted Liens” means:
 
(d)           Liens (other than Environmental Liens and Liens in favor of the
IRS or the PBGC) with respect to the payment of taxes, assessments or
governmental charges in all cases which are not yet due or (so long as
foreclosure, distraint, sale or other similar proceedings shall not have been
commenced or any such proceeding after being commenced is stayed) which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;
 
(e)           Statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen, service providers or workmen and other
similar Liens imposed by law created in the ordinary course of business for
amounts not more than sixty (60) days past due or which thereafter can be paid
without penalty or which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with Agreement Accounting Principles;
 
(f)           Liens arising with respect to zoning restrictions, easements,
encroachments, Environmental Liens, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
charges, restrictions or encumbrances on the use of real property which do not
materially interfere with the ordinary use or occupancy of the real property
subject thereto or with the ordinary conduct of the business of the Company or
any of its Subsidiaries;
 
20

--------------------------------------------------------------------------------



(g)           Liens arising in the ordinary course of business out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation;
 
(h)           Liens arising from or upon any judgment or award; provided that
(i) no Default under Section 8.1(g) has occurred or is continuing at the time of
incurrence thereof and (ii) such judgment or award is being contested in good
faith by proper appeal proceedings and only so long as execution thereon shall
be stayed;
 
(i)           Deposits to secure the performance of bids, trade contracts (other
than for Indebtedness for borrowed money), leases, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of the Company’s or any Subsidiary’s business;
 
(j)           Leases or subleases and licenses and sublicenses granted to others
in the ordinary course of the Company’s business not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
and any interest or title of a lessor, licensor or under any lease or license;
and
 
(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Company or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the “prime rate” of interest announced by BNS from time to
time at its New York office, changing when and as said prime rate changes.
 
“Pro Forma Balance Sheet” is defined in clause (f) of Section 5.2.
 
“Pro Rata Share” means, with respect to any Lender for Revolving Loans or Term
Loans, the percentage obtained by dividing (a) such Lender’s Revolving Loan
Commitment or Term Loan Commitment, as applicable, at such time (as adjusted
from time to time in accordance with the provisions of this Agreement) by
(b) the Aggregate Revolving Loan Commitment at such time (as adjusted from time
to time in accordance with the provisions of this Agreement) or the aggregate
Term Loan Commitment, as applicable, at such time; provided that if all of the
applicable Commitments are terminated pursuant to the terms of this Agreement,
then “Pro Rata Share” means, with respect to any Lender for Revolving Loans or
Term Loans, the percentage obtained by dividing (i) the sum of (A) such Lender’s
Revolving Loans or Term Loans, as applicable, plus (B) in the case of Revolving
Loans, such Lender’s share of the obligations to purchase participations in
Letters of Credit and Alternate Currency Loans, plus (C) in the case of
Revolving Loans, such Lender’s share of the obligations to refund or purchase
participations in Swing Line Loans, by (ii) the sum of (A) the aggregate
outstanding amount of all Revolving Loans or Term Loans, as applicable, plus
(B) in the case of Revolving Loans, the aggregate outstanding amount of all
Letters of Credit and all Alternate Currency Loans, plus (C) in the case of
Revolving Loans, the aggregate outstanding amount of all Swing Line Loans;
providedfurther that for purposes of determining a Lender's Pro Rata Share for a
Revolving Loan at any time while any Lender has outstanding an Alternate
Currency Commitment, the foregoing clause (a) shall be reduced by such Lender’s
Alternate Currency Commitment, if any, and the foregoing clause (b) shall be
reduced by the aggregate Alternate Currency Commitments of all Lenders.
 
21

--------------------------------------------------------------------------------



“Purchasers” is defined in Section 14.3(a).
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined
 
(l)           if the currency is Euro, second TARGET Day that is also a Business
Day in London before the first day of the that period; or
 
(m)           for any other currency, two business Days before the first day of
that period,
 
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).
 
“Rate Option” means the Eurocurrency Rate, the Floating Rate or the Alternate
Currency Rate, as applicable.
 
“Receivable(s)” means and includes all of the Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, notes receivable, and all present and future rights of the Company
or its Subsidiaries, as applicable, to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
 
“Reference Banks” means the principal office in London of BNS or such other
banks as may be appointed by the Administrative Agent in consultation with the
Company.
 
“Register” is defined in Section 14.3(c).
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
 
22

--------------------------------------------------------------------------------



“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligation” is defined in Section 3.7.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
 
“Relevant Interbank Market” means (a) in relation to Euro, the European
interbank market, (b) in relation to Swedish Krona, the Stockholm interbank
market and (c) in relation to any other Agreed Currency, the London interbank
market.
 
“Repatriated Funds” means amounts paid by Foreign Subsidiaries to the Company or
any Domestic Subsidiary in respect of the repayment of intercompany loans,
dividends and return of capital.
 
“Replacement Lender” is defined in Section 2.21.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Benefit Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided that a failure to meet the
minimum funding standards of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
“Required Lenders” means, at any time, Lenders holding more than fifty percent
(50%) of the Total Exposure Amount.
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, the Americans with Disabilities Act
of 1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation.
 
23

--------------------------------------------------------------------------------



“Reserve Requirement” shall mean, at any time, the maximum reserve requirement,
as the prescribed by the Board of Governors of the Federal Reserve System (or
any successor) with respect to “Eurocurrency liabilities” or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurocurrency Rate Loans is determined or category of extensions
of credit or other assets which includes loans by a non-United States office of
any Lender to United States residents.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
the Company’s or such Subsidiaries’ Equity Interests other than Disqualified
Stock or in options, warrants or other rights to purchase such Equity Interests,
(b) any redemption, retirement, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of the Company or any of its Subsidiaries
now or hereafter outstanding, other than in exchange for Equity Interests other
than Disqualified Stock of the Company, and (c) any redemption, purchase,
retirement, defeasance, prepayment or other acquisition for value, direct or
indirect, of any Subordinated Indebtedness.
 
“Revolving Credit Obligations” means, at any particular time, the sum of (a) the
outstanding Revolving Loans at such time plus (b) the outstanding L/C
Obligations at such time, plus (c) the outstanding principal amount of all Swing
Line Loans at such time plus (d) the outstanding Alternate Currency Loans at
such time.
 
“Revolving Loan” and “Revolving Loans” are defined in Section 2.1(a).
 
“Revolving Loan Commitment” means, relative to any Lender, the obligation of
such Lender to make Revolving Loans not exceeding the amount set forth on Annex
I to this Agreement opposite its name thereon under the heading “Commitment” or
the signature page of the assignment and acceptance by which it became a Lender
as such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable assignment and acceptance.
 
“Revolving Loan Commitment Amount” means, on any date after the Amendment
Effective Date, $300,000,000, as such amount may be reduced from time to time
pursuant to Section 2.7.
 
“Revolving Loan Commitment Termination Date” means the earliest of
 
(a)           February 16, 2012;
 
(b)           the date on which the Revolving Loan Commitment Amount is
terminated in full or reduced to zero pursuant to the terms of this Agreement;
and
 
24

--------------------------------------------------------------------------------



(c)           the date on which any Commitment Termination Event occurs.
 
Upon the occurrence of any event described in the preceding clauses (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.
 
“Sale and Leaseback Transaction” shall mean any lease, whether an operating
lease or a Capitalized Lease, of any property (whether real or personal or
mixed), (a) which the Company or one of its Subsidiaries sold or transferred or
is to sell or transfer to any other Person, or (b) which the Company or one of
its Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.
 
“Same Day Funds” means (a) with respect to disbursements and payments in any
Agreed Currency, immediately available funds; and (b) with respect to
disbursements and payments in an Alternative Currency, same day or other funds
as may be determined by the Administrative Agent or the applicable Issuing Bank,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.
 
“Screen Rate” means
 
(n)           in relation to LIBOR, the British Bankers Association Interest
Settlement-Rate for the relevant currency and period;
 
(o)           in relation to EURIBOR, the percentage rate per annum determined
by the Banking Federation of the European Union for the relevant period; and
 
(p)           in relation to STIBOR, the percentage rate per annum determined by
the Stockholm interbank market for the deposit of Swedish Kronor for the
relevant period.
 
in each case, as displayed on the appropriate page of the Reuters screen.  If
the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Single Employer Plan” means a “single-employer plan” as defined in Section
4001(a)(15) of ERISA which is a Benefit Plan maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.
 
“Solvent” means, when used with respect to any Person, that at the time of
determination:
 
(q)           the fair value of its assets (both at fair valuation and at
present fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and
 
(r)           it is then able and expects to be able to pay its debts as they
mature; and
 
25

--------------------------------------------------------------------------------



(s)           it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.
 
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
 
“Stated Maturity Date” means February 16, 2012.
 
“Subordinated Indebtedness” shall mean Indebtedness incurred from time to time
and subordinated in right of payment to the Obligations.
 
“Subordination Agreement” means that certain Subordination Agreement (and any
and all supplements or joinders thereto or assumptions thereof) executed from
time to time by each Subsidiary of the Company which may now or in the future
have any claim against any Loan Party and each other Subsidiary of the Company
as required pursuant to Section 7.2(k) in favor of the Administrative Agent for
the benefit of itself and the Holders of Obligations, in substantially the form
of Exhibit F attached hereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
 
“Subsidiary” of a Person means (a) any corporation more than fifty (50%) of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, limited liability company, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” mean a Subsidiary of the Company.
 
“Subsidiary Borrower” means each Wholly-Owned Subsidiary of the Company (whether
now existing or hereafter formed) duly designated by the Company pursuant to
Section 2.22 to request Advances hereunder, which Wholly-Owned Subsidiary shall
have delivered to the Administrative Agent an Assumption Letter in accordance
with Section 2.22 and such other documents as may be required pursuant to this
Agreement, in each case together with its respective successors and assigns,
including a debtor-in-possession on behalf of such Subsidiary Borrower.
 
“Swing Line Bank” means BNS and its successors and assigns.
 
“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $20,000,000 at any one time
outstanding.
 
“Swing Line Loan” means a Loan made to the Company by the Swing Line Bank
pursuant to Section 2.3.
 
26

--------------------------------------------------------------------------------



“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which the TARGET is open for the settlement of
payments in Euros.
 
“Taxes” is defined in Section 2.16(e)(i).
 
“Term Loan Commitment” means, relative to any Lender, the obligation of such
Lender to make Term Loans not exceeding the amount set forth on Annex I to this
Agreement opposite its name thereon under the heading “Commitment” or the
signature page of the assignment and acceptance by which it became a Lender as
such amount may be modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable assignment and acceptance.
 
“Term Loan Commitment Amount” means $100,000,000.
 
“Term Loan Commitment Termination Date” means the earliest of
 
(a)           the Funding Date (immediately after the making of the Term Loans
on such date); and
 
(b)           the date on which any Commitment Termination Event occurs.
 
Upon the occurrence of any event described in clauses (a) or (b), the Term Loan
Commitments shall terminate automatically and without any further action.
 
“Term Loan” and “Term Loans” are defined in Section 2.4.
 
“Termination Date” is defined in Section 2.20.
 
“Termination Event” means (a) a Reportable Event with respect to any Benefit
Plan; (b) the withdrawal of the Company or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Company or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Company or any member of the Controlled Group; (c) the
imposition of an obligation on the Company or any member of the Controlled Group
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Benefit Plan in a distress termination described in Section
4041(c) of ERISA; (d) the institution by the PBGC or any similar foreign
governmental authority of proceedings to terminate a Benefit Plan or Foreign
Pension Plan; (e) any event or condition which constitutes grounds under Section
4042 of ERISA which are reasonably likely to lead to the termination of, or the
appointment of a trustee to administer, any Benefit Plan; (f) that a foreign
governmental authority shall appoint or institute proceedings to appoint a
trustee to administer any Foreign Pension Plan in place of the existing
administrator, or (g) the partial or complete withdrawal of the Company or any
member of the Controlled Group from a Multiemployer Plan or Foreign Pension
Plan.
 
27

--------------------------------------------------------------------------------



“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all outstanding Letters of Credit and the unfunded amount of
Commitments.
 
“Total Indebtedness” means, without duplication, (a) all Indebtedness for
borrowed money of the Company and its Subsidiaries, on a consolidated basis,
plus, without duplication, (b) (i) the face amount of all outstanding letters of
credit (including Letters of Credit) in respect of which the Company or any
Subsidiary has any actual or contingent reimbursement obligation, plus (ii) the
principal amount of all Indebtedness of any Person in respect of which the
Company or any Subsidiary has a Contingent Obligation, plus (iii) Indebtedness
of the Company and its Subsidiaries evidenced by notes, acceptances or similar
instruments, plus (iv) Capitalized Lease Obligations of the Company and its
Subsidiaries, plus (v) the implied debt component of synthetic leases of which
the Company or any of its Subsidiaries is lessee.
 
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
(b) the borrowings hereunder, the issuance of Letters of Credit and the use of
proceeds of each of the foregoing, (c) the Merger and the transactions
thereunder and (d) any other transactions related to or entered into in
connection with any of the foregoing.
 
“Transferee” is defined in Section 14.5.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
 
“Unfunded Liabilities” means (a) in the case of Single Employer Plans, the
amount (if any) by which the aggregate accumulated benefit obligations exceeds
the aggregate fair market value of assets of all Single Employer Plans as of the
most recent measurement date for which actuarial valuations have been completed
and certified to the Company, all as determined under FAS 87 as amended by FAS
88, 106, and 132, if applicable, using the methods and assumptions used by the
Company for financial accounting purposes, and (b) in the case of Multiemployer
Plans, the withdrawal liability that would be incurred by the Controlled Group
if all members of the Controlled Group completely withdrew from all
Multiemployer Plans.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled, in each case, other than director qualifying shares.  Unless the
context otherwise requires, “Wholly-Owned Subsidiary” means a wholly-owned
subsidiary of the Company.
 
28

--------------------------------------------------------------------------------



1.2           Terms Generally.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  References to any Person shall include such Person’s
successors and assigns.  The words “include”, “includes” and “including”, and
words of similar import, shall not be limiting and shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  The words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require.  All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.  Except as otherwise expressly
provided herein, (a) any definition of, or reference to, any Loan Document,
including this Agreement, or any other agreement, instrument or document in this
Agreement shall mean such Loan Document or other agreement, instrument or
document as amended, restated, supplemented or otherwise modified from time to
time (subject to any restrictions on such amendments, restatements, supplements
or modifications set forth herein) and (b) any accounting terms used in this
Agreement which are not specifically defined herein shall have the meanings
customarily given them in accordance with generally accepted accounting
principles in existence as of the date.
 
1.3           References.  Any references to Subsidiaries of the Company set
forth herein shall not in any way be construed as consent by the Administrative
Agent or any Lender to the establishment, maintenance or acquisition of any
Subsidiary, except as may otherwise be permitted hereunder.
 
 
ARTICLE II
LOAN FACILITIES
 
On the terms and subject to the conditions of this Agreement, the Lenders
severally agree to make the Loans as set forth below.
 
2.1           Revolving Loans.
 
(a)           Upon the satisfaction of the conditions precedent set forth in
Sections 5.2, 5.3 and 5.4, as applicable, from and including the Closing Date
and prior to the Revolving Loan Commitment Termination Date, each Existing
Lender severally and not jointly agrees, on the terms and conditions set forth
in this Agreement, to make revolving loans to the Borrowers from time to time in
Dollars or any Agreed Currency, in a Dollar Amount not to exceed such Lender’s
Pro Rata Share of the Availability at such time (each individually, an “Existing
Revolving Loan” and, collectively, the “Existing Revolving Loans”).  Upon the
satisfaction of the conditions precedent set forth in Sections 5.2, 5.3 and 5.4,
as applicable, from and including the Amendment Effective Date and prior to the
Revolving Loan Commitment Termination Date, each Incremental Loan Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make revolving loans to the Borrowers from time to time in Dollars
or any Agreed Currency, in a Dollar Amount not to exceed such Lender’s Pro Rata
Share of the Availability at such time (each individually, an “Incremental Loan”
and, collectively, the “Incremental Loans”; each Existing Revolving Loan and
each Incremental Loan shall hereinafter be referred to as a “Revolving Loan” and
the Existing Revolving Loans, together with the Incremental Loans, shall
hereinafter be referred to, collectively, as the “Revolving
Loans”).  Notwithstanding the foregoing, at no time shall the Dollar Amount of
the Revolving Credit Obligations exceed the Aggregate Revolving Loan
Commitment.  Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow Revolving Loans at any time prior to the Revolving Loan
Commitment Termination Date.  Revolving Loans shall be, at the option of the
applicable Borrower, selected in accordance with Section 2.11, and shall be
either Floating Rate Loans or Eurocurrency Rate Loans.  On the Revolving Loan
Commitment Termination Date, each Borrower shall repay in full the outstanding
principal balance of Revolving Loans made to it.  The Revolving Loans shall be
made by each Lender ratably in proportion to such Lender’s respective Pro Rata
Share.
 
29

--------------------------------------------------------------------------------



(b)           Making of Revolving Loans.  Promptly after receipt of the
Borrowing/ Conversion/Continuation Notice under Section 2.9 in respect of
Revolving Loans, the Administrative Agent shall notify each Lender of the
requested Revolving Loan.  Each Lender shall make available its Revolving Loan
in accordance with the terms of Section 2.8.  The Administrative Agent will
promptly make the funds so received from the Lenders available to the applicable
Borrower at the Administrative Agent’s office in New York, New York on the
applicable Borrowing Date and shall disburse such proceeds in accordance with
the applicable Borrower’s disbursement instructions set forth in such
Borrowing/Conversion/Continuation Notice.  The failure of any Lender to deposit
the amount described above with the Administrative Agent on the applicable
Borrowing Date shall not relieve any other Lender of its obligations hereunder
to make its Revolving Loan on such Borrowing Date.
 
2.2           [Intentionally Omitted.]
 
2.3           Swing Line Loans.
 
(a)           Amount of Swing Line Loans.  Upon the satisfaction of the
conditions precedent set forth in Sections5.2, 5.3 and 5.4, as applicable, from
and including the Closing Date and prior to the Revolving Loan Commitment
Termination Date, the Swing Line Bank agrees, on the terms and conditions set
forth in this Agreement, to make swing line loans (each, individually, a “Swing
Line Loan” and collectively, the “Swing Line Loans”) to the Company from time to
time in Dollars; provided that at no time shall the aggregate outstanding
principal amount of all Swing Line Loans exceed the Swing Line Commitment;
providedfurther that at no time shall the Dollar Amount of Revolving Credit
Obligations exceed the Aggregate Revolving Loan Commitment.
 
30

--------------------------------------------------------------------------------



(b)           Borrowing/Conversion/Continuation Notice; Interest Rate.  The
Company and/or the applicable Borrower shall deliver to the Administrative Agent
and the Swing Line Bank (if the Swing Line Bank is not BNS) a
Borrowing/Conversion/Continuation Notice, signed by it, not later than 12:00
noon (New York time) on the Borrowing Date of each Swing Line Loan (or at such
later time as may be acceptable to the Swing Line Bank in its sole discretion),
specifying (i) the applicable Borrowing Date (which date shall be a Business Day
and which may be the same date as the date the Borrowing/Conversion/Continuation
Notice is given), (ii) the aggregate amount of the requested Swing Line Loan,
the amount of which shall be not less than $1,000,000 and (iii) payment
instructions for the disbursement of such Loans.  The Swing Line Loans shall
bear interest at the Floating Rate.
 
(c)           Making of Swing Line Loans.  Not later than 3:00 p.m. (New York
time) on the applicable Borrowing Date, the Swing Line Bank shall make available
its Swing Line Loan, in funds immediately available in New York, New York to the
Administrative Agent at its address specified pursuant to Article XV.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.
 
(d)           Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid
in full by the Company on or before the seventh (7th) Business Day after the
Borrowing Date for such Swing Line Loan.  The Company may at any time pay,
without penalty or premium, all outstanding Swing Line Loans.  In addition, the
Administrative Agent (i) may at any time in its sole discretion with respect to
any outstanding Swing Line Loan, (ii) shall at any time upon the request of the
Swing Line Bank in its sole discretion, or (iii) shall on the seventh (7th)
Business Day after the Borrowing Date of any Swing Line Loan, require (by giving
notice thereof to each Lender not later than 10:00 a.m. (New York time) one
Business Day before the date of such Loan) each Lender (including the Swing Line
Bank) to make a Revolving Loan in the amount of such Lender’s Pro Rata Share of
such Swing Line Loan, for the purpose of repaying all or any outstanding portion
of such Swing Line Loan.  Not later than 2:00 p.m. (New York time) on the date
of any notice received pursuant to this Section 2.3(d), each Lender shall make
available its required Revolving Loan, in funds immediately available in New
York to the Administrative Agent at its address specified pursuant to Article
XV.  Revolving Loans made pursuant to this Section 2.3(d) shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Rate Loans in the manner provided in Section 2.11
and subject to the other conditions and limitations therein set forth and set
forth in this Article II.  Unless a Lender shall have notified the Swing Line
Bank, prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Sections5.2, 5.3 and 5.4, as applicable, had not then
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.3(d) to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, the Swing Line Bank or any other Person, (b) the failure
to satisfy any condition set forth herein or the occurrence or continuance of a
Default or Unmatured Default, (c) any adverse change in the condition (financial
or otherwise) of the Company, or (d) any other circumstances, happening or event
whatsoever.  In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.3(d), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied.  In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.3(d) or may not make any Revolving Loan required
by this Section 2.3, such Lender shall be deemed, at the option of the
Administrative Agent or the Swing Line Bank, to have unconditionally and
irrevocably purchased from the Swing Line Bank, without recourse or warranty, an
undivided interest and participation in the Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation shall be paid by such
Lender upon demand by the Swing Line Bank together with interest thereon at the
Federal Funds Effective Rate for each day during the period commencing on the
date of demand and ending on the date such amount is received.  On the Revolving
Loan Commitment Termination Date, the Company shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
31

--------------------------------------------------------------------------------



2.4           Term Loans.  
 
               (a)           In a single Advance (which shall be a Business Day)
occurring on or prior to the Term Loan Commitment Termination Date, each Lender
that has a Term Loan Commitment agrees that it will make loans (relative to such
Lender, its “Term Loans”) to the Company equal to such Lender’s respective Pro
Rata Share of the aggregate amount of the Term Loans requested by such Borrower
to be made on such day.  No amounts paid or prepaid with respect to Term Loans
may be reborrowed.
 
(b)           Making of Term Loans.  Promptly after receipt of the Borrowing/
Conversion/Continuation Notice under Section 2.9 in respect of Term Loans, the
Administrative Agent shall notify each Lender of the requested Term Loan.  Each
Lender shall make available its Term Loan in accordance with the terms of
Section 2.8.  The Administrative Agent will promptly make the funds so received
from the Lenders available to the Company at the Administrative Agent’s office
in New York, New York on the Funding Date and shall disburse such proceeds in
accordance with the applicable Borrower’s disbursement instructions set forth in
such Borrowing/Conversion/Continuation Notice.  No Lender’s obligation to make
any Term Loan shall be affected by any other Lender’s failure to make any Term
Loan.
 
(c)           Scheduled Repayment of Term Loans.  On the Stated Maturity Date
and on each Payment Date set forth below, the Company shall make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all Term
Loans in an amount equal to the percentage of the aggregate outstanding
principal amount of Term Loans on the Funding Date (immediately after the making
of the Term Loans on such date) set forth below opposite the Stated Maturity
Date or such Payment Date, as applicable:
 
32

--------------------------------------------------------------------------------


 
Payment Date
 
Percentage of Required
Principal Repayment
June 29, 2007
 
2.50%
September 28, 2007
 
2.50%
December 28, 2007
 
2.50%
March 28, 2008
 
2.50%
June 27, 2008
 
3.75%
September 26, 2008
 
3.75%
January 2, 2009
 
3.75%
April 3, 2009
 
3.75%
July 3, 2009
 
3.75%
October 2, 2009
 
3.75%
January 1, 2010
 
3.75%
April 2, 2010
 
3.75%
July 2, 2010
 
5.00%
October 1, 2010
 
5.00%
December 31, 2010
 
5.00%
April 1, 2011
 
5.00%
July 1, 2011
 
5.00%
September 30, 2011
 
5.00%
December 30, 2011
 
5.00%
Stated Maturity Date for
Term Loans
 
25% or the then
outstanding principal
amount of all Term Loans,
if different.

 
2.5           Rate Options for all Advances; Maximum Interest Periods.  The
Loans may be Floating Rate Advances or Fixed Rate Advances, or a combination
thereof, selected by the Company or the applicable Borrower in accordance with
Section 2.9.  The Company or the applicable Borrower may select, in accordance
with Section 2.11, Rate Options and Interest Periods applicable to portions of
the Loans; provided that there shall be no more than twelve (12) Interest
Periods in effect with respect to all of the Loans at any time.
 
33

--------------------------------------------------------------------------------



2.6           Prepayments.
 
(a)           Optional Prepayments.  The Company or the applicable Borrower may
from time to time and at any time upon at least one (1) Business Day’s prior
written notice repay or prepay without penalty or premium all or any part of
outstanding Floating Rate Advances in an aggregate minimum amount of $5,000,000
(or the Equivalent Amount) and in integral multiples of $1,000,000 (or the
Equivalent Amount) in excess thereof (unless Floating Rate Advances are prepaid
in full).  Fixed Rate Advances may be voluntarily repaid or prepaid prior to the
last day of the applicable Interest Period, subject to the indemnification
provisions contained in Section 4.4, provided that the applicable Borrower may
not so prepay Fixed Rate Advances unless it shall have provided at least four
(4) Business Days’ prior written notice to the Administrative Agent of such
prepayment.  Each Borrower may, upon prior written notice to the Administrative
Agent and to the applicable Alternate Currency Lender as prescribed in the
applicable Alternate Currency Addendum and specifying that it is prepaying all
or a portion of its Alternate Currency Loans, prepay its Alternate Currency
Loans in whole at any time, or from time to time in part in a Dollar Amount
aggregating $5,000,000 or any larger multiple of $1,000,000 (or as otherwise
specified in the applicable Alternate Currency Addendum) by paying the principal
amount to be paid together with all accrued and unpaid interest thereon to and
including the date of payment; provided that any such payment occurring prior to
the last day of any Interest Period related to such Alternate Currency Loan
shall be subject to the indemnification provisions contained in Section 4.4.
 
(b)           Mandatory Prepayments.
 
(i)           If at any time and for any reason (other than fluctuations in
currency exchange rates) the Revolving Credit Obligations are greater than the
Aggregate Revolving Loan Commitment, the Company shall immediately make or cause
to be made a mandatory prepayment of the Revolving Credit Obligations in an
amount equal to such excess.
 
(ii)           On the last Business Day of each month, the Administrative Agent
shall calculate the Dollar Amount of all outstanding Alternate Currency Loans
and Revolving Credit Obligations not denominated in Dollars using, for each
currency, the arithmetic mean of the buy and sell spot rates of exchange at
11:00 a.m. London time of the Administrative Agent in the London interbank
market (or other market where the Administrative Agent’s foreign exchange
operations in respect of such currency are then being conducted) and if, on such
Business Day:
 
(A)           the Dollar Amount of the Revolving Credit Obligations exceeds one
hundred percent (100%) of the Aggregate Revolving Loan Commitment as a result of
fluctuations in currency exchange rates, the Borrowers shall immediately prepay
Revolving Loans in an aggregate amount such that after giving effect thereto the
Dollar Amount of the Revolving Credit Obligations is less than or equal to the
Aggregate Revolving Loan Commitment; or
 
34

--------------------------------------------------------------------------------



(B)           the Dollar Amount of the aggregate outstanding principal amount of
Alternate Currency Loans in the same Alternate Currency exceeds the aggregate
Alternate Currency Commitments with respect thereto as a result of fluctuations
in currency exchange rates, the applicable Borrowers shall on such date prepay
Alternate Currency Loans in such Alternate Currency in an aggregate amount such
that after giving effect thereto the Dollar Amount of all Alternate Currency
Loans is less than or equal to the aggregate Alternate Currency Commitments with
respect thereto.
 
(iii)           All of the mandatory prepayments made under Section 2.6 shall be
applied to the Revolving Credit Obligations, first to Floating Rate Loans and to
any Fixed Rate Loans maturing on such date and then to subsequently maturing
Fixed Rate Loans in order of maturity.
 
2.7           Reductions of Commitments.  The Company may permanently reduce (i)
the Aggregate Revolving Loan Commitment in whole, or in part ratably among the
Lenders with a Commitment, in an aggregate minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess of that amount (unless the Aggregate
Revolving Loan Commitment is reduced in whole) or (ii) the Swing Line
Commitments in whole or in part in amounts of $1,000,000 upon at least three (3)
Business Day’s prior written notice to the Administrative Agent and the Swing
Line Bank, which notice shall specify the amount of any such reduction; provided
that the amount of the Aggregate Revolving Loan Commitment may not be reduced
below the Dollar Amount of the outstanding Revolving Credit Obligations or below
the aggregate amount of Alternate Currency Commitments or below the aggregate
amount of the Swing Line Commitment.  All accrued commitment fees shall be
payable on the effective date of any termination of all or any part the
obligations of the Lenders to make Loans hereunder.  Each Borrower may, upon
three (3) Business Days prior written notice to the Administrative Agent and to
the applicable Alternate Currency Lender, terminate entirely at any time or
reduce from time to time by an aggregate Dollar Amount of $5,000,000 or any
larger multiple of $1,000,000 (or as set forth on the applicable Alternate
Currency Addendum), the unused portions of the applicable Alternate Currency
Commitment as specified by the applicable Borrower in such notice to the
Administrative Agent and the applicable Alternate Currency Lender; provided that
at no time shall the Alternate Currency Commitment of any Lender in respect of
any Alternate Currency be reduced to an amount less than the total outstanding
principal amount of all Alternate Currency Loans of such Lender made in such
Alternate Currency.
 
2.8           Method of Borrowing.  Not later than 2:00 p.m. (New York time) (a)
on the Funding Date, each Lender with a Term Loan Commitment shall make
available its Term Loan and (b) on each Borrowing Date, each Lender with a
Revolving Loan Commitment shall make available its Revolving Loan, in each case
in immediately available funds in the applicable Agreed Currency to the
Administrative Agent at its address specified on its signature page hereto or as
otherwise specified pursuant to Article XV, unless the Administrative Agent has
notified the Lenders that such Loan is to be made available to the applicable
Borrower at the Administrative Agent’s Eurocurrency Payment office, in which
case each Lender shall make available its Loan or Loans, in funds immediately
available to the Administrative Agent at its Eurocurrency Payment Office, not
later than 12:00 noon (local time in the city of the Administrative Agent’s
Eurocurrency Payment Office) in the Agreed Currency designated by the
Administrative Agent.  The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address or Eurocurrency Payment Office, as
applicable.
 
35

--------------------------------------------------------------------------------



2.9           Method of Selecting Types and Interest Periods for Advances.  The
applicable Borrower shall select the Type of Advance, the Agreed Currency and/or
Alternate Currency and, in the case of each Fixed Rate Advance, the Interest
Period applicable to each such Advance from time to time.  The applicable
Borrower shall give the Administrative Agent irrevocable notice in substantially
the form of Exhibit A hereto (a “Borrowing/Conversion/Continuation Notice”) not
later than 11:00 a.m. (New York time) (a) one (1) Business Day before the
Borrowing Date of each Floating Rate Advance, and (b) three (3) Business Days
before the Borrowing Date for each Eurocurrency Rate Advance, to be made in
Dollars, (c) four (4) Business Days before the Borrowing Date for each
Eurocurrency Rate Advance to be made in any Agreed Currency other than Dollars
and (d) four (4) Business Days before the Borrowing Date for each Alternate
Currency Loan (or such other period as may be agreed to by the Administrative
Agent and the applicable Borrower), provided that such notice to the applicable
Alternate Currency Lender shall be given by 11:00 a.m. (local time) specifying:
(i) the Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type of Advance selected; (iv) the
Agreed Currency or Alternate Currency applicable thereto; and (v) in the case of
each Fixed Rate Loan, the Interest Period.  Each Floating Rate Advance and all
Obligations other than Loans shall bear interest from and including the date of
the making of such Advance in the case of Loans, and the date such Obligation is
due and owing in the case of such other Obligations, to (but not including) the
date of repayment thereof at the Floating Rate, changing when and as such
Floating Rate changes.  Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Loan will take effect simultaneously with
each change in the Alternate Base Rate or Alternate Currency Rate, as
applicable.  Each Fixed Rate Advance shall bear interest from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined as applicable
to such Fixed Rate Advance.
 
2.10           Minimum Amount of Each Advance.  Each Advance (other than an
Advance to repay a Swing Line Loan or Reimbursement Obligation) shall be in the
minimum Dollar Amount of $5,000,000 (or the Approximate Equivalent Amount of any
Agreed Currency other than Dollars or any Alternate Currency) and in Dollar
Amount multiples of $1,000,000 (or the Approximate Equivalent Amount of any
Agreed Currency other than Dollars or any Alternate Currency) if in excess
thereof (or such other amounts as may be specified in the applicable Alternate
Currency Addendum); provided that any Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Loan Commitment.
 
2.11           Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
 
(a)           Right to Convert.  The applicable Borrower may elect from time to
time, subject to the provisions of Section 2.5 and this Section 2.11, to convert
all or any part of a Loan (other than a Swing Line Loan) of any Type into any
other Type or Types of Loans (other than a Swing Line Loan); provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.
 
36

--------------------------------------------------------------------------------



(b)           Automatic Conversion and Continuation.  Floating Rate Loans shall
continue as Floating Rate Loans unless and until such Floating Rate Loans are
converted into Fixed Rate Loans.  Fixed Rate Loans shall continue as Fixed Rate
Loans until the end of the then applicable Interest Period therefor, at which
time such Fixed Rate Loans shall be automatically converted into Floating Rate
Loans unless the Company shall have given the Administrative Agent notice in
accordance with Section 2.11(d) requesting that, at the end of such Interest
Period, such Fixed Rate Loans continue as a Fixed Rate Loan.  Unless a
Borrowing/Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.11, Fixed Rate Loans in an Agreed
Currency other than Dollars and Alternate Currency Loans shall automatically
continue as Fixed Rate Loans in the same Agreed Currency or Alternate Currency
Loans in the same Alternate Currency, as applicable, with an Interest Period of
one (1) month.
 
(c)           No Conversion Post-Default or Post-Unmatured
Default.  Notwithstanding anything to the contrary contained in Section 2.11(a)
or Section 2.11(b), no Loan may be converted into or continued as a Fixed Rate
Loan (except with the consent of the Required Lenders) when any Default or
Unmatured Default has occurred and is continuing.
 
(d)           Borrowing/Conversion/Continuation Notice.  The Company shall give
the Administrative Agent a Borrowing/Conversion/Continuation Notice with respect
to each conversion of a Floating Rate Loan (that is not an Alternate Currency
Loan) into a Fixed Rate Loan or continuation of a Eurocurrency Rate Loan not
later than 11:00 a.m. (New York time) (i) three (3) Business Days prior to the
date of the requested conversion or continuation, with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan in Dollars, (ii) four (4)
Business Days prior to the date of  the requested conversion or continuation
with respect to any Loan to be converted or continued as a Eurocurrency Rate
Loan in an Agreed Currency other than Dollars, and (iii) five (5) Business Days
before the date of the requested conversion or continuation with respect to the
conversion or continuation of any Alternate Currency Loan (or such other period
as may be agreed to by the Administrative Agent), and the applicable Subsidiary
Borrower shall give the applicable Alternate Currency Lender irrevocable notice
by 11:00 a.m. (local time) three (3) Business Days prior to the conversion or
continuation of such Alternate Currency Loan (or such other period as may
specified in the applicable Alternate Currency Addendum), specifying: (x) the
requested date (which shall be a Business Day) of such conversion or
continuation; (y) the amount and Type of the Loan to be converted or continued;
and (z) the amount of Eurocurrency Rate Loan(s) or Alternate Currency Loan(s),
as applicable, into which such Loan is to be converted or continued, the Agreed
Currency or Alternate Currency, as applicable, and the duration of the Interest
Period applicable thereto.
 
37

--------------------------------------------------------------------------------



(e)           Notwithstanding anything herein to the contrary, (i) Eurocurrency
Rate Loans in an Agreed Currency may be continued as Eurocurrency Rate Loans
only in the same Agreed Currency, and (ii) Alternate Currency Loans in an
Alternate Currency may be continued as Alternate Currency Loans only in the same
Alternate Currency.
 
2.12           Default Rate.  After the occurrence and during the continuance of
a Default, each outstanding Loan shall bear interest at a rate equal to the rate
otherwise applicable thereto (giving effect to the provisions of Section
2.16(d)(ii)) plus 2% per annum.
 
2.13           Method of Payment.  All payments of principal, interest, fees,
commissions, and other amounts payable hereunder shall be made, without setoff,
deduction or counterclaim in immediately available funds to the Administrative
Agent (a) at the Administrative Agent’s address specified pursuant to Article XV
with respect to Advances or other Obligations denominated in Dollars and (b) at
the Administrative Agent’s Eurocurrency Payment Office with respect to any
Advance or other Obligations denominated in an Agreed Currency other than
Dollars, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Company, by 1:00 p.m.
(New York time) on the date when due and shall be applied ratably among the
applicable Lenders with respect to any principal and interest due in connection
with Loans.  Each Advance shall be repaid or prepaid in the Agreed Currency in
which it was made in the amount borrowed and interest payable thereon shall also
be paid in such currency.  Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds which the Administrative Agent
received at its address specified in Schedule 2.13 or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.  The Company authorizes the Administrative Agent to charge the
account of the Company maintained with BNS for each payment of principal,
interest, fees, commissions and L/C Obligations as it becomes due
hereunder.  Each reference to the Administrative Agent in this Section 2.13
shall also be deemed to refer, and shall apply equally, to each Issuing Bank, in
the case of payments required to be made by the Company to any Issuing Bank
pursuant to Article III.
 
All payments to be made by the Borrowers hereunder in respect of any Alternate
Currency Loans shall be made in the currencies in which such Loans are
denominated and in funds immediately available, at the office or branch from
which the Loan was made pursuant to Section 2.23 and the applicable Alternate
Currency Addendum not later than 3:00 p.m. (New York time) on the date on which
such payment shall become due.  Promptly, and in any event within two (2)
Business Days after receipt, upon receipt of any payment of principal of the
Alternate Currency Loans the applicable Alternate Currency Lender shall give
written notice to the Administrative Agent by telex or telecopy of the receipt
of such payment.
 
Notwithstanding the foregoing provisions of this Section 2.13, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency or Alternate Currency, as applicable, with the result that different
types of such Agreed Currency or Alternate Currency, as applicable, (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders or Alternate
Currency Lender, as applicable, in such Original Currency, then all payments to
be made by the Borrowers hereunder in such currency shall be made to the
Administrative Agent or Alternate Currency Lender, as applicable, in such amount
and such type of the New Currency or Dollars as shall be equivalent to the
amount of such payment otherwise due hereunder in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations.  In
addition, notwithstanding the foregoing provisions of this Section 2.13, if,
after the making of any Advance in any currency other than Dollars, the
applicable Borrower is not able to make payment to the Administrative Agent for
the account of the Lenders or the applicable Alternate Currency Lender in the
type of currency in which such Advance was made because of the imposition of any
such currency control or exchange regulation, then such Advance shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance.
 
38

--------------------------------------------------------------------------------



2.14           Evidence of Debt.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts (a “Loan Account”) evidencing all indebtedness of the
Borrowers owing to such Lender hereunder from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
 
(b)           The Register maintained by the Administrative Agent pursuant to
Section 14.3(c) shall reflect (i) the date and the amount of each Loan made
hereunder, the Type thereof and the Interest Period, if any, applicable thereto,
(ii) the amount and the currency of any principal or interest due and payable or
to become due and payable from the Borrowers to each Lender hereunder, (iii) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 14.3, (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest.
 
(c)           The entries made in the Loan Account, the Register and the other
accounts maintained pursuant to subsections (a) or (b) of this Section 2.14
shall be presumptively correct for all purposes, absent manifest error; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrowers to repay the Obligations in accordance with the terms of this
Agreement.
 
(d)           Any Lender making a Revolving Loan may request that the Revolving
Loans made by it be evidenced by a promissory note in substantially the form of
Exhibit G-1.  Any Lender making a Term Loan may request that the Term Loans made
by it be evidenced by a promissory note in substantially the form of Exhibit
G-2.  In such event, the applicable Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note for such Loans payable to the order of
such Lender and in a form approved by the Administrative Agent and consistent
with the terms of this Agreement.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 14.3) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.
 
39

--------------------------------------------------------------------------------



2.15           Telephonic Notices.  The Borrowers authorize the Lenders and the
Administrative Agent to extend Loans, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the applicable Borrower.  The Borrowers agree to deliver promptly to the
Administrative Agent a written confirmation, signed by an Authorized
Officer.  If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
 
2.16           Promise to Pay; Interest and Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes.
 
(a)           Promise to Pay.  Each Borrower unconditionally promises to pay
when due the principal amount of each Loan and all other Obligations incurred by
it, and to pay all unpaid interest and Mandatory Costs (if any) accrued thereon,
in accordance with the terms of this Agreement and the other Loan Documents.
 
(b)           Interest Payment Dates.  Interest accrued on each Floating Rate
Loan shall be payable on each Payment Date, commencing with the first such date
to occur after the date hereof, upon any prepayment whether by acceleration or
otherwise, and at maturity (whether by acceleration or otherwise plus Mandatory
Costs (if any)).  Interest accrued on each Fixed-Rate Loan shall be payable on
the last day of its applicable Interest Period, on any date on which the
Fixed-Rate Loan is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Fixed-Rate Loan having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest accrued on the
principal balance of all other Obligations shall be payable in arrears (i) on
the last day of each fiscal month of the Company, commencing on the first such
day following the incurrence of such Obligation, (ii) upon repayment thereof in
full or in part, and (iii) if not theretofore paid in full, at the time such
other Obligation becomes due and payable (whether by acceleration or otherwise).
 
(c)           Fees.
 
(i)           The Company shall pay to the Administrative Agent for the account
of the Lenders in accordance with their Pro Rata Shares, from and after the
Closing Date until the Revolving Loan Commitment Termination Date, a
non-refundable commitment fee accruing at the rate of the then Applicable
Commitment Fee Percentage on the daily average unutilized portion of such
Lender’s Revolving Loan Commitment (treating Alternate Currency Loans as
usage).  The commitment fee shall be payable in arrears on each Payment Date
after the Closing Date, and, in addition, on any date on which the Commitment
shall be terminated in whole or, with respect to such terminated amount, in
part.
 
40

--------------------------------------------------------------------------------



(ii)           The Company agrees to pay to the Administrative Agent, for the
sole account of the Administrative Agent (unless otherwise agreed between the
Administrative Agent and any Lender) the fees set forth in each Fee Letter,
payable at the times and in the amounts set forth therein.
 
(iii)           The applicable Borrower agrees to pay to each Alternate Currency
Lender, for its sole account, a fronting fee equal to the percentage set forth
in the applicable Alternate Currency Addendum multiplied by the average daily
outstanding Dollar Amount of all Alternate Currency Loans made by such Alternate
Currency Lender.
 
(d)           Interest and Fee Basis; Applicable Floating Rate Margin,
Applicable Fixed Rate Margin and Applicable Commitment Fee Percentage.
 
(i)           Interest on all Fixed-Rate Loans (except as provided otherwise in
the applicable Alternate Currency Addendum in the case of an Alternate Currency
Loan) and fees shall be calculated for actual days elapsed on the basis of a
360-day year.  Interest on all Floating Rate Loans shall be calculated for
actual days elapsed on the basis of a 365-day, or when appropriate 366-day,
year.  Interest shall be payable for the day an Obligation is incurred but not
for the day of any payment on the amount paid if payment is received prior to
3:00 p.m. (local time) at the place of payment.  If any payment of principal of
or interest on a Loan or any payment of any other Obligations shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.
 
(ii)           (A) For the period commencing on the Amendment Effective Date and
ending on the adjustment date determined in accordance with the next paragraph
of this clause (ii) with respect to the fiscal quarter of the Company ending
March 30, 2007, the Applicable Floating Rate Margin, Applicable Fixed Rate
Margin and Applicable Commitment Fee Percentage shall be determined based on the
Merger Date Leverage Ratio and (B) thereafter, the Applicable Floating Rate
Margin, Applicable Fixed Rate Margin and Applicable Commitment Fee Percentage
shall be determined from time to time on the basis of the then applicable
Leverage Ratio in accordance with the following table:
 
41

--------------------------------------------------------------------------------


 
LEVERAGE RATIO
APPLICABLE FLOATING RATE MARGIN
APPLICABLE FIXED RATE MARGIN
APPLICABLE COMMITMENT FEE PERCENTAGE
Less than 1.00
0.000%
0.625%
0.125%
1.00 or greater, but less than 1.50
0.000%
0.750%
0.150%
1.50 or greater, but less than 2.00
0.000%
0.875%
0.175%
2.00 or greater, but less than 2.50
0.000%
1.000%
0.200%
2.50 or greater
0.125%
1.125%
0.225%

 
Upon receipt of the financial statements to be delivered by the Company in
accordance with Section 7.1(a)(i) or (ii), as applicable, for any fiscal quarter
or, if earlier, upon receipt of the Company’s audited financial statements for
any fiscal year, the Applicable Floating Rate Margin, Applicable Fixed Rate
Margin and Applicable Commitment Fee Percentage shall be adjusted, such
adjustment being effective five (5) Business Days following the Administrative
Agent’s receipt of such financial statements and the compliance certificate
required to be delivered in connection therewith pursuant to Section
7.1(a)(iii); provided that if the Company shall not have timely delivered its
financial statements in accordance with Section 7.1(a)(i) or (ii), as
applicable, then commencing on the date upon which such financial statements
should have been delivered and continuing until such financial statements are
actually delivered, it shall be assumed for purposes of determining the
Applicable Floating Rate Margin, Applicable Fixed Rate Margin and Applicable
Commitment Fee Percentage that the Leverage Ratio was greater than 2.50 to
1.0.  Notwithstanding the foregoing, for so long as any Default shall have
occurred and be continuing, the Applicable Floating Rate Margin, Applicable
Fixed Rate Margin and Applicable Commitment Fee Percentage shall be the highest
Applicable Floating Rate Margin, Applicable Fixed Rate Margin and Applicable
Commitment Fee Margin set forth in the foregoing table.
 
(e)           Taxes.
 
(i)           Any and all payments by the Borrowers hereunder (whether in
respect of principal, interest, fees or otherwise) shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings or any interest, penalties and
liabilities with respect thereto but excluding, in the case of each Lender and
the Administrative Agent, such taxes (including income taxes, franchise taxes
and branch profit taxes) as are imposed on or measured by such Lender’s or the
Administrative Agent’s, as the case may be, net income by the United States of
America, or any Governmental Authority of the jurisdiction under the laws of
which such Lender or the Administrative Agent, as the case may be, is organized
or any taxes imposed by any jurisdiction with which such Lender or
Administrative Agent has a present or former connection (other than any
connection arising solely from having executed, delivered, performed its
obligations or received payment under, or enforced this Agreement) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings, and
liabilities which the Administrative Agent or a Lender determines to be
applicable to this Agreement, the other Loan Documents, the Commitments, the
Loans or the Letters of Credit being hereinafter referred to as “Taxes”).  If
any Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under the other Loan Documents to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section
2.16(e)) such Lender or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Borrower shall make such deductions
or withholdings, and (iii) the applicable Borrower shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law.
 
42

--------------------------------------------------------------------------------



(ii)           In addition, the Borrowers agree to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, from the issuance of
Letters of Credit hereunder, or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).
 
(iii)           The Company and each Subsidiary Borrower shall indemnify each
Lender and the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.16(e)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.  A certificate as to any additional amount payable to any
Lender or the Administrative Agent under this Section 2.16(e) submitted to the
applicable Borrower and the Administrative Agent (if a Lender is so submitting)
by such Lender or the Administrative Agent shall show in reasonable detail the
amount payable and the calculations used to determine such amount and shall
attach a copy of the original official document from the Governmental Authority
asserting such Taxes or Other Taxes and shall, absent manifest error, be final,
conclusive and binding upon all parties hereto.
 
(iv)           Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by the Company or any Subsidiary Borrower, the Company shall furnish
to the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.
 
(v)           Without prejudice to the survival of any other agreement of the
Company and the Subsidiary Borrowers hereunder, the agreements and obligations
of the Borrowers contained in this Section 2.16(e) shall survive the payment in
full of all Obligations, the termination of the Letters of Credit and the
termination of this Agreement.
 
43

--------------------------------------------------------------------------------



(vi)           Each Lender (including any Replacement Lender or Purchaser) that
is not created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 14.3
(and from time to time thereafter upon the request of the Company or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (A) two (2) duly completed copies of either (x) IRS
Form W-8BEN, or (y) IRS Form W-8ECI, or in either case an applicable successor
form or (B) in the case of a Non-U.S. Lender that is claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (I) a
certificate of a duly authorized officer of such Non-U.S. Lender to the effect
that such Non-U.S. Lender is not (x) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of the Company or any
Subsidiary Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(z) a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code (such certificate, an
“Exemption Certificate”) and (II) two (2) duly completed copies of IRS Form
W-8BEN or applicable successor form.  Each such Lender further agrees to deliver
to the Company and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender in a form satisfactory to the Company and the Administrative Agent,
before or promptly upon the occurrence of any event requiring a change in the
most recent certificate previously delivered by it to the Company and the
Administrative Agent pursuant to this Section 2.16(e)(vi).  Further, each Lender
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Company and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly-signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).
 
(vii)           Each Lender shall promptly furnish to the Company and the
Administrative Agent such additional official forms prescribed by Applicable Law
and documents required to be attached thereto (“Additional Documentation”) as
may be reasonably required by any Borrower or the Administrative Agent to
establish any exemption from or reduction of any Taxes or Other Taxes required
to be deducted or withheld; provided the applicable Lender is legally entitled
to provide such Additional Documentation and provided further, that applicable
Lender will incur no adverse consequences (as determined in such Lender’s sole
discretion after consultation with the Company) as a result of furnishing such
Additional Documentation.  Notwithstanding any other provision of this Section
2.16(e), no Borrower shall be obligated to gross up any payments to any Lender
pursuant to Section 2.16(e)(i), or to indemnify any Lender pursuant to Section
2.16(e)(iii), in respect of any withholding taxes to the extent imposed solely
as a result of the failure of such Lender to comply with the provisions of this
Section 2.16(e)(vii).
 
(viii)           Notwithstanding any other provision of this Section 2.16(e), no
Borrower shall be obligated to gross up any payments to any Lender pursuant to
Section 2.16(e)(i), or to indemnify any Lender pursuant to Section 2.16(e)(iii),
in respect of United States federal withholding taxes (A) to which amounts
payable to such Lender is subject as of the time such Lender becomes a party
hereto or (B) to the extent imposed as a result of (I) the failure of such
Lender to deliver to the Company the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to Section 2.16(e)(vi) or
2.16(e)(vii), or (II) such form or forms and/or Exemption Certificate not
establishing a complete exemption from U.S. federal withholding tax or the
information or certifications made therein by the Lender being untrue or
inaccurate on the date delivered in any material respect; provided that the
applicable Borrower shall be obligated to gross up any payments to any such
Lender pursuant to Section 2.16(e)(i), and to indemnify any such Lender pursuant
to Section 2.16(e)(iii), in respect of United States federal withholding taxes
if (x) any such failure to deliver a form or forms or an Exemption Certificate
or the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the date such Lender became a party hereto which change rendered
such Lender no longer legally entitled to deliver such form or forms or
Exemption Certificate or otherwise ineligible for a complete exemption from U.S.
federal withholding tax, or rendered the information or the certifications made
in such form or forms or Exemption Certificate untrue or inaccurate in any
material respect, (y) the obligation to gross up payments to any such Lender
pursuant to Section 2.16(e)(i), or to indemnify any such Lender pursuant to
Section 2.16(e)(iii), is with respect to a Purchaser that becomes a Purchaser as
a result of an assignment made at the request of the Company or the
redesignation of the Lender’s lending office made at the request of the
Borrower.
 
44

--------------------------------------------------------------------------------



2.17           Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions.  Promptly after receipt thereof,
the Administrative Agent will notify each Lender of the contents of each
Aggregate Revolving Loan Commitment reduction notice,
Borrowing/Conversion/Continuation Notice, and repayment notice received by it
hereunder.  The Administrative Agent will notify the Company or applicable
Borrower and each Lender of the interest rate and Agreed Currency applicable to
each Fixed-Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.
 
2.18           Lending Installations.  Each Lender may book its Loans or Letters
of Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time.  All terms of this Agreement shall apply
to any such Lending Installation.  Each Lender may, by written or facsimile
notice to the Administrative Agent and the Company, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments and/or payments of L/C Obligations are to be made.
 
2.19           Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of any Borrower, a payment of principal, interest fees or other Obligations to
the Administrative Agent for the account of any of the Lenders, that it does not
intend to make such payment, the Administrative Agent may assume that such
payment has been made.  The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption.  If such Lender or the applicable Borrower, as
the case may be, has not in fact made such payment to the Administrative Agent,
the recipient of such payment shall, on demand by the Administrative Agent,
repay to the Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Effective Rate for such day
or (ii) in the case of payment by a Borrower, the interest rate applicable to
the relevant Loan.
 
45

--------------------------------------------------------------------------------



2.20           Termination Date.  This Agreement shall be effective until the
date (the “Termination Date”) upon which (a) all of the Obligations (other than
contingent indemnity obligations) shall have been fully and indefeasibly paid
and satisfied, (b) all commitments of the Lenders to extend credit hereunder
have expired or have been terminated, (c) all of the Letters of Credit shall
have expired, been canceled or terminated and (d) all Hedging Agreements (except
for Hedging Agreements relating to foreign currency exchange) shall have been
terminated.  Notwithstanding the occurrence of the Termination Date, obligations
of the Borrowers and other terms hereof which by the terms of this Agreement
survive termination shall survive the Termination Date.
 
2.21           Replacement of Certain Lenders.  In the event a Lender (“Affected
Lender”) shall have: (a) failed to fund its Pro Rata Share of any Advance
requested by the applicable Borrower, or to make payment in respect of any
Alternate Currency Loan purchased by such Lender pursuant to Section 2.23(e),
which such Lender is obligated to fund under the terms of this Agreement and
which failure has not been cured, (b) requested compensation from any Borrower
under Sections 2.16(e), 4.1 or 4.2 to recover Taxes, Other Taxes or other
additional costs incurred by such Lender which are not being incurred generally
by the other Lenders except as provided under any applicable Alternate Currency
Addendum, or (c) delivered a notice pursuant to Section 4.3 claiming that such
Lender is unable to extend Eurocurrency Rate Loans to the Company for reasons
not generally applicable to the other Lenders, then, in any such case, after the
engagement of one or more “Replacement Lenders” (as defined below) by the
Company and/or the Administrative Agent, the Company or the Administrative Agent
may make written demand on such Affected Lender (with a copy to the
Administrative Agent in the case of a demand by the Company and a copy to the
Company in the case of a demand by the Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall use commercially reasonable
efforts to assign pursuant to one or more duly executed Assignment Agreements
five (5) Business Days after the date of such demand, to one or more financial
institutions that comply with the provisions of Section 14.3(a) which the
Company or the Administrative Agent, as the case may be, shall have engaged for
such purpose (each, a “Replacement Lender”), all of such Affected Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, its Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Alternate Currency Loans
hereunder) in accordance with Section 14.3.  The Administrative Agent is
authorized to execute one or more of such Assignment Agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand.  With respect to
such assignment the Affected Lender shall be entitled to receive, in cash, all
amounts due and owing to the Affected Lender hereunder or under any other Loan
Document, including, without limitation, the aggregate outstanding principal
amount of the Loans owed to such Lender, together with accrued interest thereon
through the date of such assignment, amounts payable under Sections 2.16(e),
4.1, and 4.2 with respect to such Affected Lender and compensation payable under
Section 2.16(c) in the event of any replacement of any Affected Lender under
clause (b) or clause (c) of this Section 2.21; provided that upon such Affected
Lender’s replacement, such Affected Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.16(e), 4.1, 4.2,
4.4, and 11.6, as well as to any fees accrued for its account hereunder and not
yet paid, and shall continue to be obligated under Section 12.8.
 
46

--------------------------------------------------------------------------------



2.22           Subsidiary Borrowers.  
 
(a)           Subject to prior or concurrent satisfaction of the conditions
precedent in this Section 2.22, any Wholly-Owned Subsidiary of the Company may
become a party to this Agreement and a “Subsidiary Borrower” hereunder on or
after the Amendment Effective Date, entitled to all of the rights and subject to
all of the obligations incident thereto.
 
(b)           The Company shall have provided to the Administrative Agent (with
sufficient copies for each Lender) a written request that it desires to add as a
party to this Agreement a Wholly-Owned Subsidiary.  Such written request shall
include the name and address of the proposed “Subsidiary Borrower”, its
jurisdiction of formation or organization, its principal place of business and a
brief description of its significant business activities.
 
(c)           If the proposed “Subsidiary Borrower” is a Domestic Subsidiary,
the Company shall obtain the written consent of the Administrative Agent to add
such Person.
 
(d)           If the proposed “Subsidiary Borrower” is a Foreign Subsidiary, the
Company shall obtain the written consent of the Administrative Agent and each
Lender, which consent of each Lender shall not be unreasonably withheld (it
being understood that a Lender shall be deemed to have acted reasonably in
withholding its consent if (i) it is unlawful for any Lender to make Loans under
this Agreement to the proposed “Subsidiary Borrower,” (ii) any Lender cannot or
has not determined that it is lawful to do so, (iii) the making of a Loan to the
proposed “Subsidiary Borrower” might subject any Lender to adverse tax
consequences, or (iv) any Lender is required or has determined that it is
prudent to register or file in the jurisdiction of formation or organization of
the proposed Subsidiary Borrower and it does not wish to do so).
 
(e)           The Administrative Agent shall have received from the proposed
“Subsidiary Borrower” a certificate, dated the effective date of the Assumption
Letter duly executed and delivered by the Secretary, Assistant Secretary or
other authorized representative of such Subsidiary Borrower as to:
 
47

--------------------------------------------------------------------------------



(i)           resolutions of its Board of Directors or its executive committee,
as the case may be, then in full force and effect authorizing the execution,
delivery and performance of this Agreement and each other Loan Document to be
executed by it and evidence of any necessary filing of such resolution with the
appropriate governmental office;
 
(ii)           the certificate of incorporation or equivalent document of such
Subsidiary Borrower;
 
upon which certificate each Lender may conclusively rely until the
Administrative Agent shall have received a further certificate of the Secretary
or other authorized Person of such Subsidiary Borrower canceling or amending
such prior certificate.  In addition, each Subsidiary Borrower shall have
delivered to the Administrative Agent a good standing certificate from the
relevant governmental regulatory institution of its jurisdiction of
organization, if applicable in such jurisdiction, each such certificate to be
dated a date reasonably near (but prior to) the date such Subsidiary Borrower
becomes a Borrower hereunder.
 
(f)           The Administrative Agent shall have received (i) an original
Assumption Letter with sufficient counterparts for each Lender, duly executed
and completed by the proposed Subsidiary Borrower, and (ii) such other guaranty
and subordinated intercompany indebtedness documents (and related closing
documentation) as required by Section 5.3 or as otherwise may be reasonably
required by the Administrative Agent, such documents with respect to any
additional Subsidiaries to be substantially similar in form and substance to the
Loan Documents executed on or about the Amendment Effective Date by or in
respect of the Subsidiaries parties hereto as of such date.
 
(g)           So long as the principal of and interest on any Advances made to
any Subsidiary Borrower under this Agreement shall have been paid in full, all
Letters of Credit issued for the account of such Subsidiary Borrower have
expired or been returned and terminated and all other obligations of such
Subsidiary Borrower under this Agreement shall have been fully performed, the
Company may, by not less than five (5) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary Borrower’s status as a “Subsidiary Borrower”
hereunder.
 
2.23           Alternate Currency Loans.
 
(a)           Upon the satisfaction of the conditions precedent set forth in
Article V and set forth in the applicable Alternate Currency Addendum, from and
including the later of the Closing Date and the date of execution of the
applicable Alternate Currency Addendum and prior to the termination of the
Aggregate Revolving Loan Commitment (or such earlier termination date as shall
be specified in or pursuant to the applicable Alternate Currency Addendum), each
Alternate Currency Lender agrees, on the terms and conditions set forth in this
Agreement and in the applicable Alternate Currency Addendum, to make Alternate
Currency Loans under such Alternate Currency Addendum to the applicable Borrower
party to such Alternate Currency Addendum from time to time in the applicable
Alternate Currency, in an amount not to exceed each such Alternate Currency
Lender’s applicable Alternate Currency Commitment; provided that at no time
shall the Dollar Amount of the Alternate Currency Loans for any specific
Alternate Currency exceed the maximum amount specified as the maximum amount for
such Alternate Currency in the applicable Alternate Currency Addendum other than
as a result of currency fluctuations and then only to the extent permitted in
Section 2.6(b)(ii); providedfurther that at no time shall the Dollar Amount of
the Revolving Credit Obligations exceed the Aggregate Revolving Loan
Commitments.  Subject to the terms of this Agreement and the applicable
Alternate Currency Addendum, the applicable Borrowers may borrow, repay and
reborrow Alternate Currency Loans in the applicable Alternate Currency at any
time prior to the termination of the Aggregate Revolving Loan Commitment (or
such earlier termination date as shall be specified in or pursuant to the
applicable Alternate Currency Addendum).  On the termination of the Aggregate
Revolving Loan Commitment (or such earlier termination date as shall be
specified in or pursuant to the applicable Alternate Currency Addendum), the
outstanding principal balance of the Alternate Currency Loans shall be paid in
full by the applicable Borrower and prior to the termination of the Aggregate
Revolving Loan Commitment (or such earlier termination date as shall be
specified in or pursuant to the applicable Alternate Currency Addendum)
prepayments of the Alternate Currency Loans shall be made by the applicable
Borrower if and to the extent required by Section 2.6(b)(ii).  For the avoidance
of doubt, it is understood that no Lender shall have any obligation hereunder to
execute an Alternate Currency Addendum and so to become an Alternate Currency
Lender.
 
48

--------------------------------------------------------------------------------



(b)           Borrowing Notice.  When the applicable Borrower desires to borrow
under this Section 2.23, the applicable Borrower shall deliver to the applicable
Alternate Currency Lender and the Administrative Agent a
Borrowing/Conversion/Continuation Notice, signed by it, as provided in Section
2.9 specifying that such Borrower is requesting an Alternate Currency Loan
pursuant to this Section 2.23, and the Administrative Agent shall give prompt
notice to the Lenders of any such request for an Alternate Currency Loan.  Any
Borrowing/Conversion/Continuation Notice given pursuant to this Section 2.23
shall be irrevocable.
 
(c)           Termination.  Except as otherwise required by applicable law, in
no event shall any Alternate Currency Lender have the right to accelerate the
Alternate Currency Loans outstanding under any Alternate Currency Addendum or to
terminate its commitments (if any) thereunder to make Alternate Currency Loans
prior to the stated termination date in respect thereof, except that each
Alternate Currency Lender shall have such rights upon an acceleration of the
Loans and a termination of the Aggregate Revolving Loan Commitments pursuant to
Article IX.
 
(d)           Statements.  Each Alternate Currency Lender shall furnish to the
Administrative Agent not less frequently than monthly, at the end of each
calendar quarter, and at any other time at the reasonable request of the
Administrative Agent, a statement setting forth the outstanding Alternate
Currency Loans made and repaid during the period since the last such report
under such Alternate Currency Addendum.
 
49

--------------------------------------------------------------------------------



(e)           Risk Participation.  Immediately and automatically upon the
occurrence of a Default under Sections 8.1(a), (e) or (f), each Lender shall be
deemed to have unconditionally and irrevocably purchased from the applicable
Alternate Currency Lender, without recourse or warranty, an undivided interest
in and participation in each Alternate Currency Loan ratably in an amount equal
to such Lender’s Pro Rata Share of the amount of principal and accrued interest
of such Loan, and immediately and automatically all Alternate Currency Loans
shall be converted to and redenominated in Dollars equal to the Dollar Amount of
each such Alternate Currency Loan determined as of the date of such conversion;
provided that to the extent such conversion shall occur other than at the end of
an Interest Period, the applicable Borrower shall pay to the applicable
Alternate Currency Lender, all losses and breakage costs related thereto in
accordance with Section 4.4.  Each of the Lenders shall pay to the applicable
Alternate Currency Lender not later than two (2) Business Days following a
request for payment from such Alternate Currency Lender, in Dollars, an amount
equal to the undivided interest in and participation in the Alternate Currency
Loan purchased by such Lender pursuant to this Section 2.23(e).  In the event
that any Lender fails to make payment to the applicable Alternate Currency
Lender of any amount due under this Section 2.23(e), the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives from such Lender an amount sufficient to discharge
such Lender’s payment obligation as prescribed in this Section 2.23(e) together
with interest thereon at the Federal Funds Effective Rate for each day during
the period commencing on the date of demand by the applicable Alternate Currency
Lender and ending on the date such obligation is fully satisfied.  The
Administrative Agent will promptly remit all payments received as provided above
to the applicable Alternate Currency Lender.  In consideration of the risk
participations prescribed in this Section 2.23(e), each Lender shall receive
from the applicable Alternate Currency Lender, from the accrued interest paid
for periods prior to the conversion of any Alternate Currency Loan as described
above by the applicable Borrower on each Alternate Currency Loan, a fee equal to
such Lender’s Pro Rata Share of the Applicable Fixed Rate Margin component of
the interest accrued on such Loan, as in effect from time to time during the
period such interest accrued.  Such portion of the interest paid by the
applicable Borrower on Alternate Currency Loans to the applicable Alternate
Currency Lender shall be paid as promptly as possible by such Alternate Currency
Lender to the Administrative Agent, and the Administrative Agent shall as
promptly as possible convert such amount into Dollars at the spot rate of
exchange in accordance with its normal banking practices and apply such
resulting amount ratably among the Lenders (including the Alternate Currency
Lenders) in proportion to their Pro Rata Share.
 
(f)           Other Provisions Applicable to Alternate Currency Loans.  The
specification of payment of Alternate Currency Loans in the related Alternate
Currency at a specific place pursuant to this Agreement is of the essence.  Such
Alternate Currency shall, subject to Section 2.22, be the currency of account
and payment of such Loans under this Agreement and the applicable Alternate
Currency Addendum.  Notwithstanding anything in this Agreement, the obligation
of the applicable Borrower in respect of such Loans shall not be discharged by
an amount paid in any other currency or at another place, whether pursuant to a
judgment or otherwise, to the extent the amount so paid, on prompt conversion
into the applicable Alternate Currency and transfer to such Lender under normal
banking procedure, does not yield the amount of such Alternate Currency due
under this Agreement or the applicable Alternate Currency Addendum.  In the
event that any payment, whether pursuant to a judgment or otherwise, upon
conversion and transfer, does not result in payment of the amount of such
Alternate Currency due under this Agreement or the applicable Alternate Currency
Addendum, such Lender shall have an independent cause of action against each of
the Borrowers for the currency deficit.  In the event that any payment, upon
conversion and transfer, results in payment in excess of the amount of such
Alternate Currency due under this Agreement or the applicable Alternate Currency
Addendum, such Lender shall refund such excess to the applicable Borrower.
 
50

--------------------------------------------------------------------------------



2.24           Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s office in New York, New York on the Business Day preceding that on which
the final, non-appealable judgment is given.  The obligations of each Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 13.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
 
2.25           Market Disruption; Denomination of Amounts in Dollars; Dollar
Equivalent of Reimbursement Obligations.  
 
(a)           Notwithstanding the satisfaction of all conditions referred to in
this Article II with respect to any Advance in any Agreed Currency other than
Dollars or an Alternate Currency, as applicable, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Company, any
Subsidiary Borrower, any Alternate Currency Lender, the Administrative Agent or
the Required Lenders make it impracticable for the Eurocurrency Rate Loans or
Alternate Currency Loans comprising such Advance to be denominated in the Agreed
Currency or Alternate Currency, as applicable, specified by the applicable
Borrower, then the Administrative Agent shall forthwith give notice thereof to
the Company or such Borrower, the applicable Alternate Currency Lender and the
Lenders, or the applicable Borrower shall give notice to the Administrative
Agent, the applicable Alternate Currency Lender and the Lenders, as the case may
be, and such Eurocurrency Rate Loans or Alternate Currency Loans shall not be
denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice, as
Floating Rate Loans, unless the applicable Borrower notifies the Administrative
Agent at least one (1) Business Day before such date that (i) it elects not to
borrow on such date or (ii) it elects to borrow on a date at least three (3)
Business Days thereafter in a different Agreed Currency or Alternate Currency,
as the case may be, in which the denomination of such Loans would in the opinion
of the Administrative Agent, any Alternate Currency Lender, if applicable, and
the Required Lenders be practicable and in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice.
 
51

--------------------------------------------------------------------------------



(b)           Except as set forth in Sections 2.1, 2.4, 2.6 and 2.23, all
amounts referenced in this Article II shall be calculated using the Dollar
Amount determined based upon the Equivalent Amount in effect as of the date of
any determination thereof; provided to the extent that any Borrower shall be
obligated hereunder to pay in Dollars any Advance denominated in a currency
other than Dollars, such amount shall be paid in Dollars using the Dollar Amount
of the Advance (calculated based upon the Equivalent Amount in effect on the
date of payment thereof) and in the event that the applicable Borrower does not
reimburse the Administrative Agent and the Lenders are required to fund a
purchase of a participation in such Advance, such purchase shall be made in
Dollars in an amount equal to the Dollar Amount of such Advance (calculated
based upon the Equivalent Amount in effect on the date of payment
thereof).  Notwithstanding anything herein to the contrary, the full risk of
currency fluctuations shall be borne by the Borrowers and the Borrowers agree to
indemnify and hold harmless each Issuing Bank, the Alternate Currency Lenders,
the Administrative Agent and the Lenders from and against any loss resulting
from any borrowing denominated in a currency other than in Dollars and for which
the Lenders are not reimbursed on the day of such borrowing.
 
ARTICLE III
THE LETTER OF CREDIT FACILITY
 
3.1           Obligation to Issue Letters of Credit.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Company herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Company or any Subsidiary Borrower
through such Issuing Bank’s branches as it and the Company may jointly agree,
one or more Letters of Credit denominated in any Agreed Currency or any
Alternate Currency in accordance with this Article  III, from time to time
during the period, commencing on the Closing Date and ending on the Business Day
prior to the Revolving Loan Commitment Termination Date.
 
52

--------------------------------------------------------------------------------



3.2           Existing Letters of Credit.  Schedule 3.2 to the Disclosure Letter
contains a schedule of existing letters of credit issued pursuant to the
Existing Credit Agreement for the account of the Company and its Subsidiaries
prior to the Amendment Effective Date.  From and after the Amendment Effective
Date, such letters of credit shall be deemed to be Letters of Credit hereunder.
 
3.3           Types and Amounts.  No Issuing Bank shall have any obligation to
and no Issuing Bank shall:
 
(a)           issue (or amend) any Letter of Credit if on the date of issuance
(or amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the amount of the Revolving Credit Obligations at such time would
exceed the Aggregate Revolving Loan Commitment at such time or (ii) the
aggregate outstanding amount of the L/C Obligations would exceed $25,000,000; or
 
(b)           without the written consent of such Issuing Bank, issue (or amend)
any Letter of Credit which has an expiration date later than the date which is
the earlier of one (1) year after the date of issuance thereof or the Revolving
Loan Commitment Termination Date; provided that any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (not to extend beyond the Revolving Loan Commitment Termination Date)
with the written consent of the applicable Issuing Bank.
 
3.4           Conditions.  In addition to being subject to the satisfaction of
the conditions contained in Sections5.2, 5.3 and 5.4, the obligation of an
Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
 
(a)           the Company shall have delivered to the applicable Issuing Bank
(at such times and in such manner as such Issuing Bank may reasonably prescribe)
and the Administrative Agent, a request for issuance of such Letter of Credit in
substantially the form of Exhibit B hereto (each such request a “Request For
Letter of Credit”), a duly executed application for such Letter of Credit, and
such other documents, instructions and agreements as may be required pursuant to
the terms thereof (all such applications, documents, instructions, and
agreements being referred to herein as the “L/C Documents”), and the proposed
Letter of Credit shall be reasonably satisfactory to such Issuing Bank as to
form and content; and
 
(b)           as of the date of issuance no order, judgment or decree of any
court, arbitrator or Governmental Authority shall purport by its terms to enjoin
or restrain the applicable Issuing Bank from issuing such Letter of Credit and
no law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.
 
53

--------------------------------------------------------------------------------



3.5           Procedure for Issuance of Letters of Credit.
 
(a)           Subject to the terms and conditions of this Article  III and
provided that the applicable conditions set forth in Sections5.2, 5.3 and 5.4
have been satisfied, the applicable Issuing Bank shall, on the requested date,
issue a Letter of Credit on behalf of the Company or a Subsidiary Borrower, as
applicable in accordance with such Issuing Bank’s usual and customary business
practices and, in this connection, such Issuing Bank may assume that the
applicable conditions set forth in Sections 3.4(b) and 5.4 have been satisfied
unless it shall have received notice to the contrary from the Administrative
Agent or a Lender or has knowledge that the applicable conditions have not been
met.
 
(b)           Promptly, and in any event not more than one (1) Business Day
following the date of issuance of any Letter of Credit, the applicable Issuing
Bank shall give the Administrative Agent written or telex notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Letter of
Credit (provided that the failure to provide such notice shall not result in any
liability on the part of such Issuing Bank), and the Administrative Agent shall
promptly give notice to the Lenders of each such issuance.
 
(c)           No Issuing Bank shall extend or amend any Letter of Credit unless
the requirements of this Section 3.5 are met as though a new Letter of Credit
was being requested and issued.
 
3.6           Letter of Credit Participation.  On the Amendment Effective Date,
with respect to existing Letters of Credit issued pursuant to the Existing
Credit Agreement, and immediately upon the issuance of each Letter of Credit
under this Agreement, each Lender shall be deemed to have automatically,
irrevocably and unconditionally purchased and received from the applicable
Issuing Bank an undivided interest and participation in and to such Letter of
Credit, the obligations of the Company in respect thereof, and the liability of
such Issuing Bank thereunder (collectively, an “L/C Interest”) in the amount
available for drawing under such Letter of Credit multiplied by such Lender’s
Pro Rata Share.
 
3.7           Reimbursement Obligation.
 
(a)           Each Borrower on whose behalf a Letter of Credit is issued agrees
unconditionally, irrevocably and absolutely to pay to the Administrative Agent,
for the account of the Lenders, the amount of each advance drawn under or
pursuant to a Letter of Credit or an L/C Draft related thereto (such obligation
of the Borrowers to reimburse the Administrative Agent for an advance made under
a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft),
each such reimbursement to be made by such Borrower no later than the Business
Day on which the applicable Issuing Bank makes payment of each such L/C Draft
or, if such Borrower shall have received notice of a Reimbursement Obligation
later than 12:00 noon (New York time), on any Business Day or on a day which is
not a Business Day, no later than 12:00 noon (New York time), on the immediately
following Business Day or, in the case of any other draw on a Letter of Credit,
the date specified in the demand of such Issuing Bank.  If the applicable
Borrower at any time fails to repay a Reimbursement Obligation pursuant to this
Section 3.7, the Issuing Bank shall promptly notify the Administrative Agent and
the Administrative Agent shall promptly notify each Lender and such Borrower
shall be deemed to have requested to borrow Revolving Loans from the Lenders, as
of the date of the advance giving rise to the Reimbursement Obligation, equal to
the amount of the unpaid Reimbursement Obligation.  Such Revolving Loans shall
be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to an Advance of Revolving Loans.
 
54

--------------------------------------------------------------------------------



(b)           Each Lender shall upon any notice pursuant to Section 3.7(a) make
available to the Administrative Agent for the account of the relevant Issuing
Bank an amount (i) in the same Agreed Currency or (ii)(A) in the applicable
Alternate Currency, if available to such Lender, or (B) if such Alternate
Currency is not available to such Lender, in Dollars in an amount equal to the
Dollar Amount (it being understood that any costs associated with currency
conversions shall be borne by the applicable Borrower) of such Alternate
Currency, as the case may be, as the applicable Letter of Credit and in
immediately available funds equal to its Pro Rata Share of the amount of the
drawing, whereupon such Lenders shall (subject to Section 3.7(d)) each be deemed
to have made a Revolving Loan constituting a Floating Rate Advance, the proceeds
of which Advance shall be used to repay such Reimbursement Obligation.  If any
Lender so notified fails to make available to the Administrative Agent for the
account of the Issuing Bank the amount of such Lender’s Pro Rata Share of the
amount of the drawing by no later than 2:00 p.m. (New York time) on the date of
the advance giving rise to the Reimbursement Obligation, if notified prior to
12:00 p.m. (New York time) or on the next Business Day if notified thereafter,
then interest shall accrue on such Lender’s obligation to make such payment,
from such date to the date such Lender makes such payment, at a rate per annum
equal to the Federal Funds Effective Rate in effect from time to time during
such period.  The Administrative Agent will promptly give notice of the
occurrence of the draw, but failure of the Administrative Agent to give any such
notice in sufficient time to enable any Lender to effect such payment on such
date shall not relieve such Lender from its obligations under this Section 3.7.
 
(c)           Each Lender’s obligation in accordance with this Agreement to make
the Revolving Loans, as contemplated by this Section 3.7, as a result of a
drawing under a Letter of Credit, shall be absolute and unconditional and
without recourse to the Issuing Banks and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against an Issuing Bank, the
Company or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, an Unmatured Default or a Material Adverse Effect; or
(iii) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
 
55

--------------------------------------------------------------------------------



(d)           If, for any reason, the Company fails to repay a  Reimbursement
Obligation on the day such Reimbursement Obligation becomes due and, for any
reason, the Lenders are unable to make or have no obligation to make Revolving
Loans, then such Reimbursement Obligation shall bear interest from and after
such day, until paid in full, at the interest rate applicable to a Floating Rate
Advance.
 
3.8           Letter of Credit Fees.  The Company agrees to pay in the same
Agreed Currency or Alternate Currency, as the case may be, as the applicable
Letter of Credit:
 
(a)           quarterly, in arrears, to the Administrative Agent for the ratable
benefit of the Lenders a letter of credit fee at a rate per annum equal to the
Applicable L/C Fee Percentage on the average daily outstanding amount available
for drawing under all Letters of Credit;
 
(b)           quarterly, in arrears, to the applicable Issuing Bank, a letter of
credit fronting fee in an amount agreed to between the Company and the
applicable Issuing Bank on the average daily outstanding face amount available
for drawing under all Letters of Credit issued by such Issuing Bank; and
 
(c)           to the applicable Issuing Bank, all reasonable and customary fees
and other issuance, amendment, document examination, negotiation and presentment
expenses and related charges in connection with the issuance, amendment,
presentation of L/C Drafts, and the like customarily charged by such Issuing
Banks with respect to standby letters of credit.
 
3.9           Issuing Bank Reporting Requirements.  In addition to the notices
required by Section 3.5(b), each Issuing Bank shall, no later than the tenth
(10th) Business Day following the last day of each month, provide to the
Administrative Agent, upon the Administrative Agent’s request, schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, amount, expiration date and the reference
number of each Letter of Credit issued by it outstanding at any time during such
month and the aggregate amount paid by the Company during such month.  In
addition, upon the request of the Administrative Agent, each Issuing Bank shall
furnish to the Administrative Agent copies of any Letter of Credit and any
application for or reimbursement agreement with respect to a Letter of Credit to
which the Issuing Bank is party and such other documentation as may reasonably
be requested by the Administrative Agent.  Upon the request of any Lender, the
Administrative Agent will provide to such Lender information concerning such
Letters of Credit.
 
3.10           Indemnification; Exoneration.
 
(a)           In addition to amounts payable as elsewhere provided in this
Article  III, the Company hereby agrees to protect, indemnify, pay and save
harmless the Administrative Agent, each Issuing Bank and each Lender from and
against any and all liabilities and costs which the Administrative Agent, such
Issuing Bank or such Lender may incur or be subject to as a consequence, direct
or indirect, of (i) the issuance of any Letter of Credit other than as a result
of its gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction, or (ii) the failure of the
applicable Issuing Bank to honor a drawing under a Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”).
 
56

--------------------------------------------------------------------------------



(b)           As among the Company, the Lenders, the Administrative Agent and
the Issuing Banks, the Company assumes all risks of the acts and omissions of,
or misuse of such Letter of Credit by, the beneficiary of any Letters of
Credit.  In furtherance and not in limitation of the foregoing, subject to the
provisions of the Letter of Credit applications and Letter of Credit
reimbursement agreements executed by the Company at the time of request for any
Letter of Credit, neither the Administrative Agent, any Issuing Bank nor any
Lender shall be responsible (in the absence of gross negligence or willful
misconduct of such party in connection therewith, as determined by the final
judgment of a court of competent jurisdiction):  (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of the Letters of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of a Letter of
Credit to comply duly with conditions not expressly provided on the face of such
Letter of Credit and required in order to draw upon such Letter of Credit;
(iv) for errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of technical
trade terms; (vi) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) for the misapplication by the beneficiary of a
Letter of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the
Administrative Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts.  None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this
Section 3.10.
 
(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the Company or relieve the Company of
any of its obligations hereunder to any such Person.
 
(d)           Without prejudice to the survival of any other agreement of the
Company hereunder, the agreements and obligations of the Company contained in
this Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
57

--------------------------------------------------------------------------------



3.11           Cash Collateral.  Notwithstanding anything to the contrary herein
or in any application for a Letter of Credit, after the occurrence and during
the continuance of a Default, the Company shall, on the Business Day that it
receives the Administrative Agent’s demand, deliver to the Administrative Agent
for the benefit of the Lenders and the Issuing Banks, cash, or other collateral
of a type satisfactory to the Required Lenders, having a value, as determined by
such Lenders, equal to one hundred percent (100%) of the aggregate Dollar Amount
of the outstanding L/C Obligations.  In addition, if the Availability is at any
time less than the Dollar Amount of all contingent L/C Obligations outstanding
at any time, the Company shall deposit cash collateral with the Administrative
Agent in Dollars in an amount equal to one-hundred five percent (105%) of the
Dollar Amount by which such L/C Obligations exceed such Availability.  Any such
collateral shall be held by the Administrative Agent in a separate account
appropriately designated as a cash collateral account in relation to this
Agreement and the Letters of Credit and retained by the Administrative Agent for
the benefit of the Lenders and the Issuing Banks as collateral security for the
Company’s obligations in respect of this Agreement and each of the Letters of
Credit and L/C Drafts.  Such amounts shall be applied to reimburse the Issuing
Banks for drawings or payments under or pursuant to Letters of Credit or L/C
Drafts, or if no such reimbursement is required, to payment of such of the other
Obligations as the Administrative Agent shall determine.  If no Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 3.11 which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or L/C Draft, shall be returned to the Company
within one (1) Business Day (after deduction of the Administrative Agent’s
expenses incurred in connection with such cash collateral account).
 
ARTICLE IV
CHANGE IN CIRCUMSTANCES
 
4.1           Yield Protection.  If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the Closing Date or any
interpretation or application thereof by any Governmental Authority charged with
the interpretation or application thereof, or the compliance of any Lender
therewith, subjects any Lender or any applicable Lending Installation to any
tax, duty, charge or withholding on or from payments due from any Borrower
(excluding any taxes covered by the provisions of Section 2.16(e)), or changes
the basis of taxation of payments to any Lender (other than changes in the rate
of taxation on the overall net income of such Lender) in respect of its
Commitment, Loans, its L/C Interests, the Letters of Credit or other amounts due
it hereunder, or imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Rate Loans) with respect to its Commitment, Loans, L/C Interests or
the Letters of Credit, or imposes any other condition the result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Commitment, Loans, the L/C Interests or the
Letters of Credit or reduces any amount received by any Lender or any applicable
Lending Installation in connection with its Commitment, Loans or Letters of
Credit, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Commitment, Loans or L/C
Interests held or interest received by it or by reference to the Letters of
Credit, by an amount deemed material by such Lender; and the result of any of
the foregoing is to increase the cost to that Lender of making, renewing or
maintaining its Commitment, Loans, L/C Interests, or Letters of Credit or to
reduce any amount received under this Agreement, then, within fifteen (15) days
after receipt by the Company or any other Borrower of written demand by such
Lender pursuant to Section 4.5, the applicable Borrowers shall pay such Lender
that portion of such increased expense incurred or reduction in an amount
received which such Lender reasonably determines is attributable to making,
funding and maintaining its Loans, L/C Interests, Letters of Credit and its
Commitment; providedhowever that the Company shall not be liable under this
Section 4.1 for the payment of any such amounts incurred or accrued more than
180 days prior to the date on which notice of the event or occurrence giving
rise to the obligation to make such payment is given to the Company hereunder;
providedfurther that if the event or occurrence giving rise to such obligation
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof; providedfurther that (1) if
the Company objects in good faith to any payment demanded under this Section 4.1
on or before the date such payment is due, then the Company and the Lender
demanding such payment shall enter into discussions to review the amount due and
the Company’s obligation to pay such amount to such Lender shall be deferred for
30 days after the original demand for payment and (2) if the Company and such
Lender do not otherwise reach agreement on the amount due during such 30 period,
the Company shall pay to such Lender at the end of such 30 day period the amount
certified by such Lender to be due.  Subject to the last proviso in the
preceding sentence, a certificate as to such amounts submitted to the Company
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.
 
58

--------------------------------------------------------------------------------



4.2           Changes in Capital Adequacy Regulations.  If a Lender determines
(a) the amount of capital required or expected to be maintained by such Lender,
any Lending Installation of such Lender or any corporation controlling such
Lender is increased as a result of a “Change” (as defined below), and (b) such
increase in capital will result in an increase in the cost to such Lender of
maintaining its Commitment, Loans, L/C Interests, the Letters of Credit or its
obligation to make Loans hereunder, then, within fifteen (15) days after receipt
by the Company or any other Borrower of written demand by such Lender pursuant
to Section 4.5, the applicable Borrowers shall pay such Lender the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender reasonably determines is
attributable to this Agreement, its Commitment, its Loans, its L/C Interests,
the Letters of Credit or its obligation to make Loans hereunder (after taking
into account such Lender’s policies as to capital adequacy); provided, however,
that the Company shall not be liable under this Section 4.2 for the payment of
any such amounts incurred or accrued more than 180 days prior to the date on
which notice of the event or occurrence giving rise to the obligation to make
such payment is given to the Company hereunder; provided, further, that if the
event or occurrence giving rise to such obligation is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof; providedfurther that (1) if the Company objects in
good faith to any payment demanded under this Section 4.2 on or before the date
such payment is due, then the Company and the Lender demanding such payment
shall enter into discussions to review the amount due and the Company’s
obligation to pay such amount to such Lender shall be deferred for 30 days after
the original demand for payment and (2) if the Company and such Lender do not
otherwise reach agreement on the amount due during such 30 period, the Company
shall pay to such Lender at the end of such 30 day period the amount certified
by such Lender to be due.  Subject to the last proviso in the preceding
sentence, a certificate as to such amounts submitted to the Company and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.  “Change” means (i) any change after the
Closing Date in the “Risk-Based Capital Guidelines” (as defined below)
excluding, for the avoidance of doubt, the effect of any phasing in of such
Risk-Based Capital Guidelines or any other capital requirements passed prior to
the date hereof, or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Closing Date which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the Closing
Date, including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the Closing Date.
 
59

--------------------------------------------------------------------------------



4.3           Availability of Types of Advances.  If (a) any Lender determines
that maintenance of its Fixed Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (b) the Required Lenders determine that (i) deposits
of a type, currency or maturity appropriate to match fund Fixed-Rate Advances
are not available or (ii) the interest rate applicable to a Fixed-Rate Advance
does not accurately reflect the cost of making or maintaining such an Advance,
then the Administrative Agent shall suspend the availability of the affected
Type of Advance and, in the case of any occurrence set forth in clause (a),
require any Advances of the affected Type to be repaid or converted into another
Type.
 
4.4           Funding Indemnification.  If any payment of a Fixed-Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment, or otherwise, or a Fixed-Rate
Advance is not made on the date specified by the applicable Borrower for any
reason other than default by the Lenders, the Borrowers shall indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain the Fixed-Rate Advance.
 
4.5           Lender Statements; Survival of Indemnity.  If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Fixed-Rate Loans to reduce any liability of any Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not, in such Lender’s
judgment, disadvantageous to such Lender.  Any demand for compensation pursuant
to this Article  IV shall be in writing and shall state the amount due, if any,
under Sections 4.1, 4.2 or 4.4 and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount.  Such written demand
shall be rebuttably presumed correct for all purposes.  Determination of amounts
payable under such Sections in connection with a Fixed-Rate Loan shall be
calculated as though each Lender funded its Fixed-Rate Loan through the purchase
of a deposit of the type, currency and maturity corresponding to the deposit
used as a reference in determining the Fixed-Rate applicable to such Loan,
whether in fact that is the case or not.  The obligations of the Company and the
other Borrowers under Sections 4.1, 4.2 and 4.4 shall survive payment of the
Obligations and termination of this Agreement.
 
60

--------------------------------------------------------------------------------


 
ARTICLE V
CONDITIONS PRECEDENT
 
5.1           [Intentionally Omitted.]
 
5.2           Advances on the Funding Date.  The Lenders shall not be required
to make any Loans on the Funding Date unless the Company has furnished to the
Administrative Agent each of the following, with sufficient copies for the
Lenders, and the other conditions set forth below have been satisfied:
 
(a)           Copies, certified by the Secretary or Assistant Secretary of each
of the Loan Parties, of the Certificate of Incorporation or equivalent document
of each of the Loan Parties, together with all amendments thereto, and, to the
extent applicable, a certificate of good standing, in each case certified by the
appropriate governmental officer in its jurisdiction of incorporation.
 
(b)           Copies, certified by the Secretary or Assistant Secretary of each
of the Loan Parties, of their respective Board of Directors’ resolutions
authorizing the execution of the Loan Documents on the Amendment Effective Date.
 
(c)           An incumbency certificate dated the Amendment Effective Date,
executed by the Secretary or Assistant Secretary of each of the Loan Parties,
which shall identify by name and title and bear the signature of the officers of
the applicable Loan Party authorized to sign the Loan Documents on the Amendment
Effective Date and to make borrowings hereunder, upon which certificate the
Lenders shall be entitled to rely until informed of any change in writing by the
applicable Loan Party.
 
(d)           A certificate, in form and substance satisfactory to the
Administrative Agent, executed by the chief financial officer of the Company,
stating that on the Amendment Effective Date, all the representations and
warranties of the Loan Parties in the Loan Documents are true and correct
(unless such representation and warranty is made as of a specific date, in which
case, such representation and warranty shall be true as of such date) and no
Default or Unmatured Default has occurred and is continuing.  All documents and
agreements (including the Merger Documents) required to be appended to such
certificate shall be in form and substance satisfactory to the Administrative
Agent, shall have been executed and delivered by the requisite parties, and
shall be in full force and effect.
 
61

--------------------------------------------------------------------------------



(e)           Evidence satisfactory to the Administrative Agent that all actions
necessary to consummate the Merger shall have been taken in accordance with all
applicable law and in accordance with the terms of each applicable Merger
Document, without amendment or waiver of any material provision thereof, and
that the Merger will be consummated on the Amendment Effective Date, and the
Administrative Agent shall have received copies of each applicable Merger
Document (as well as all other closing documentation executed or delivered in
connection therewith) executed and delivered by the parties thereto, which shall
be satisfactory to the Administrative Agent.
 
(f)           The following financial information: (i) a proforma consolidated
balance sheet of the Company and its Subsidiaries for the fiscal quarter ended
December 29, 2006, giving effect to the consummation of the Transactions and all
the transactions contemplated by this Agreement as if the Transactions had been
consummated as of the first day of such period, which shall be reasonably
satisfactory to the Administrative Agent (the “Pro Forma Balance Sheet”) and
(ii) projected proforma consolidated financial statements (including balance
sheets and statements of income and cash flows) of the Company and its
Subsidiaries for each of the five fiscal years ending after the Amendment
Effective Date, giving effect to the consummation of the Transactions and all
the transactions contemplated by this Agreement, which shall be reasonably
satisfactory to the Administrative Agent.
 
(g)           A certificate, with such supporting calculations and details as
the Administrative Agent may reasonably request, dated the Amendment Effective
Date, duly executed and delivered by the chief financial or accounting
Authorized Officer of the Company, certifying that (i) EBITDA for the Company
and its Subsidiaries (excluding ARDI and its Subsidiaries) for the most recently
completed four-fiscal-quarter period is not less than $175,000,000 and (ii) the
Merger Date Leverage Ratio as of the Amendment Effective Date is not greater
than 3.00:1.00.
 
(h)           Guaranty documentation and such other documentation, in each case
dated as of the Amendment Effective Date, duly executed and delivered by an
Authorized Officer of ARDI and any of its Subsidiaries (to the extent required
pursuant to clause (k) of Section 7.2), in form and substance satisfactory to
the Administrative Agent, to be effective concurrently with the consummation of
the Merger.
 
(i)           An Affirmation and Consent, duly executed and delivered by an
Authorized Officer of each Obligor party to a Guaranty prior to the Amendment
Effective Date, in form and substance satisfactory to the Administrative Agent.
 
(j)           A solvency certificate duly executed and delivered by the chief
financial or accounting Authorized Officer of the Company, dated as of the
Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent.
 
(k)           [Intentionally Omitted.]
 
62

--------------------------------------------------------------------------------



(l)           For the account of each Lender that has requested a promissory
note in accordance with Section 2.14(d), such Lender’s promissory note duly
executed and delivered by an Authorized Officer of the Borrowers.
 
(m)           Written opinions of (i) Wilson Sonsini Goodrich & Rosati, P.C.,
and (ii), Gleaves Swearingen Potter & Scott LLP, dated as of the Amendment
Effective Date and addressed to the Administrative Agent and the Lenders, in
each case in form and substance satisfactory to the Administrative Agent.
 
(n)           Evidence satisfactory to the Administrative Agent that (i) there
has been no material adverse change since December 30, 2005 in the financial
condition, operations, assets, business or properties of the Company and its
Subsidiaries, taken as a whole, and (ii) there has been no “Company Material
Adverse Effect” under and as defined in the Merger Agreement, and (iii) no
pending or threatened litigation, proceeding or investigations (in each case
whether judicial, administrative or otherwise) exist which could reasonably be
expected to have a Material Adverse Effect.
 
(o)           The Administrative Agent, Lenders and/or their Affiliates shall
have received all fees and expenses, including the reasonable fees and expenses
of Mayer, Brown, Rowe & Maw LLP, required to be paid on or before the Amendment
Effective Date.
 
(p)           Evidence satisfactory to the Administrative Agent that all
governmental, shareholder and third party consents and approvals necessary in
connection with this Agreement, the Transactions and the other transactions
contemplated hereby or thereby have been obtained; all such consents and
approvals remain in full force and effect; and all applicable waiting periods
have expired without any action being taken by any Governmental Authority that
could restrain, prevent or impose any material adverse conditions on such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the judgment of the Administrative Agent
could have such effect.
 
(q)           The Administrative Agent and each Lender shall have received all
Patriot Act Disclosures requested by them prior to execution of this Agreement.
 
(r)           Such other documents as the Administrative Agent or its counsel or
the Required Lenders may have reasonably requested.
 
5.3           Initial Advance to Each New Subsidiary Borrower.  No Lender shall
be required to make an Advance hereunder or purchase participations in Letters
of Credit or Alternate Currency Loans hereunder, no Swing Line Bank shall be
required to make any Swing Line Loans, and no Alternate Currency Lender shall be
required to make any Alternate Currency Loans hereunder, in each case, to or for
the account of a new Subsidiary Borrower added after the Closing Date unless the
Company has furnished or caused to be furnished to the Administrative Agent with
sufficient copies for the Lenders:
 
63

--------------------------------------------------------------------------------



(a)           The Assumption Letter executed and delivered by such Subsidiary
Borrower and containing the written consent of the Company thereon, as
contemplated by Section 2.22.
 
(b)           Copies, certified by the Secretary, Assistant Secretary, Director
or Officer of the Subsidiary Borrower, of its Board of Directors’ resolutions
approving the Assumption Letter.
 
(c)           An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Officer of the Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign the Assumption Letter and the other documents to be
executed and delivered by such Subsidiary Borrower hereunder, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company.
 
(d)           An opinion of counsel to such Subsidiary Borrower, in form and
substance satisfactory to the Administrative Agent.
 
(e)           Guaranty documentation and such other documentation required by
Section 2.22 from such Subsidiary Borrower in form and substance satisfactory to
the Administrative Agent.
 
5.4           Each Advance and Each Letter of Credit.  The Lenders shall not be
required to make any Loan, or issue any Letter of Credit, unless on the
applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued:
 
(a)           There exists no Default or Unmatured Default and no Default or
Unmatured Default would result after giving effect to the making of any Loan or
issuance of any Letter of Credit;
 
(b)           All of the representations and warranties contained in Article VI
are true and correct in all material respects as of such Borrowing Date (unless
such representation and warranty is made as of a specific date, in which case,
such representation and warranty shall be true and correct in all material
respects as of such date);
 
(c)           The Revolving Credit Obligations do not, and after making such
proposed Advance would not, exceed the Aggregate Revolving Loan Commitment; and
 
(d)           the Administrative Agent has received a timely Borrowing Notice
with respect to the applicable Loan.
 
Each Borrowing/Conversion/Continuation Notice with respect to a new Advance and
the letter of credit application with respect to each Letter of Credit or Letter
of Credit amendment shall constitute a representation and warranty by the
Company that the conditions contained in Sections 5.4(a), (b) and (c) have been
satisfied.
 
64

--------------------------------------------------------------------------------


 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, each of the
Borrowers represents and warrants as follows to each Lender and the
Administrative Agent as of the date of this Agreement, giving effect to the
consummation of the transactions contemplated by the Loan Documents, and
thereafter on each date as required by Sections 5.3 and 5.4:
 
6.1           Organization; Corporate Powers.  Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation and is qualified to conduct its business
in each jurisdiction in which its business is conducted, except where the
failure to be so qualified would not have a Material Adverse Effect.
 
6.2           Authorization and Validity.  Each of the Loan Parties has the
requisite power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder.  The
execution and delivery by each of the Loan Parties of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper proceedings, and the Loan Documents to which it is a
party constitute legal, valid and binding obligations of each of the Loan
Parties enforceable against each of the Loan Parties in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
 
6.3           No Conflict; Government Consent.  Neither the execution and
delivery by the Loan Parties of the Loan Documents, nor the consummation of the
transactions contemplated thereby, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or other constitutive
documents and agreements or the provisions of any material indenture, instrument
or agreement to which the Company or any Subsidiary is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on the
property of the Company or any of its Subsidiaries pursuant to the terms of any
such indenture, instrument or agreement.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained by any Loan Party in connection with the
authorization, execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents, except
such as have been obtained or made and are in full force and effect.
 
6.4           Financial Statements.  The consolidated financial statements of
the Company and its Subsidiaries for the fiscal year ended December 30, 2005
were prepared in accordance with Agreement Accounting Principles and fairly
present in all material respects the consolidated financial condition and
operations of the Company and its Subsidiaries at such date and the consolidated
results of their operations for the period then ended.
 
65

--------------------------------------------------------------------------------



6.5           Material Adverse Change.  Since December 30, 2005, there has
occurred no change in the financial condition, operations, assets, business or
properties of the Company and its Subsidiaries taken as a whole, or any other
event which has had or could reasonably be expected to have a Material Adverse
Effect.
 
6.6           Taxes.  The Company and the Subsidiaries have filed all United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Company or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided, or where the failure to make such payment could not reasonably be
expected to result in a Material Adverse Effect.  The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of any
taxes or other governmental charges have been made in accordance with generally
accepted accounting principles.
 
6.7           Litigation and Contingent Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of the Borrowers, threatened against the Company or any of
its Subsidiaries (a) challenging the validity or enforceability of any material
provision of the Loan Documents or (b) which could reasonably be expected to
have a Material Adverse Effect.  There is no material loss contingency within
the meaning of Agreement Accounting Principles which has not been reflected in
the consolidated financial statements of the Company referred to in Section 6.4
or prepared and delivered pursuant to Section 7.1(a) for the fiscal period
during which such material loss contingency was incurred.  Neither the Company
nor any of its Subsidiaries is subject to or in default with respect to any
final judgment, writ, injunction, restraining order or order of any nature,
decree, rule or regulation of any court or Governmental Authority which could
reasonably be expected to have a Material Adverse Effect.
 
6.8           Subsidiaries.  Schedule 6.8 to the Disclosure Letter contains an
accurate list of all of the Subsidiaries of the Company in existence on the
Amendment Effective Date, setting forth their respective jurisdictions of
formation.  All of the issued and outstanding Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and
non-assessable.  Except as set forth on Schedule 6.8 to the Disclosure Letter,
as of the Amendment Effective Date, no authorized but unissued or treasury
shares of Capital Stock of any Subsidiary are subject to any option, warrant,
right to call or commitment of any kind or character.  As of the Amendment
Effective Date, neither the Company nor any Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any convertible securities, rights or
options to purchase its Capital Stock except as otherwise set forth on Schedule
6.8 to the Disclosure Letter.  Except as set forth on Schedule 6.8 to the
Disclosure Letter, as of the Amendment Effective Date the Company does not own
or hold, directly or indirectly, any Capital Stock or equity security of, or any
equity or partnership interest in any Person other than such Subsidiaries.  As
of the Amendment Effective Date, no Domestic Subsidiary is required to execute
and deliver the Subordination Agreement or a joinder thereto in accordance with
Section 7.2(k)(iii).
 
6.9           ERISA.  As at December 30, 2005 the Unfunded Liabilities of all
Single Employer Plans did not in the aggregate exceed $5,000,000.  Each Plan
complies and has been maintained in all material respects with all applicable
requirements of law and regulations.  No Reportable Event has occurred with
respect to any Single Employer Plan having any Unfunded Liability which has or
may reasonably be expected to result in a liability to the Company in excess of
$10,000,000. Neither the Company nor any other members of the Controlled Group
has terminated any Single Employer Plan without in each instance funding all
vested benefit obligations thereunder.  Each member of the Controlled Group has
fulfilled its minimum funding obligations with respect to each Multiemployer
Plan.  No Termination Event has occurred or is reasonably expected to
occur.  There are no material actions, suits or claims (other than routine
claims for benefits) pending or, to the knowledge of the Company or its
Subsidiaries, threatened with respect to any Plan or Multiemployer Plan.
 
66

--------------------------------------------------------------------------------



6.10           Accuracy of Information.  None of the (a) information, exhibits
or reports furnished or to be furnished by the Company or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Company or any
Subsidiary contained in this Agreement, the other Loan Documents or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders by or on behalf of the Company or any Subsidiary for use in
connection with the transactions contemplated by this Agreement, when taken
together with the Company’s filings with the Commission, contained, contains or
will contain any untrue statement of a material fact or omitted, omits or will
omit to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.  The pro forma financial information and projections
(which have not been made in accordance with Agreement Accounting Principles)
contained in such materials is based upon good faith estimates and assumptions
believed by the Company to be reasonable at the time made (it being understood
that projections are not to be viewed as facts and by their nature involve
estimations and uncertainties, and that actual results can differ from pro forma
and projected financials).  
 
6.11           Regulation U.  Margin Stock constitutes less than 25% of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.
 
6.12           Material Agreements.  Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation the performance of which
could reasonably be expected to have a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries is subject to any charter or other
restriction in any constitutive agreement or document affecting its financial
condition, assets, operations, business or properties which could reasonably be
expected to have a Material Adverse Effect.  Neither the Company nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Contractual Obligation
to which it is a party, which default could reasonably be expected to have a
Material Adverse Effect.
 
6.13           Compliance With Laws.  The Company and its Subsidiaries have
complied with all Requirements of Law except to the extent that such
non-compliance could not reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any Requirements
of Law or the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
 
67

--------------------------------------------------------------------------------



6.14           Ownership of Properties.  On the Amendment Effective Date, each
of the Company and its Subsidiaries has good title, free of all Liens, to all of
the properties and assets reflected on the Pro Forma Balance Sheet as owned by
it, except Liens permitted under Section 7.3(b).
 
6.15           Statutory Indebtedness Restrictions.  Neither the Company nor any
of its Subsidiaries is subject to regulation the Federal Power Act, the
Interstate Commerce Act, or the Investment Company Act of 1940, or any other
federal or state statute or regulation which limits its ability to incur
indebtedness or its ability to consummate the transactions contemplated hereby.
 
6.16           Environmental Matters.  Each of the Company and its Subsidiaries
is in compliance with all Environmental, Health or Safety Requirements of Laws
in effect in each jurisdiction where it is presently doing business and as to
which the failure to so comply, in the aggregate for all such failures, would
reasonably be likely to subject the Company or any of its Subsidiaries to
liability that would have a Material Adverse Effect.  Neither the Company nor
any Subsidiary is subject to any liability under the Environmental, Health or
Safety Requirements of Laws in effect in any jurisdiction where it is presently
doing business that could reasonably be expected to have a Material Adverse
Effect.  As of the date hereof, neither the Company nor any Subsidiary has
received any:
 
(a)           notice from any Governmental Authority by which any of the
Company’s or such Subsidiary’s present or previously-owned or leased property
has been identified in any manner by any such Governmental Authority as a
property requiring remedial or other corrective action with respect to a Release
of any Contaminant; or
 
(b)           notice of any Lien arising under or in connection with any
Environmental, Health or Safety Requirements of Law that has attached to any of
the Company’s or such Subsidiary’s owned or the Company or any Subsidiaries’
interest in any leased property or any revenues of the Company’s or such
Subsidiary’s owned property; or
 
(c)           communication, written or oral, from any Governmental Authority
concerning action or omission by the Company or such Subsidiary in connection
with its ownership or leasing of any property resulting in the release of any
hazardous substance resulting in any violation of any Environmental, Health or
Safety Requirements of Law;
 
where the effect of which, in the aggregate for all such notices and
communications, could reasonably be expected to have a Material Adverse Effect.
 
6.17           Insurance.  The properties and assets and business of the Company
and its Subsidiaries are insured with financially sound and reputable insurance
companies not Subsidiaries of the Company, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and are similarly situated.
 
68

--------------------------------------------------------------------------------



6.18           Labor Matters.  As of the Closing Date, no labor disputes,
strikes or walkouts affecting the operations of the Company or any of its
Subsidiaries, are pending, or, to the Company’s knowledge, threatened, which
could reasonably be expected to have a Material Adverse Effect.
 
6.19           Solvency.  After giving effect to (a) the extensions of credit
made hereunder on the Closing Date or such other date as Loans requested
hereunder were made, (b) the other transactions contemplated by this Agreement
and the other Loan Documents, and (c) the payment and accrual of all transaction
costs with respect to the foregoing, the Company and its Subsidiaries, taken as
a whole, are Solvent.
 
6.20           Default.  No Default or Unmatured Default has occurred and is
continuing.
 
6.21           Foreign Employee Benefit Matters.  (a)  Each Foreign Employee
Benefit Plan is in compliance in all material respects with all material laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plan; (b) the aggregate of the accumulated benefit
obligations under all Foreign Pension Plans does not exceed to any material
extent the current fair market value of the assets held in the trusts or similar
funding vehicles for such Plans; (c) with respect to any Foreign Employee
Benefit Plan (other than a Foreign Pension Plan), reasonable reserves have been
established in accordance with prudent business practice or where required by
ordinary accounting practices in the jurisdiction in which such Plan is
maintained; and (d) there are no material actions, suits or claims (other than
routine claims for benefits) pending or, to the knowledge of the Company and its
Subsidiaries, threatened against the Company or any Subsidiary of it or any
member of its Controlled Group with respect to any Foreign Employee Benefit
Plan.
 
6.22           Representations and Warranties of each Subsidiary Borrower.  Each
Subsidiary Borrower further represents and warrants to the Administrative Agent
and the Lenders that:
 
(a)           Organization and Corporate Powers.  Such Subsidiary Borrower (i)
is a company duly formed and validly existing and in good standing under the
laws of the state or country of its organization (such jurisdiction being
hereinafter referred to as the “Home Country”); (ii) has the requisite power and
authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not have a Material Adverse Effect on such Subsidiary Borrower;
and (iii) has the requisite power and authority and legal right to execute and
deliver any Alternate Currency Addendum to which it is a party and each other
Loan Document to which it is a party and the performance by it of its
obligations thereunder have been duly authorized by proper corporate
proceedings.
 
(b)           Binding Effect.  Each Loan Document, including, without
limitation, any Alternate Currency Addendum, executed by such Subsidiary
Borrower is the legal, valid and binding obligation of such Subsidiary Borrower
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
69

--------------------------------------------------------------------------------



(c)           No Conflict; Government Consent.  Neither the execution and
delivery by such Subsidiary Borrower of the Loan Documents to which it is a
party, nor the consummation by it of the transactions therein contemplated to be
consummated by it, nor compliance by such Subsidiary Borrower with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Subsidiary Borrower or any
of its Subsidiaries or such Subsidiary Borrower’s or any of its Subsidiaries’
memoranda of association or articles or certificate of incorporation, by-laws or
other constituent documents and agreements or the provisions of any material
indenture, instrument or agreement to which such Subsidiary Borrower or any of
its Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the property of such Subsidiary
Borrower or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any governmental agency is required to authorize, or is required in connection
with the execution, delivery and performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents except such as
have been obtained or made and are in full force and effect.
 
(d)           Filing.  To ensure the enforceability or admissibility in evidence
of this Agreement and each Loan Document to which such Subsidiary Borrower is a
party (including, without limitation, any Alternate Currency Addendum) in its
Home Country, except as set forth in the applicable Alternate Currency Addendum,
it is not necessary that this Agreement or any other Loan Document to which such
Subsidiary Borrower is a party or any other document be filed or recorded with
any court or other authority in its Home Country or that any stamp or similar
tax be paid to or in respect of this Agreement or any other Loan Document of
such Subsidiary Borrower.  Except as set forth in the applicable Alternate
Currency Addendum, the qualification by any Lender or the Administrative Agent
for admission to do business under the laws of such Subsidiary Borrower’s Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Administrative Agent of any right,
privilege, or remedy afforded to any Lender or the Administrative Agent in
connection with the Loan Documents to which such Subsidiary Borrower is a party
or the enforcement of any such right, privilege, or remedy against such
Subsidiary Borrower.
 
(e)           No Immunity.  Neither such Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process.  Such Subsidiary Borrower’s execution and delivery of the Loan
Documents to which it is a party constitute, and the exercise of its rights and
performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.
 
70

--------------------------------------------------------------------------------



(f)           Application of Representations and Warranties.  It is understood
and agreed by the parties hereto that the representations and warranties of each
Subsidiary Borrower (other than any Subsidiary Borrower that shall be a
Subsidiary Borrower as of the Closing Date) in this Section 6.22 shall only be
applicable to such Subsidiary Borrower on and after the date of its execution of
an Assumption Letter and, if applicable, an Alternate Currency Addendum.
 
ARTICLE VII
COVENANTS
 
The Company covenants and agrees that so long as any Commitments are outstanding
and thereafter until payment in full of all of the Obligations (other than
contingent indemnity obligations) and termination of all Letters of Credit,
unless the Required Lenders shall otherwise give prior written consent:
 
7.1           Reporting.  The Company shall:
 
(a)           Financial Reporting.  Furnish to the Administrative Agent:
 
(i)            Quarterly Reports.  As soon as practicable and in any event
within forty-five (45) days after the end of the first three quarterly periods
of each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as at the end of each such period and consolidated
statement of income, and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, presented on the same
basis as described in Section 7.1(a)(ii) (except that compliance with generally
accepted accounting principles in the United States shall be subject to year-end
adjustments and the absence of footnotes) and, in the case of the consolidated
statement of income and the statement of cash flows, on a comparative basis with
the statements for such period in the prior fiscal year of the Company.
 
(ii)           Annual Reports.  As soon as practicable, and in any event within
ninety (90) days after the end of each of its fiscal years, commencing with its
2006 fiscal year, an audit report, certified by internationally recognized
independent certified public accountants, prepared in accordance with generally
accepted accounting principles, on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
statement of income and consolidated statement of changes in owners’ equity, and
a statement of cash flows, which audit report shall be unqualified and shall
state that such financial statements fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of operations and cash flows for the periods
indicated in conformity with generally accepted accounting principles in the
United States and that the examination by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards.
 
(iii)          Officer’s Certificate.  Together with each delivery of any
financial statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(a),
an Officer’s Certificate of the Company, substantially in the form of Exhibit D
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (b)
pursuant to clauses (i) and (ii) of this Section 7.1(a), a compliance
certificate, substantially in the form of Exhibit E attached hereto and made a
part hereof, signed by the Company’s chief financial officer, chief accounting
officer or treasurer, setting forth calculations for the period then ended which
demonstrate compliance with Section 7.4, and which calculate the Leverage Ratio
for purposes of determining the then Applicable Floating Rate Margin, Applicable
Fixed Rate Margin and Applicable Commitment Fee Percentage; provided, however,
that with respect to the financial statements for the fiscal year ended December
29, 2006, neither an Officer’s Certificate pursuant to clause (a) above nor a
compliance certificate pursuant to clause (b) above is required to be delivered
by or on behalf of the Company;
 
71

--------------------------------------------------------------------------------



(b)           Notice of Default.  Promptly upon any of the chief executive
officer, chief operating officer, chief financial officer, treasurer, controller
or other executive officer of the Company obtaining actual knowledge (i) of any
condition or event which constitutes a Default or Unmatured Default or (ii) that
any Person has given any written notice to any Authorized Officer or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 8.1(d), the
Company shall deliver to the Administrative Agent and the Lenders an Officer’s
Certificate specifying (A) the nature and period of existence of any such
claimed default, Default, Unmatured Default, condition or event, (B) the notice
given or action taken by such Person in connection therewith, and (C) what
action the Company has taken, is taking or proposes to take with respect
thereto.
 
(c)           Lawsuits.  (i)  Promptly upon the Company obtaining actual
knowledge of the institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration, by or before any
Governmental Authority, against the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding, governmental
investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances which expose, in the Company’s reasonable
judgment, the Company or any of its Subsidiaries to liability in an amount
aggregating $15,000,000 or more (exclusive of claims covered by insurance
policies of the Company or any of its Subsidiaries unless the insurers of such
claims have disclaimed coverage or reserved the right to disclaim coverage on
such claims), give written notice thereof to the Administrative Agent and
provide such other information as may be reasonably requested to enable each
Lender and the Administrative Agent and its counsel to evaluate such matters;
provided that the Company shall not be required to provide information subject
to attorney-client privilege; and (ii) in addition to the requirements set forth
in clause (i) of this Section 7.1(c), upon request of the Administrative Agent
or the Required Lenders, promptly give written notice of the status of any
action, suit, proceeding, governmental investigation or arbitration disclosed
pursuant to Section 6.7 or covered by a report delivered pursuant to clause (i)
above and provide such other information as may be reasonably requested to
enable the Required Lenders and the Administrative Agent and its counsel to
evaluate such matters; provided that the Company shall not be required to
provide information subject to attorney-client privilege.
 
72

--------------------------------------------------------------------------------



(d)           Other Indebtedness.  Deliver to the Administrative Agent (with
subsequent delivery by the Administrative Agent to the Lenders within a
reasonable period of time) (i) a copy of each notice or communication regarding
potential or actual defaults (including any accompanying officer’s certificate)
delivered by or on behalf of the Company or any of its Subsidiaries to the
holders of Indebtedness for money borrowed with an aggregate outstanding
principal amount in excess of $20,000,000 pursuant to the terms of the
agreements governing such Indebtedness, such delivery to be made at the same
time and by the same means as such notice of default is delivered to such
holders, and (ii) a copy of each notice or other communication received by the
Company or any of its Subsidiaries from the holders of Indebtedness for money
borrowed with an aggregate outstanding principal amount in excess of $20,000,000
regarding potential or actual defaults pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Company or its Subsidiary.
 
(e)           Other Reports.  Deliver or cause to be delivered to the
Administrative Agent and the Lenders copies of all notifications received from
the Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder relating to actual or
potential violations of rules promulgated by the Commission or other laws.  The
Company shall include the Administrative Agent and the Lenders on its standard
distribution lists for all press releases made available generally by the
Company or any of the Company’s Subsidiaries to the public concerning material
developments in the business of the Company or any such Subsidiary.
 
(f)           Other Information.  Promptly, following a request by any Lender,
prepare and deliver to such Lender all documentation and other information such
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.  Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company or any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.
 
Documents required to be delivered pursuant to Section 7.1(a)(i) or (a)(ii) (to
the extent any such documents are included in materials otherwise filed with the
Commission) may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on its signature page hereto; or (ii) on which
such documents are posted on the Company’s behalf on an Internet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that; (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Company
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic version (i.e., soft copies)
of such documents.
 
73

--------------------------------------------------------------------------------



7.2           Affirmative Covenants.
 
(a)           Corporate Existence, Etc.  Subject to Section 7.3(h), the Company
shall, and shall cause each of its Subsidiaries to, at all times maintain its
corporate existence and preserve and keep, or cause to be preserved and kept, in
full force and effect its rights and franchises material to its businesses
except where, in the case of Subsidiaries which are not Subsidiary Borrowers,
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
(b)           Corporate Powers; Conduct of Business.  The Company shall, and
shall cause each of its Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect.
 
(c)           Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the financial condition, operations, assets,
business or properties of such Person, and (b) obtain as needed all permits
necessary for its operations and maintain such permits in good standing unless
failure to comply or obtain such permits could not reasonably be expected to
have a Material Adverse Effect.
 
(d)           Payment of Taxes and Claims.  The Company shall pay, and cause
each of its Subsidiaries to pay, (i) all material taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for material
sums which have become due and payable and which by law have or may become a
Lien (other than a Lien permitted by Section 7.3(b)) upon any of the Company’s
or such Subsidiary’s property or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
 
(e)           Insurance.  The Company will maintain, and will cause to be
maintained on behalf of each of its Subsidiaries, insurance coverage by
financially sound and reputable insurance companies or associations, against
such casualties and contingencies, of such types and in such amounts as are
customary for companies engaged in similar businesses and owning and operating
similar properties, it being understood that the Company and its Subsidiaries
may self-insure against hazards and risks with respect to which, and in such
amounts, as the Company in good faith determines prudent and consistent with
sound financial practice, and as are customary for companies engaged in similar
businesses and owning and operating similar properties.  The Company shall
furnish to any Lender upon request full information as to the insurance carried.
 
74

--------------------------------------------------------------------------------



(f)           Inspection of Property; Books and Records; Discussions.  The
Company shall permit and cause each of its Subsidiaries to permit, any
authorized representative(s) designated by either the Administrative Agent or
the Required Lenders (or while any Default exists, any Lender) to visit and
inspect, for a reasonable purpose, any of the properties of the Company or any
of its Subsidiaries, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers and their independent
certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours, as often as may be reasonably
requested.  Notwithstanding anything to the contrary in this Section 7.2(f),
neither the Company nor any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or its respective
designated representative) is then prohibited by any Requirement of Law or any
agreement binding on the Company or any of its Subsidiaries or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work
product.  The Company shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain proper books of record and account in which
entries in conformity with Agreement Accounting Principles shall be made of all
dealings and transactions in relation to their respective businesses and
activities.
 
(g)           ERISA Compliance.  The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans (and, to the extent
it is within the power of the Company or one of its Subsidiaries, all
Multiemployer Plans) to comply in all material respects with the provisions of
ERISA, the Code, all other applicable laws, and the regulations and
interpretations thereunder and the respective requirements of the governing
documents for such Plans.
 
(h)           Maintenance of Property.  The Company shall cause all property
used or useful in the conduct of its business or the business of any Subsidiary
to be maintained and kept in good condition, repair and working order, ordinary
wear and tear excepted, and supplied with all necessary equipment and shall
cause to be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Company may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times and except to the extent that the failure
to so maintain such property could not be reasonably expected to have a Material
Adverse Effect.
 
75

--------------------------------------------------------------------------------



(i)           Environmental Compliance.  The Company shall, and shall cause each
of its Subsidiaries to comply with, all Environmental, Health or Safety
Requirements of Law, except where noncompliance could not reasonably be expected
to have a Material Adverse Effect.
 
(j)           Use of Proceeds.  The Borrowers shall use the proceeds of (a) the
Term Loans on the Funding Date to pay the consideration for the Merger and fees
and expenses related thereto and (b) any other Loans to provide funds for the
additional working capital needs and other general corporate purposes of the
Company and its Subsidiaries, including, without limitation, the financing of
the Merger and other Permitted Acquisitions.  The Company will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to make any
Acquisition other than the Merger or another Permitted Acquisition made pursuant
to Section 7.3(f).
 
(k)           Subsidiary Guarantees; Subsidiary Subordination Agreement.  The
Company will:
 
(i)           cause each Subsidiary Borrower that is a Domestic Subsidiary and
each Domestic Subsidiary (which is not a Guarantor) that at any time has assets
(other than goodwill) with a book value in excess of ten percent (10%) of the
Consolidated Net Assets of the Company and its Domestic Subsidiaries at such
time to execute the Guaranty (and from and after the Closing Date cause each
other Subsidiary Borrower that is a Domestic Subsidiary and each other Domestic
Subsidiary which has such assets to execute and deliver to the Administrative
Agent, within ten (10) days after becoming a Subsidiary Borrower or another
Domestic Subsidiary which has such assets, as applicable, an assumption or
joinder agreement pursuant to which it agrees to be bound by the terms and
provisions of the Guaranty (whereupon such Subsidiary shall become a “Guarantor”
under this Agreement));
 
(ii)           in the event that at any time the book value of the assets (other
than goodwill) of all Domestic Subsidiaries which are not Guarantors exceeds the
lesser of (a) twenty percent (20%) of the Consolidated Net Assets of the Company
and its Domestic Subsidiaries at such time and (b) $200,000,000, within ten (10)
days thereafter cause one or more of such Subsidiaries to execute and deliver to
the Administrative Agent an assumption or joinder agreement pursuant to which it
or they agree to be bound by the terms and provisions of the Guaranty (whereupon
each such Domestic Subsidiary shall become a “Guarantor” under this Agreement)
such that, after giving effect thereto, the book value of the assets (other than
goodwill) of all Domestic Subsidiaries which are not Guarantors does not exceed
the lesser of (a) twenty percent (20%) of the Consolidated Net Assets of the
Company and its Domestic Subsidiaries at such time and (b) $200,000,000;
 
76

--------------------------------------------------------------------------------



(iii)           cause any Domestic Subsidiary (other than a Domestic Subsidiary
that has previously executed and delivered the Subordination Agreement or a
joinder thereto or assumption thereof) that at any time has a book value of
assets (other than goodwill) in excess of five percent (5%) of the Consolidated
Net Assets of the Company and its Domestic Subsidiaries at such time, to
promptly execute and deliver to the Administrative Agent an assumption or
joinder agreement pursuant to which it agrees to be bound by the terms and
provisions of the Subordination Agreement with respect to any loan constituting
Indebtedness to any Loan Party in an aggregate principal amount in excess of
$10,000,000; and
 
(iv)           deliver and cause such Subsidiaries to deliver corporate
resolutions, opinions of counsel, and such other corporate documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.
 
(l)           Foreign Employee Benefit Compliance.  The Company shall, and shall
cause each of its Subsidiaries and each member of its Controlled Group to,
establish, maintain and operate all Foreign Employee Benefit Plans to comply in
all material respects with all laws, regulations and rules applicable thereto
and the respective requirements of the governing documents for such Plans,
except for failures to comply which, in the aggregate, would not be reasonably
expected to subject the Company or any of its Subsidiaries to liability,
individually or in the aggregate, in excess of $20,000,000.
 
7.3           Negative Covenants.
 
(a)           Sales of Assets.  The Company shall not, nor shall it permit any
Subsidiary to, consummate any Asset Sale, except:
 
(i)           transfers of assets (A) to the Company, between the Company and
any Wholly-Owned Subsidiary or between any Wholly-Owned Subsidiaries, in each
case in the ordinary course of business or for tax planning purposes or (B) by
any Non-Wholly-Owned Subsidiary to the Company or any other Subsidiary;
 
(ii)           transfers of assets otherwise permitted pursuant to Section
7.3(f) or Section 7.3(h);
 
(iii)           sales, assignments, transfers, lease conveyances or other
dispositions of other assets if such transaction (a) is for not less than fair
market value (as determined in good faith by the Company’s chief financial
officer), and (b) when combined with all such other transactions (each such
transaction being valued at book value) and all Sale and Leaseback Transactions
(each such Sale and Leaseback Transaction being valued at book value) during the
period from the Closing Date to the date of such proposed transaction,
represents (when taken together with prior dispositions made pursuant to this
clause (iii)) the disposition of not greater than twenty-five percent (25%) of
the Company’s Consolidated Net Assets at the end of the fiscal year immediately
preceding that in which such transaction is proposed to be entered into;
 
77

--------------------------------------------------------------------------------



(iv)           sales or assignments of leases of Inventory in the ordinary
course of business; and
 
(v)            sales of receivables pursuant to non-recourse (subject to
customary indemnification obligations) factoring arrangements or similar
arrangements.
 
(b)            Liens.  The Company shall not, nor shall it permit any Subsidiary
to, directly or indirectly create, incur, assume or permit to exist any Lien on
or with respect to any of their respective other property or assets except:
 
(i)              Permitted Existing Liens and any renewals or extensions
thereof;
 
(ii)             Permitted Liens;
 
(iii)            Liens with respect to assets acquired by the Company or any of
its Subsidiaries after the date hereof pursuant to a Permitted Acquisition (and
not created in contemplation of such acquisition); provided that such Liens
shall extend only to the assets so acquired and any accessions, additions,
parts, replacements, fixtures, improvements and attachments thereto, and the
proceeds thereof;
 
(iv)            Liens securing Indebtedness of a Subsidiary to the Company or to
another Guarantor;
 
(v)             Liens securing Indebtedness permitted under Section 7.3(c)(v);
 
(vi)            additional Liens; provided that the Indebtedness or other
obligations secured thereby does not exceed in the aggregate outstanding at any
time $20,000,000.
 
(vii)           Liens solely on any cash earnest money deposits made by the
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
 
(viii)          Liens on the assets of a Person existing at the time such Person
becomes a Subsidiary of the Company pursuant to a Permitted Acquisition;
providedhowever that any such Lien may not extend to any other assets of the
Company or any other Subsidiary that is not a direct Subsidiary of such Person;
providedfurther that any such Lien was not created in anticipation of or in
connection with the transaction or series of transactions pursuant to which such
Person became a Subsidiary of the Company;
 
(ix)           Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of bankers’
acceptances issued or credited for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or goods;
 
(x)           statutory, common law or contractual Liens of creditor depository
institutions or institutions holding securities accounts (including rights of
set-off or similar rights and remedies);
 
78

--------------------------------------------------------------------------------



(xi)           Liens consisting of pledges of cash collateral to secure Hedging
Agreements in an aggregate amount not to exceed $5,000,000 to the extent
permitted hereunder; and
 
(xii)          customary Liens granted in favor of a trustee to secure fees and
other amounts owing to a trustee under an indenture or other agreement pursuant
to which Indebtedness permitted by Section 7.3(c)(x) is issued;
 
(xiii)         encumbering of assets of Foreign Subsidiaries securing
Indebtedness permitted by Section 7.3(c)(vii); and
 
(xiv)         Liens encumbering receivables sold or assigned pursuant to Section
7.3(a)(v), and the proceeds thereof and any account into which such proceeds are
deposited (so long as such account is maintained solely for the purpose of
receiving such proceeds).
 
(c)           Indebtedness.  The Company shall not, nor shall it permit any
Subsidiary to, cause or permit, directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
 
(i)            the Obligations;
 
(ii)           Permitted Existing Indebtedness and any refinancing, renewals,
refundings or extensions thereof; provided that the amount of such Indebtedness
is not increased at the time of such refinancing;
 
(iii)          Indebtedness arising from intercompany loans and advances from
(A) the Company to any Wholly-Owned Subsidiary or any Subsidiary to the Company
or another Wholly-Owned Subsidiary in the ordinary course of business or (B) the
Company or any Wholly-Owned Subsidiary to any Non-Wholly-Owned Subsidiary,
which, when aggregated with the amount of Investments made by the Company or any
Wholly-Owned Subsidiary in Non-Wholly-Owned Subsidiaries pursuant to
Section 7.3(f)(i)(B) does not exceed $10,000,000;
 
(iv)          Hedging Obligations to the extent permitted under Section 7.3(k);
 
(v)           Indebtedness with respect to Capital Lease Obligations and
purchase money Indebtedness with respect to real or personal property in an
aggregate amount at any time outstanding not to exceed $25,000,000;
 
(vi)          Indebtedness assumed or incurred in connection with Permitted
Acquisitions;
 
(vii)         Indebtedness of Foreign Subsidiaries in an aggregate amount at any
time outstanding not to exceed $30,000,000;
 
79

--------------------------------------------------------------------------------



(viii)         Indebtedness incurred for the purpose of refinancing, renewing or
extending any of the Indebtedness permitted under clause (ii);
 
(ix)           additional Indebtedness in an aggregate amount at any time
outstanding not exceeding an amount equal to 25% of Consolidated Net Assets at
the end of the fiscal year immediately preceding that in which such Indebtedness
is incurred, of which not more than $25,000,000 may be incurred by Subsidiaries
which are not Subsidiary Borrowers or Guarantors;
 
(x)            Subordinated Indebtedness; provided that to the extent that any
Subsidiary incurs or guarantees any Subordinated Indebtedness and is not a
Guarantor hereunder, such Subsidiary shall concurrently with the issuance or
guaranty of such Subordinated Indebtedness become a Guarantor hereunder;
providedfurther that such Subsidiary will be released from being a Guarantor
hereunder at such time as it is no longer obligated under such Subordinated
Indebtedness (unless otherwise required to be a Guarantor hereunder by
Section 7.2(k);
 
(xi)           (A) Permitted Existing Contingent Obligations and (B) other
Contingent Obligations; provided that after giving effect to the incurrence of
such Contingent Obligation on a pro forma basis as if such Contingent Obligation
had been incurred on the first day of the twelve month period ending on the last
day of the Company’s most recently completed Fiscal Quarter, the Company will be
in compliance with Section 7.4; and
 
(xii)          customary indemnification obligations pursuant to factoring or
similar arrangements permitted pursuant to Section 7.3(a)(v).
 
(d)            Restricted Payments.  The Company shall not, nor shall it permit
any Subsidiary to, make or declare any Restricted Payments (other than
Restricted Payments by a Subsidiary to the Company or another Wholly-Owned
Subsidiary) except that so long as no Default or Unmatured Default then exists,
the Company and its Subsidiaries may (i) repurchase shares from its employees,
officers or directors pursuant to any vesting provisions with respect thereto;
(ii) make Restricted Payments not to exceed (x) in any twelve month period, an
aggregate amount equal to fifty percent (50%) of Net Income plus, to the extent
deducted in determining Net Income for such period, non-cash expenses in respect
of stock options, in each case, for the previous twelve month period and
(y) subject to pro forma compliance with the Fixed Charge Coverage Ratio, an
additional $50,000,000 over the term of this Agreement; (iii) make acquisitions
of Capital Stock of the Company in connection with the exercise of stock options
or stock appreciation rights by way of cashless exercise or in connection with
the satisfaction of withholding tax obligations; (iv) purchase of fractional
shares of the Capital Stock of the Company arising out of stock dividends,
splits or combinations or business combinations; (v) in connection with any
Permitted Acquisition, (A) receive or accept the return to the Company or any of
its Subsidiaries of Capital Stock of the Company or any of its Subsidiaries
constituting a portion of the purchase price consideration in settlement of
indemnification claims or (B) make payments or distributions to dissenting
stockholders pursuant to applicable law; (vi) honor any conversion request by a
holder of any Convertible Indebtedness of the Company or any of its
Subsidiaries, and make cash payments in lieu of fractional shares in connection
with the conversion of such Convertible Indebtedness; (vii) purchase, redeem,
repurchase, defease, acquire or retire for value Capital Stock or Subordinated
Indebtedness of the Company or any of its Subsidiaries in exchange for, upon
conversion of, or out of the proceeds of, the substantially concurrent sale of
Capital Stock of the Company (other than Disqualified Stock) whether
contemporaneously or in the future; and (viii) purchase, redeem, repurchase,
defease, acquire or retire for value any Subordinated Indebtedness in exchange
for, or out of the proceeds of, any Subordinated Indebtedness incurred to
refinance such Subordinated Indebtedness.
 
80

--------------------------------------------------------------------------------



(e)           Conduct of Business; Acquisitions.  The Company shall not, nor
shall it permit any Subsidiary to, engage in any business other than the
businesses engaged in by the Company on the date hereof and any business or
activities which are similar, related or incidental thereto or logical
extensions thereof.  The Company shall not make any Acquisitions, other than (x)
the Merger and (y) other Acquisitions meeting the following requirements (the
Merger and each such other Acquisition constituting a “Permitted Acquisition”):
 
(i)             no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;
 
(ii)            the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;
 
(iii)           after giving effect to such Acquisition on a pro forma basis as
if such Acquisition and such incurrence of Indebtedness had occurred on the
first day of the twelve month period ending on the last day of the Company’s
most recently completed fiscal quarter, the Company would have a Leverage Ratio
less than 2.25:1.00; provided that if the purchase price payable in respect of
any such Acquisition (including, without limitation, cash or stock (other than
Equity Interests (other than Disqualified Stock) of the Company) consideration
paid and Indebtedness or other liabilities assumed) exceeds $150,000,000, prior
to each such Acquisition, the Company shall have delivered to the Administrative
Agent and the Lenders a certificate from one of the Authorized Officers,
demonstrating that after giving effect to such Acquisition, on a pro forma basis
in respect of each such Acquisition as if the Acquisition and such incurrence of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter, the
Company would have a maximum Leverage Ratio of 2.25:1.00 and would be in
compliance with the financial covenant in Section 7.4(a) and not otherwise in
Default;
 
81

--------------------------------------------------------------------------------



(iv)         the businesses being acquired shall be similar to that of the
Company and its Subsidiaries as of the Closing Date, related or incidental
thereto or logical extensions thereof.
 
(f)           Investments.  Neither the Company nor any of its Subsidiaries
shall make any Investments, except for:
 
(i)           Investments by (A) the Company or any Subsidiary in any
Wholly-Owned Subsidiary or the Company in the ordinary course of business and
(B) Investments by the Company or any Wholly-Owned Subsidiary in any
Non-Wholly-Owned Subsidiary, which, when aggregated with the amount of
Indebtedness owing by Non-Wholly-Owned Subsidiaries to the Company or any
Wholly-Owned Subsidiary pursuant to Section 7.3(c)(iii)(B) does not exceed the
amount set forth in such clause;
 
(ii)           Investments incurred in order to consummate Permitted
Acquisitions otherwise permitted herein or representing the non-cash portion of
the consideration received in connection with a transaction described in
Section 7.3(a);
 
(iii)           Loans giving rise to Indebtedness permitted by
Section 7.3(c)(iii);
 
(iv)          advances to employees for business expenses not to exceed
$5,000,000 in the aggregate outstanding at any one time;
 
(v)           other loans to employees in the ordinary course of business not to
exceed $10,000,000 in the aggregate outstanding at any one time;
 
(vi)           Investments in Cash Equivalents;
 
(vii)          Permitted Existing Investments; and
 
(viii)         Investments received in satisfaction or partial satisfaction of
amounts owed by financially troubled account debtors (whether in connection with
a foreclosure, bankruptcy, workout or otherwise) and deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of the Company and its Subsidiaries;
 
(ix)          obligations under Hedging Agreements entered into in the ordinary
course of business;
 
(x)            Investments consisting of extensions of credit in the nature of
prepaid royalties or expenses or notes receivable arising from the sale or lease
of goods or services in the ordinary course of business, or performance or
similar deposits arising in the ordinary course of business; and
 
(xi)           other Investments; provided that the aggregate amount paid in
cash of such Investments, net of Repatriated Funds over the term of this
Agreement, shall not exceed the sum of (A) an amount equal to 15% of the
Company’s Consolidated Net Assets at the end of the fiscal year immediately
preceding that in which such Investment is made and (B) proceeds from
Investments permitted hereunder.
 
82

--------------------------------------------------------------------------------



(g)           Transactions with Shareholders and Affiliates.  Neither the
Company nor any of its Subsidiaries shall directly or indirectly enter into or
permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with,
or make loans or advances to, any Affiliate of the Company which is not its
Subsidiary, on terms that are less favorable to the Company or any of its
Subsidiaries, as applicable, than those that might be obtained in an arm’s
length transaction at the time from Persons who are not such a holder or
Affiliate, except for (i) Restricted Payments permitted by Section 7.3(d), (ii)
reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Company and its Subsidiaries; (iii) compensation
arrangements and benefit plans for directors, officers and other employees of
the Company and its Subsidiaries entered into or maintained or established in
the ordinary course of business; and (d) any Investment made in accordance with
Section 7.3(f).
 
(h)           Restriction on Fundamental Changes.  Neither the Company nor any
of its Subsidiaries shall enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Company’s consolidated business or
property (each such transaction a “Fundamental Change”), whether now or
hereafter acquired, except (i) Fundamental Changes permitted under Sections
7.3(a), 7.3(b) or 7.3(e) or that do not constitute Asset Sales, (ii) a
Subsidiary of the Company may be merged into or consolidated with the Company or
any Wholly-Owned Subsidiary of the Company (in which case the Company or such
Wholly-Owned Subsidiary shall be the surviving corporation); provided that if
the predecessor Subsidiary was a Guarantor, the surviving Subsidiary, if
applicable, shall be a Guarantor hereunder, (iii) any liquidation or dissolution
of any Subsidiary of the Company into (or to which its assets are transferred
after paying creditors) the Company or another Subsidiary of the Company, as
applicable, and (iv) the Company may merge with any other Person, or any
Subsidiary of the Company may consolidate or merge with any other Person;
provided that (A) no Default or Unmatured Default shall exist immediately before
or after giving effect to such Fundamental Change, (B) in the case of any merger
of the Company, the Company is the surviving corporation in such merger, and (C)
in the case of any merger or consolidation of any Subsidiary of the Company, the
surviving corporation in such Fundamental Change is or becomes as a result
thereof a Subsidiary of the Company and if the predecessor Subsidiary was a
Guarantor, the surviving Subsidiary shall be a Guarantor hereunder, and (D) such
transaction is with a Person in a line of business substantially similar to that
of the Company and its Subsidiaries as of the Closing Date or any business or
activities which are similar, related or incidental thereto or logical
extensions thereof.
 
(i)           Margin Regulations.  Neither the Company nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement to purchase or carry Margin Stock in violation of
Regulation U.
 
83

--------------------------------------------------------------------------------



(j)           Fiscal Year.  The Company shall not change its fiscal year for
accounting or tax purposes from a period consisting of the twelve-month period
ending on Friday nearest to December 31 of each year, except as required by
Agreement Accounting Principles or by law and disclosed to the Lenders and the
Administrative Agent.
 
(k)           Hedging Obligations.  The Company shall not and shall not permit
any of its Subsidiaries to enter into any interest rate, commodity or foreign
currency exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Company or its
Subsidiaries pursuant to which the Company or its Subsidiaries has hedged its
actual or anticipated interest rate, foreign currency or commodity
exposure.  Such permitted interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Company or its
Subsidiaries and any Lender or any Affiliate of any Lender (at the time such
agreement was entered into) are sometimes referred to herein as “Hedging
Agreements”.
 
(l)           Capital Expenditures.  The Company shall not, and shall not permit
any of its Subsidiaries to, make Capital Expenditures in any fiscal year to the
extent that during any fiscal year the aggregate amount of Capital Expenditures
for the Company and its Subsidiaries would exceed $50,000,000, excluding any
amount attributable to a Permitted Acquisition (the “Capital Expenditures
Limit”).  Notwithstanding the foregoing, in the event that the Company and its
Subsidiaries do not expend the entire Capital Expenditures Limit for any fiscal
year, the Company and its Subsidiaries may carry forward to the immediately
succeeding fiscal year the unutilized portion of such Capital Expenditures
Limit.
 
(m)          Restrictive Agreements.  Except (i) in agreements evidencing
Indebtedness permitted by Section 7.3(c)(vii) (so long as such restriction
applies only to the Foreign Subsidiary issuing such Indebtedness and its
Subsidiaries) or (ii) imposed on a Subsidiary (and any of its Subsidiaries) and
existing at the time it became a Subsidiary if such restrictions were not
created in connection with or in anticipation of the transaction or series or
transactions pursuant to which such entity become a Subsidiary and only to the
extent applying to such Subsidiary and its Subsidiaries, the Company shall not,
nor shall it permit any of its Wholly-Owned Subsidiaries to, enter into any
indenture, agreement, instrument or other arrangement which directly or
indirectly prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Company or such Subsidiary to (i) pay dividends or make other distributions or
Restricted Payments (A) on its Capital Stock or (B) with respect to any other
interest or participation in, or measured by, its profits, (ii) make loans or
advances to or other investments in the Company or any Wholly-Owned Subsidiary,
(iii) repay loans or advances from the Company or any Wholly-Owned Subsidiary or
(iv) transfer any of its properties to the Company or any Subsidiary other than
pursuant to this Agreement.
 
84

--------------------------------------------------------------------------------



7.4           Financial Covenants.
 
(a)           Minimum Fixed Charge Coverage Ratio.  The Company shall maintain
as of the end of each fiscal quarter a Fixed Charge Coverage Ratio for the four
fiscal quarter period then ending of not less than 1.50:1:00.
 
(b)           Maximum Leverage Ratio.  The Company shall at the end of each
fiscal quarter maintain a Leverage Ratio for the four fiscal quarter period then
ending of not greater than 3.00:1.00.
 
ARTICLE VIII
DEFAULTS
 
8.1           Defaults.  Each of the following occurrences shall constitute a
Default under this Agreement:
 
(a)           Failure to Make Payments When Due.  The Company or any Subsidiary
Borrower shall (i) fail to pay when due any of the Obligations consisting of
principal with respect to any Loan or (ii) shall fail to pay within five (5)
Business Days of the date when due any of the other Obligations under this
Agreement or the other Loan Documents.
 
(b)           Breach of Certain Covenants.  The Company or any Subsidiary
Borrower shall fail duly and punctually to perform or observe any agreement,
covenant or obligation binding on it under:
 
(i)           Sections 7.1(b), 7.2(j), 7.3 (other than Section 7.3(m)) or 7.4 or
 
(ii)           any section of this Agreement or any other Loan Document not
covered by Section 8.1(a), or 8.1(b)(i) and such failure shall continue
unremedied for thirty (30) days after the earliest of the receipt by the Company
of notice from the Administrative Agent and actual knowledge thereof by an
Authorized Officer.
 
(c)           Breach of Representation or Warranty.  Any representation or
warranty made or deemed made by the Company or any Subsidiary Borrower to the
Administrative Agent or any Lender herein or by the Company or any Subsidiary
Borrower or any of their Subsidiaries in any of the other Loan Documents or in
any written statement or certificate or written information at any time given by
any such Person pursuant to any of the Loan Documents shall be false in any
material respect on the date as of which made or deemed made.
 
(d)           Default as to Other Indebtedness.  The Company or any of its
Subsidiaries shall fail to pay when due any Indebtedness in excess of
$20,000,000 (any such Indebtedness being “Material Indebtedness”); or the
Company or any of its Subsidiaries shall fail to perform (beyond the applicable
grace period with respect thereto, if any) any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Company or any
of its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof.
 
85

--------------------------------------------------------------------------------



(e)           Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i)           An involuntary case shall be commenced against the Company or any
of the Company’s Subsidiaries (other than an Insignificant Subsidiary) and the
petition shall not be dismissed, stayed, bonded or discharged within sixty (60)
days after commencement of the case; or a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Company or
any of the Company’s Subsidiaries (other than an Insignificant Subsidiary) in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
 
(ii)           A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) or over all or a
substantial part of the property of  the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be entered; or an
interim receiver, trustee or other custodian of the Company or any of the
Company’s Subsidiaries (other than an Insignificant Subsidiary) or of all or a
substantial part of the property of the Company or any of the Company’s
Subsidiaries (other than an Insignificant Subsidiary) shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of the Company or any of the Company’s Subsidiaries (other than
an Insignificant Subsidiary) shall be issued and any such event shall not be
stayed, dismissed, bonded or discharged within sixty (60) days after entry,
appointment or issuance.
 
(f)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Company
or any of the Company’s Subsidiaries (other than an Insignificant Subsidiary)
shall (i) commence a voluntary case under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect, (ii) consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, (iii) consent to the appointment
of or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors or (v) take any corporate action to authorize any of the foregoing.
 
(g)           Judgments and Attachments.  Any money judgment(s) writ or warrant
of attachment, or similar process against the Company or any Domestic Subsidiary
or any of their respective assets involving in any single case or in the
aggregate an amount in excess of $20,000,000 (to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days.
 
86

--------------------------------------------------------------------------------



(h)           Dissolution.  Any order, judgment or decree shall be entered
against the Company or any Domestic Subsidiary decreeing its involuntary
dissolution or split up and such order shall remain undischarged and unstayed
for a period in excess of sixty (60) days; or the Company or any Domestic
Subsidiary shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.
 
(i)           Termination Event.  Any Termination Event occurs which the
Required Lenders believe is reasonably likely to subject the Company to
liability in excess of $20,000,000 or the Unfunded Liabilities of all Single
Employer Plans shall exceed in the aggregate $40,000,000.
 
(j)           Waiver of Minimum Funding Standard.  If the plan administrator of
any Plan applies under Section 412(d) of the Code for a waiver of the minimum
funding standards of Section 412(a) of the Code and the Administrative Agent or
the Required Lenders believe the substantial business hardship upon which the
application for the waiver is based could reasonably be expected to subject
either the Company or any Controlled Group member to liability in excess of
$20,000,000.
 
(k)           Change of Control.  A Change of Control shall occur.
 
(l)           Guarantor Revocation.  Any Guaranty shall fail to remain in full
force or effect (other than in accordance with its terms) or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of any Guaranty to which it is a party and such failure shall
continue unremedied or unwaived for thirty (30) days, or any Guarantor shall
deny that it has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect; in each case other than a
Guarantor’s ceasing to be a Subsidiary Borrower pursuant to Section 2.22 or a
Guarantor pursuant to Section 7.2(k) or the disposition of such Guarantor in any
transaction permitted by Section 7.3(a).
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.
 
ARTICLE IX
ACCELERATION, DEFAULTING LENDERS; WAIVERS,
AMENDMENTS AND REMEDIES
 
9.1           Termination of Commitments; Acceleration.  If any Default
described in Section 8.1(e) or 8.1(f) occurs with respect to the Company or any
Subsidiary Borrower, the obligations of the Lenders to make Loans hereunder and
the obligation of any Issuing Banks to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender.  If any other Default occurs, the Required Lenders, or the
Administrative Agent acting at the direction of the Required Lenders may
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation of the Issuing Banks to issue Letters of Credit hereunder, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrowers expressly
waive.
 
87

--------------------------------------------------------------------------------



9.2           Amendments.  Subject to the provisions of this Article  IX, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default or Unmatured Default hereunder; provided that
no such supplemental agreement shall, without the consent of each Lender
directly affected thereby:
 
(a)           Postpone or extend the applicable Commitment Termination Date, the
Stated Maturity Date or any other date scheduled for any payment of principal
of, or interest on, the Loans, the Reimbursement Obligations or any fees or
other amounts payable to such Lender (except with respect to a waiver of the
application of the default rate of interest pursuant to Section 2.13).
 
(b)           Reduce the principal amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon.
 
(c)           Reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders hereunder specified to be the
applicable percentage in this Agreement to act on specified matters or amend the
definitions of “Required Lenders” or “Pro Rata Share”.
 
(d)           Increase the amount of the Commitment of any Lender hereunder.
 
(e)           Permit the Company or any Subsidiary Borrower to assign its rights
under this Agreement or any Guaranty (other than pursuant to Section 7.3(h)).
 
(f)           Release the Company or any Guarantor from any of its obligations
under the Guaranty set forth in Article X or any other Guaranty in each case
other than a Guarantor’s ceasing to be a Subsidiary Borrower pursuant to Section
2.22, a Guarantor pursuant to Section 7.2(k), the disposition of such Guarantor
in any transaction permitted by Section 7.3(a) or as otherwise provided by the
terms hereof.
 
(g)           Amend this Section 9.2.
 
No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) any Issuing Bank shall be effective without the
written consent of such Issuing Bank and (c) any Swing Line Loan shall be
effective without the written consent of the Swing Line Bank.  The
Administrative Agent may waive payment of the fee required under Section 14.3(b)
without obtaining the consent of any of the Lenders.
 
88

--------------------------------------------------------------------------------



9.3           Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of the
Company or any other Borrower to satisfy the conditions precedent to such Loan
or issuance of such Letter of Credit shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the requisite number of Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
 
ARTICLE X
GUARANTY
 
10.1           Guaranty.  For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to each
Subsidiary Borrower and to make, issue and participate in Letters of Credit,
Swing Line Loans and Alternate Currency Loans, the Company hereby absolutely and
unconditionally guarantees prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future obligations including without limitation the Obligations, of
each Subsidiary Borrower to the Administrative Agent, the Lenders, the Swing
Line Bank, the Issuing Lenders, the Alternate Currency Lenders, or any of them,
under or with respect to the Loan Documents or under or with respect to any
Hedging Agreement entered into with a Lender or an Affiliate of a Lender (at the
time such Hedging Agreement was entered into) in connection with this Agreement,
whether for principal, interest (including interest accruing after the
commencement of any bankruptcy insolvency or similar proceeding whether or not
allowed as a claim in such proceeding), fees, expenses or otherwise
(collectively, the “Guaranteed Obligations”, and each such Subsidiary Borrower
being an “Obligor” and collectively, the “Obligors”).
 
10.2           Waivers.  The Company waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof.  The Company further waives presentment, protest, notice of
notices delivered or demand made on any Obligor or action or delinquency in
respect of the Guaranteed Obligations or any part thereof, including any right
to require the Administrative Agent and the Lenders to sue any Obligor, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof.  The Administrative Agent and the Lenders shall
have no obligation to disclose or discuss with the Company their assessments of
the financial condition of the Obligors.
 
10.3           Guaranty Absolute.  This Guaranty is a guaranty of payment and
not of collection, is a primary obligation of the Company and not one of surety,
and the validity and enforceability of this Guaranty shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitutions for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) any failure or omission to
enforce any right, power or remedy with respect to the Guaranteed Obligations or
any part thereof or any agreement relating thereto; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto; (d) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any other guaranties with respect to the Guaranteed
Obligations or any part thereof, or any other obligation of any Person with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this Guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
Guaranty; (g) any change in the ownership of any Obligor or the insolvency,
bankruptcy or any other change in the legal status of any Obligor; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any Obligor to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Guaranty; (j) the existence of any claim, setoff or other rights which the
Company may have at any time against any Obligor, or any other Person in
connection herewith or an unrelated transaction; (k) the Administrative Agent’s
or any Lender’s election, in any case or proceeding instituted under chapter 11
of the Bankruptcy Code, of the application of section 1111(b)(2) of the
Bankruptcy Code; (l) any borrowing, use of cash collateral, or grant of a
security interest by the Company, as debtor in possession, under section 363 or
364 of the United States Bankruptcy Code; (m) the disallowance of all or any
portion any Lender’s claims for repayment of the Guaranteed Debt under section
502 or 506 of the United States Bankruptcy Code; or (n) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not the Company shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (n) of this paragraph.  It is agreed that the Company’s liability
hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that the Company’s liability hereunder may be enforced
regardless of the existence, validity, enforcement or non-enforcement of any
such other guaranties or other obligations or any provision of any applicable
law or regulation purporting to prohibit payment by any Obligor of the
Guaranteed Obligations in the manner agreed upon between the Obligor and the
Administrative Agent and the Lenders.
 
89

--------------------------------------------------------------------------------



10.4           Acceleration.  The Company agrees that, as between the Company on
the one hand, and the Lenders and the Administrative Agent, on the other hand,
the obligations of each Obligor guaranteed under this Article X may be declared
to be forthwith due and payable, or may be deemed automatically to have been
accelerated, as provided in Section 9.1 for purposes of this Article X,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Obligor or otherwise) preventing such
declaration as against such Obligor and that, in the event of such declaration
or automatic acceleration, such obligations (whether or not due and payable by
such Obligor) shall forthwith become due and payable by the Company for purposes
of this Article X.
 
90

--------------------------------------------------------------------------------



10.5           Marshaling; Reinstatement.  None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshall any assets in
favor of the Company or against or in payment of any or all of the Guaranteed
Obligations.  If the Company, any other Borrower or any other Guarantor of all
or any part of the Guaranteed Obligations makes a payment or payments to any
Lender or the Administrative Agent, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to such Borrower, the Company, such other
Guarantor or any other Person, or their respective estates, trustees, receivers
or any other party, including, without limitation, the Company, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Guaranteed Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.
 
10.6           Subrogation.  Until the irrevocable payment in full of the
Obligations and termination of all commitments which could give rise to any
Guaranteed Obligation, the Company shall have no right of subrogation with
respect to the Guaranteed Obligations, and hereby waives any right to enforce
any remedy which the Administrative Agent and/or the Lenders now has or may
hereafter have against the Company, any endorser or any other guarantor of all
or any part of the Guaranteed Obligations, and the Company hereby waives any
other liability of any Obligor to the Administrative Agent and/or the Lenders.
 
10.7           Termination Date.  Subject to Section 10.5, this Guaranty shall
continue in effect until the later of (a) the Termination Date, and (b) the date
on which this Agreement has otherwise expired or been terminated in accordance
with its terms and all of the Guaranteed Obligations have been paid in full in
cash.  
 
ARTICLE XI
GENERAL PROVISIONS
 
11.1           Survival of Representations.  All representations and warranties
of the Borrowers contained in this Agreement shall survive delivery of this
Agreement and the making of the Loans herein contemplated so long as any
principal, accrued interest, fees, or any other amount due and payable under any
Loan Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations) and so long as the Commitments have not been
terminated.
 
11.2           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
 
91

--------------------------------------------------------------------------------



11.3           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
11.4           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrowers, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the Fee Letters.
 
11.5           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  Any obligation of “the Borrowers”
hereunder shall be the joint and several obligation of the Borrowers.  This
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and assigns.
 
11.6           Expenses; Indemnification.
 
(a)           Expenses.  The Borrowers shall reimburse the Administrative Agent
for any reasonable costs and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees and time charges of attorneys and paralegals for
the Administrative Agent, Issuing Banks, Swing Line Bank and Alternative
Currency Banks) paid or incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, delivery, syndication, review, proposed
or completed amendment, waiver or modification, and administration of the Loan
Documents.  The Borrowers also agree to reimburse the Administrative Agent, each
Alternate Currency Lender, the Arranger and each of the Lenders for any costs
and out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative Agent, each
Alternate Currency Lender, the Arranger and each Lender, which attorneys and
paralegals may be employees of the Administrative Agent, such Alternate Currency
Lender, the Arranger, or the Lenders) paid or incurred by the Administrative
Agent, the Alternate Currency Lenders, the Arranger or any Lender in connection
with the collection of the Obligations and enforcement of the Loan
Documents.  The Administrative Agent, the Alternate Currency Lenders and the
Arranger shall provide the Borrowers with a detailed statement of all
reimbursements requested under this Section 11.6(a).
 
(b)           Indemnity.  The Borrowers hereby further agree to indemnify the
Administrative Agent, the Arranger, the Alternate Currency Lenders, the Issuing
Banks and each and all of the Lenders and each of their respective Affiliates,
and each of the Administrative Agent’s, Arranger’s, Alternate Currency Lender’s,
Issuing Bank’s, Lender’s and Affiliate’s directors, officers, employees,
attorneys and agents (all such persons, “Indemnitees”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not such Indemnitee is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification or another Indemnitee.
 
92

--------------------------------------------------------------------------------



(c)           Waiver of Certain Claims.  The Borrowers further agree to assert
no claim against any of the Indemnitees on any theory of liability seeking
consequential, special, indirect, exemplary or punitive damages.
 
(d)           Survival of Agreements.  The obligations and agreements of the
Borrowers under this Section 11.6 shall survive the termination of this
Agreement.
 
11.7           Numbers of Documents.  If requested by the Administrative Agent,
all statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.
 
11.8           Accounting.  Except with respect to the pricing grid calculations
in Section 2.16 and the financial covenant calculations in Section 7.4, both of
which shall be made in accordance with Agreement Accounting Principles as in
effect on the date hereof, all accounting terms used herein shall be interpreted
and all accounting determinations hereunder shall be made in accordance with
generally accepted accounting principles as in effect from time to time,
consistently applied.
 
11.9           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
11.10        Nonliability of Lenders.  The relationship between the Borrowers
and the Lenders and the Administrative Agent shall be solely that of borrower
and lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrowers or the Guarantors.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to any
Borrower or Guarantor to review or inform any Borrower or Guarantor of any
matter in connection with any phase of the Borrowers’ business or operations.
 
11.11        GOVERNING LAW.  ANY DISPUTE BETWEEN ANY BORROWER AND THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICT OF LAWS PRINCIPLES AND
CHOICE OF LAW RULES OF THE STATE OF NEW YORK.
 
93

--------------------------------------------------------------------------------



11.12        CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
 
(a)           EXCLUSIVE JURISDICTION.  EXCEPT AS PROVIDED IN SUBSECTION (b)
BELOW, EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED EXCLUSIVELY BY APPLICABLE STATE OR FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK.  EACH OF
THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION
(a) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.
 
(b)           OTHER JURISDICTIONS.  EACH BORROWER AGREES THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO
PROCEED AGAINST EACH BORROWER OR ITS RESPECTIVE PROPERTY IN A COURT IN ANY
LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER ANY
BORROWERS OR (2) IN ORDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF SUCH PERSON.  EACH BORROWER AGREES THAT IT WILL NOT ASSERT ANY
PERMISSIVE UNRELATED COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON.  EACH BORROWER
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH
PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (b).
 
(c)           VENUE.  EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
 
94

--------------------------------------------------------------------------------



(d)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH.  EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
(e)           ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER
PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF SECTION 11.6 AND THIS SECTION 11.12, WITH ITS COUNSEL.
 
11.13        Other Transactions.  Each of the Administrative Agent, the
Arranger, the Lenders, the Issuing Banks, the Swing Line Bank, the Alternate
Currency Lenders and the Borrowers acknowledge that the Administrative Agent and
the Lenders (or Affiliates of the Administrative Agent and the Lenders) may,
from time to time, effect transactions for their own accounts or the accounts of
customers, and hold positions in loans or options on loans of the Company, the
Company’s Subsidiaries and other companies that may be the subject of this
credit arrangement and nothing in this Agreement shall impair the right of any
such Person to enter into any such transaction (to the extent it is not
expressly prohibited by the terms of this Agreement) or give any other Person
any claim or right of action hereunder as a result of the existence of the
credit arrangements hereunder, all of which are hereby waived.  In addition,
certain Affiliates of one or more of the Lenders are or may be securities firms
and as such may effect, from time to time, transactions for their own accounts
or for the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby
waived.  Other business units affiliated with the Administrative Agent may from
time to time provide other financial services and products to the Company and
its Subsidiaries.
 
11.14        Effect of Amendment and Restatement of the Existing Credit
Agreement.  (a)  On the Amendment Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement shall thereafter be of no further force and effect
except to evidence (i) the incurrence by the Loan Parties of the “Obligations”
under and as defined in the Existing Credit Agreement (whether or not such
“Obligations” are contingent as of the Amendment Effective Date), (ii) the
representations and warranties made by the Loan Parties prior to the Amendment
Effective Date (which representations and warranties shall not be superseded or
rendered ineffective by this Agreement as they pertain to the period prior to
the Amendment Effective Date) and (iii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Amendment Effective Date (including any failure, prior to the Amendment
Effective Date, to comply with the covenants contained in the Existing Credit
Agreement).  The parties hereto acknowledge and agree that (a) this Agreement
and the other Loan Documents, whether executed and delivered in connection
herewith or otherwise, do not constitute a novation or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Amendment Effective Date and which
remain outstanding and (b) the “Obligations” are in all respects continuing (as
amended and restated hereby and which are hereinafter subject to the terms
herein).
 
95

--------------------------------------------------------------------------------



(b)           On and after the Amendment Effective Date, (i) all references to
the Existing Credit Agreement in the Loan Documents (other than this Agreement)
shall be deemed to refer to the Existing Credit Agreement, as amended and
restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Amendment Effective Date, all references to this Agreement herein (including for
purposes of indemnification and reimbursement of fees) shall be deemed to be
reference to the Existing Credit Agreement as amended and restated hereby.
 
(c)           This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loans Documents remain in full
force and effect unless otherwise specifically amended hereby or by any other
Loan Document.
 
(d)           The annexes, exhibits and schedules to the Existing Credit
Agreement are hereby amended and restated in their entirety by replacing such
annexes, exhibits and schedules with the annexes, exhibits and schedules
attached hereto.
 
11.15        Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow the Administrative Agent or such Lender to
identify such Borrower in accordance with the Patriot Act.
 
ARTICLE XII
THE ADMINISTRATIVE AGENT
 
12.1          Appointment; Nature of Relationship.  BNS is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XII.  Notwithstanding the use of
the defined term “Administrative Agent,” it is expressly understood and agreed
that the Administrative Agent shall not have any fiduciary responsibilities to
any Holder of Obligations by reason of this Agreement and that the
Administrative Agent is merely acting as the representative of the Lenders with
only those duties as are expressly set forth in this Agreement and the other
Loan Documents.  In its capacity as the Lenders’ contractual representative, the
Administrative Agent (i) does not assume any fiduciary duties to any of the
Holders of Obligations, and (ii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders, for itself and on
behalf of its Affiliates as Holders of Obligations, agrees to assert no claim
against the Administrative Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Holder of
Obligations waives.
 
96

--------------------------------------------------------------------------------



12.2           Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.
 
12.3           General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Company, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
 
12.4           No Responsibility for Loans, Creditworthiness, Recitals,
Etc.  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into, or verify (a) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (c) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered solely to the
Administrative Agent; (d) the existence or possible existence of any Default or
(e) the validity, effectiveness or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith.  The Administrative
Agent shall not be responsible to any Lender for any recitals, statements,
representations or warranties herein or in any of the other Loan Documents, or
for the execution, effectiveness, genuineness, validity, legality,
enforceability, collectibility, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any guarantor of any or all of the Obligations, the
Company or any of its Subsidiaries.
 
97

--------------------------------------------------------------------------------



12.5           Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all owners of Loans and on all Holders of
Obligations.  The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.
 
12.6           Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
 
12.7           Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
12.8           The Administrative Agent’s, Issuing Banks’, Alternate Currency
Lenders’ and Swing Line Bank’s Reimbursement and Indemnification.
 
(a)           The Lenders agree to reimburse and indemnify the Administrative
Agent ratably in proportion to their respective Pro Rata Shares to the extent
not reimbursed by the Borrowers (i) for any expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (ii) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby, or the enforcement of any of the terms thereof or of any
such other documents; provided that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of the Administrative Agent.
 
(b)           The Lenders agree to reimburse and indemnify the Administrative
Agent, the Issuing Banks, the Swing Line Bank and the Alternate Currency Lenders
ratably in proportion to their respective Pro Rata Shares to the extent not
reimbursed by the Borrowers (and without duplication of clause (a) above) (i)
any amounts not reimbursed by any Borrower for which the Administrative Agent,
the Issuing Banks, the Swing Line Bank and the Alternate Currency Lenders are
entitled to reimbursement by any Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent, any Issuing Bank, the Swing
Line Bank or any Alternate Currency Lender on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent, any Issuing Bank, the
Swing Line Bank or any Alternate Currency Lender in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents; provided that no Lender shall
be liable for any of the foregoing to the extent any of the foregoing is found
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of the Administrative
Agent, the applicable Issuing Bank, the Swing Line Bank or the applicable
Alternate Currency Lender.
 
98

--------------------------------------------------------------------------------



12.9           Rights as a Lender.  With respect to its Commitment, Loans made
by it, Swing Line Loans made by it and Letters of Credit issued by it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender or Issuing Bank and may exercise the same
as though it were not the Administrative Agent, and the term “Lender” or
“Lenders”, “Swing Line Bank”, “Issuing Bank” or “Issuing Banks” shall, unless
the context otherwise indicates, include the Administrative Agent in its
individual capacity.  The Administrative Agent may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Company or any of its Subsidiaries in which such Person
is not prohibited hereby from engaging with any other Person.
 
12.10         Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Company and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
12.11         Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company.  Upon any such resignation, the Required Lenders shall have the right
to appoint, subject to the Company’s approval, on behalf of the Borrowers and
the Lenders, a successor Administrative Agent.  If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Administrative Agent.  Such successor Administrative Agent shall be a
Lender or commercial bank having capital and retained earnings of at least
$500,000,000.  Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.
 
99

--------------------------------------------------------------------------------



12.12         No Duties Imposed Upon Co-Syndication Agents, Co-Documentation
Agents or Arranger.  None of the Persons identified on the cover page to this
Agreement, the signature pages to this Agreement or otherwise in this Agreement
as a “Co-Syndication Agent”, “Co-Documentation Agent” or “Arranger” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than, (a) expressly granted indemnification rights or rights
under the Fee Letters and (b) if such Person is a Lender, those applicable to
all Lenders as such.  Without limiting the foregoing, none of the Persons
identified on the cover page to this Agreement, the signature pages to this
Agreement or otherwise in this Agreement as a “Co-Syndication Agent”,
“Co-Documentation Agent” or “Arranger” shall have or be deemed to have any
fiduciary duty to or fiduciary relationship with any Lender.  In addition to the
agreements set forth in Section 12.10, each of the Lenders acknowledges that it
has not relied, and will not rely, on any of the Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
 
ARTICLE XIII
SETOFF; RATABLE PAYMENTS
 
13.1           Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing,
subject to the prior consent of the Administrative Agent, any Indebtedness from
any Lender to the Company or any other Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
 
13.2           Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4 and payments expressly hereunder provided to be
distributed on other than a pro rata basis or payments made and distributed in
accordance with Section 2.13) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans.  If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
100

--------------------------------------------------------------------------------



13.3           Application of Payments.  The Administrative Agent shall apply
all payments and prepayments in respect of any Obligations in the following
order:
 
(a) first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the applicable Borrower and to pay any Swing Line Loan, Alternate Currency Loan
or Reimbursement Obligation that has not been paid; (b) second, to the ratable
payment of the Obligations then due and payable; and (c) third, to the ratable
payment of all other Obligations (and in the case of the foregoing clauses (b)
and (c), the amount of voluntary or mandatory prepayments of the Term Loans in
accordance with Section 2.6 shall be applied in direct order to the remaining
Term Loan amortization payments due in the next succeeding twelve months and
then prorata in accordance with the amount of each remaining Term Loan
amortization payment).
 
13.4           Relations Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.
 
ARTICLE XIV
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
14.1           Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns, except that (a) no
Borrower shall have any right to assign its rights or obligations under the Loan
Documents without the consent of all of the Lenders, and any such assignment in
violation of this Section 14.1(a) shall be null and void, and (b) any assignment
by any Lender must be made in compliance with Section 14.3.  Notwithstanding
clause (b) of this Section 14.1 or Section 14.3, (i) any Lender may at any time,
without the consent of any Borrower or the Administrative Agent (unless a
Default or Unmatured Default has occurred and is continuing, in which case the
consent of the Administrative Agent shall be required, which consent shall not
unreasonably be withheld), assign all or any portion of its rights under this
Agreement to a Federal Reserve Bank and (ii) any Lender which is a fund or
commingled investment vehicle that invests in commercial loans in the ordinary
course of its business may at any time, without the consent of any Borrower or
the Administrative Agent (unless a Default or Unmatured Default has occurred and
is continuing, in which case the consent of the Administrative Agent shall be
required, which consent shall not unreasonably be withheld), pledge or assign
all or any part of its rights under this Agreement to a trustee or other
representative of holders of obligations owed or securities issued by such
Lender as collateral to secure such obligations or securities; provided that no
such assignment or pledge shall release the transferor Lender from its
obligations hereunder.  The Administrative Agent may treat each Lender as the
owner of the Loans made by such Lender hereunder for all purposes hereof unless
and until such Lender complies with Section 14.3 in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with the Administrative Agent.  Any assignee or transferee of a Loan,
Commitment, L/C Interest or any other interest of a lender under the Loan
Documents agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of any Loan, shall be conclusive and binding on any
subsequent owner, transferee or assignee of such Loan.
 
101

--------------------------------------------------------------------------------



14.2           Participations.
 
(a)           Permitted Participants; Effect.  Subject to the terms set forth in
this Section 14.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Commitment of such Lender, any L/C Interest of such Lender or any
other interest of such Lender under the Loan Documents on a pro rata or non-pro
rata basis.  Each Lender that sells a participating interest in any Loan or
other interest to a Participant shall, as agent of the Borrower solely for the
purpose of this Section 14.2, record in book entries maintained by such Lender
the name and the amount of the participating interest of each Participant
entitled to receive payments in respect of such participating
interests.  Moreover, notwithstanding such recordation, such participation shall
not be considered an assignment under Section 14.3 and such Participant shall
not be considered a Lender.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of all Loans made by it for all purposes
under the Loan Documents, all amounts payable by the applicable Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the applicable Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents except that,
for purposes of Section 2.16, Article IV and Section 9.2, the Participants shall
be entitled to the same rights as if they were Lenders.  Notwithstanding
anything herein to the contrary, no Participant shall be entitled to receive any
greater amount pursuant to Section 2.16 or Section 4.1 than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.
 
(b)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan, Letter of Credit or Commitment
in which such Participant has an interest which (i) forgives principal, interest
or fees, (ii) reduces the interest rate or fees payable pursuant to the terms of
this Agreement with respect to any such Loan or Commitment or (iii) postpones
any date fixed for any regularly-scheduled payment of principal of, or interest
or fees on, or extends the Termination Date of, any such Loan or Commitment.
 
102

--------------------------------------------------------------------------------



14.3           Assignments.
 
(a)           Permitted Assignments.  (1)  Any Lender (each such assigning
Lender under this Section 14.3 being an “Assigning Lender”) may, in the ordinary
course of its business and in accordance with applicable law, at any time assign
to one or more banks or other entities (other than the Company or any of its
Affiliates) (“Purchasers”) all or a portion of its rights and obligations under
this Agreement (including, without limitation, its Commitment, any Loans owing
to it, all of its participation interests in existing Letters of Credit, Swing
Line Loans and Alternate Currency Loans, and its obligation to participate in
additional Letters of Credit, Swing Line Loans and Alternate Currency Loans
hereunder) in accordance with the provisions of this Section 14.3.
 
(A)           Subject to clause (B) below, any Lender may assign to one or more
Purchasers, Lenders, Affiliates of a Lender or Approved Funds of a Lender, all
or a portion of its rights and obligations under the Loan Documents (including
all or a portion of its Commitments and the Loans at the time owing to it);
provided that:
 
(i)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance Agreement substantially in the
form of Exhibit C hereto; and
 
(ii)           except in the case of (X) an assignment of the entire remaining
amount of the Assigning Lender’s Commitments and the Loans at the time owing to
it or (Y) an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitments or
principal outstanding balance of the Loans of each of the Assigning Lender and
the Purchaser after giving effect to the assignment shall not be less than
$5,000,000, unless the Administrative Agent otherwise consents.
 
(B)           Any assignment of a Revolving Loan or Revolving Loan Commitment
proposed pursuant to clause (A) to any Person (other than a Lender, an Affiliate
of a Lender or an Approved Fund of a Lender) (i) shall be made prorata with
participations in Letters of Credit and Swing Line Loans and (ii) shall be
subject to the prior written approval of (X) the Administrative Agent, (Y) the
Swing Line Bank, the Issuing Bank and any Alternate Currency Lender and (Z) so
long as no Default has occurred and is continuing on the date such assignment is
to become effective, the Company (not to be unreasonably withheld).  Any
assignment of a Term Loan proposed pursuant to clause (A) to any Person (other
than a Lender, an Affiliate of a Lender or an Approved Fund of a Lender) shall
be subject to the prior written approval of (X) the Administrative Agent and (Y)
so long as no Default has occurred and is continuing on the date such assignment
is to become effective, the Company (not to be unreasonably withheld).  If the
consent of the Company to an assignment is required hereunder, the Company shall
be deemed to have given its consent ten Business Days after the date notice
thereof has been delivered by the Assigning Lender (through the Administrative
Agent) to the Company, unless such consent is expressly refused by the Company
prior to such tenth Business Day.
 
103

--------------------------------------------------------------------------------



(ii)           Notwithstanding anything to the contrary contained herein, any
Lender (each such Lender, a “Granting Bank”) may grant to a special purpose
funding vehicle (each such special purpose funding vehicle, a “SPC”), identified
as such in writing from time to time by the applicable Granting Bank to the
Administrative Agent and the Company, the option to provide to the Company  and
the other Borrowers all or any part of any Advance that such Granting Bank would
otherwise be obligated to make to the applicable Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Advance, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the applicable
Granting Bank shall be obligated to make such Advance pursuant to the terms
hereof. The making of an Advance by any SPC hereunder shall utilize the
Commitment of the applicable Granting Bank to the same extent, and as if, such
Advance were made by such Granting Bank.  Each party hereto hereby agrees that
no SPC shall be liable for any indemnity or other similar payment obligation
under this Agreement (all liability for which shall remain with the applicable
Granting Bank).  All notices hereunder to any Granting Bank or the related SPC,
and all payments in respect of the Obligations due to such Granting Bank or the
related SPC, shall be made to such Granting Bank.  In addition, each Granting
Bank shall vote as a Lender hereunder without giving effect to any assignment
under this Section 14.3(a)(ii), and not SPC shall have any vote as a Lender
under this Agreement for any purpose.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereto.  In addition, notwithstanding anything to the contrary contained
in this Section 14.3, any SPC may (A) with notice to, but without the prior
written consent of, the Company and the Administrative Agent and without paying
any processing or administrative fee therefor, assign all or a portion of its
interest in any Advances to the Granting Bank or to any financial institutions
(consented to by the Company and the Administrative Agent in accordance with the
terms of Section 14.3(a)(i)) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Advances and
(B) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.  This Section
14.3(a)(ii) may not be amended without the written consent of each SPC affected
thereby.
 
104

--------------------------------------------------------------------------------



(b)           Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent and the Alternate Currency Lenders of a notice of assignment,
substantially in the form attached as Appendix I to Exhibit C hereto (a “Notice
of Assignment”), together with any consent required by Section 14.3(a), (ii)
payment of a $3,500 fee by the assignee or the assignor (as agreed) to the
Administrative Agent for processing such assignment, and (iii) the completion of
the recording requirements in Section 14.3(c), such assignment shall become
effective on the later of such date when the requirements in clauses (i), (ii),
and (iii) are met or the effective date specified in such Notice of
Assignment.  The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment, Loans and L/C Obligations under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA.  On and after the effective date of such assignment, such
Purchaser, if not already a Lender, shall for all purposes be a Lender party to
this Agreement and any other Loan Documents executed by the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party hereto, and no further consent or
action by any Borrower, the Lenders, the Alternate Currency Lenders or the
Administrative Agent shall be required to release the Assigning Lender with
respect to the percentage of the Aggregate Revolving Loan Commitment, Loans and
Letter of Credit, Swing Line Loans and Alternate Currency Loan participations
assigned to such Purchaser.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 14.3(b), the Assigning Lender, the
Administrative Agent, the Alternate Currency Lenders and the Borrowers shall
make appropriate arrangements so that, to the extent notes have been issued to
evidence any of the transferred Loans, replacement notes are issued to such
Assigning Lender and new notes or, as appropriate, replacement notes, are issued
to such Purchaser, in each case in principal amounts reflecting their
Commitment, as adjusted pursuant to such assignment.  Notwithstanding anything
to the contrary herein, no Borrower shall, at any time, be obligated to pay
under Section 2.15(e) to any Lender that is a Purchaser, assignee or transferee
any sum in excess of the sum which such Borrower would have been obligated to
pay to the Lender that was the Assigning Lender, assignor or transferor had such
assignment or transfer not been effected.
 
(c)           The Register.  Notwithstanding anything to the contrary in this
Agreement, each Borrower hereby designates the Administrative Agent, and the
Administrative Agent hereby accepts such designation, to serve as such
Borrower’s contractual representative solely for purposes of this Section
14.3(c).  In this connection, the Administrative Agent shall maintain at its
address referred to in Section 15.1 a copy of each assignment delivered to and
accepted by it pursuant to this Section 14.3 and a register (the “Register”) for
the recordation of the names and addresses of the Lenders, the Commitment of
each Lender, the principal amount of and interest on the Loans owing to, each
Lender from time to time and whether such Lender is an original Lender or the
assignee of another Lender pursuant to an assignment under this Section
14.3.  The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Company and each of its Subsidiaries,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by any Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
105

--------------------------------------------------------------------------------



14.4           Confidentiality.  Subject to Section 14.5, the Administrative
Agent and the Lenders and their respective representatives shall hold all
nonpublic information obtained pursuant to the requirements of this Agreement in
accordance with such Person’s customary procedures for handling confidential
information of this nature and in accordance with safe and sound commercial
lending or investment practices and in any event may make disclosure reasonably
required by a prospective Transferee in connection with the contemplated
participation or assignment or as required or requested by any Governmental
Authority or any securities exchange or similar self-regulatory organization or
representative thereof or pursuant to a regulatory examination or legal process,
or to any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor.  In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by the Company; provided that each prospective Transferee
shall be required to agree that if it does not become a participant or assignee
it shall return all materials furnished to it by or on behalf of the Company in
connection with this Agreement.
 
14.5           Dissemination of Information.  Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the Company and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 14.4 the confidentiality of any confidential information described
therein.
 
ARTICLE XV
NOTICES
 
15.1           Giving Notice.  Except as otherwise permitted by Section 2.11(d)
with respect to Borrowing/Conversion/Continuation Notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Documents shall be in writing, including by facsimile or by email and
addressed or delivered to such party at its address set forth below its
signature hereto or at such other address as may be designated by such party in
a notice to the other parties.  Any notice, if mailed and properly addressed
with postage prepaid, shall be deemed given when received; any notice, if
transmitted by facsimile or email, shall be deemed given when transmitted.
 
15.2           Change of Address.  The Borrowers, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
 
15.3           Authority of Company.  Each of the Subsidiary Borrowers, by its
execution hereof or of an Assumption Letter (a) irrevocably authorizes the
Company, on behalf of such Subsidiary Borrower, to give and receive all notices
under the Loan Documents and to make all elections under the Loan Documents and
to give all Borrowing/Conversion/Continuation Notices on its behalf, (b) agrees
to be bound by any such notices or elections and (c) agrees that the
Administrative Agent and Lenders may rely upon any such policies or elections as
if they had been given or made by such Subsidiary Borrower.
 
106

--------------------------------------------------------------------------------


 
ARTICLE XVI
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Company, the Subsidiary Borrowers,
the Administrative Agent and the Lenders.
 
107

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Subsidiary Borrowers, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.
 

 
TRIMBLE NAVIGATION LIMITED,
 
as the Company
                 
By:
 /s/ Irwin Kwatek     
Name: Irwin Kwatek
   
Title: Vice President
 
 
   
Address:
935 Stewart Drive
Sunnyvale, CA 94085
         
Attention:
General Counsel
 
Telephone No.:
(408) 481-8000
 
Facsimile No.:
(408) 481-7780
 
Email:
irwin@trimble.com
 
Website: http://www.trimble.com/investors.shtml
     
THE BANK OF NOVA SCOTIA,
as Administrative Agent, Issuing Bank, Swing Line Bank and a Lender
                 
By:
 /s/ Chris Osborn     
Name:  Chris Osborn
   
Title:  Managing Director 
       
Address:
The Bank of Nova Scotia
     
580 California Street, Suite 2100
     
San Francisco, CA 94104
       
Attention:
Chris Osborn
 
Telephone No.:
(415) 986-1100
 
Facsimile No.:
(415) 397-0791
 
Email:
chris_osborn@scotiacapital.com

 
[Signature page to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------


 

 
CITIBANK, N.A.,
as a Co-Syndication Agent and a Lender
             
By:
 /s/ Doug Bantemps    
Name: Doug Bantemps
   
Title: Vice President

 
[Signature page to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------


 

 
BANK OF MONTREAL, CHICAGO BRANCH d/b/a BMO CAPITAL MARKETS,
as a Co-Syndication Agent and a Lender
             
By:
 /s/ Naghmen Hashemifard    
Name: Naghmen Hashemifard
   
Title: Director

 
[Signature page to Amended and Restated Credit Agreement]


--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
 
as a Co-Documentation Agent and a Lender
             
By:
 /s/ Lee A. Merkle-Raymond    
Name: Lee A. Merkle-Raymond
   
Title: Managing Director

 
[Signature page to Amended and Restated Credit Agreement]
 
                   


--------------------------------------------------------------------------------





 
WELLS FARGO BANK, N.A.,
 
as a Co-Documentation Agent and a Lender
             
By:
 /s/ Jillian L.R. Bales    
Name: Jillian L.R. Bales
   
Title: Vice President

 
[Signature page to Amended and Restated Credit Agreement]

                   


--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK,
 
as a Lender
             
By:
 /s/ Philip Mousin    
Name: Philip Mousin
   
Title: Senior Vice President

 
[Signature page to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------


 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
             
By:
 /s/ Timothy D. Myers    
Name: Timothy D. Myers
   
Title: Vice President

 
[Signature page to Amended and Restated Credit Agreement]
 
               


--------------------------------------------------------------------------------


 

 
COMERICA BANK,
 
as a Lender
             
By:
 /s/ Philip Koblis    
Name: Philip Koblis
   
Title: First Vice President

 
[Signature page to Amended and Restated Credit Agreement]
 
               


--------------------------------------------------------------------------------


 

 
NORDEA BANK FINLAND PLC, acting through its New York and Grand Cayman branches,
as a Lender
 
 
             
By:
 /s/ Anders Meinert Jorgensen    
Name: Anders Meinert Jorgensen
   
Title: Vice President

 
 

 
By:
/s/ Gerald Chelius
   
Name: Gerald Chelius
   
Title: VP Credit
       
Address: 437 Madison Avenue
 
                  New York, New York 10022
 
 
Attention: Henrik Steffensen
 
                    SVP Corporate Banking
 
 
Telephone No: 212-318-9303
 
Facsimile No: 212-318-9318
 
Email: henrik.steffensen@nordea.com

 
[Signature page to Amended and Restated Credit Agreement]

               


--------------------------------------------------------------------------------


 

 
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
 
as a Lender
             
By:
 /s/ Noelle McGrath                               /s/ Jennifer Lyons    
Name: Noelle McGrath
 Jennifer Lyons    
Title: Authorised signatory
 Authorised Signatory

 
[Signature page to Amended and Restated Credit Agreement]

               


--------------------------------------------------------------------------------


 

 
MIZUHO CORPORATE BANK, LTD.,
 
as a Lender
       
By:
 /s/ Makoto Murata    
Name: Makoto Murata
   
Title: Deputy General Manager

 
[Signature page to Amended and Restated Credit Agreement]
 
               


--------------------------------------------------------------------------------



ANNEX I
 
COMMITMENTS AND AMOUNTS
 
Lender
Amount of
Revolving Loan
Commitment
Amount of Term
Loan
Commitment 
The Bank of Nova Scotia
$36,000,000
$13,500,000
Citibank, N.A.
$35,000,000
$12,500,000
BMO Capital Markets Financing, Inc.
$33,500,000
$12,000,000
Wells Fargo Bank, N.A.
$32,000,000
$11,000,000
Bank of America, N.A.
$32,000,000
$11,000,000
JPMorgan Chase Bank
$17,500,000
-
U.S. Bank National Association
$25,000,000
$9,000,000
Comerica Bank
$25,000,000
$9,000,000
Nordea Bank Finland PLC
$22,500,000
$8,000,000
Bank of Ireland
$22,500,000
$8,000,000
Mizuho Corporate Bank, Ltd.
$19,000,000
$6,000,000

 
               


--------------------------------------------------------------------------------



ANNEX II


EUROCURRENCY PAYMENT OFFICES




THE BANK OF NOVA SCOTIA
600 Peachtree Street, N.E.
Suite 2700
Atlanta, GA 30308-2214



 
Attention:
 
Amanda Hanniford
 
Telephone No.:
 
(212) 225-5706
 
Facsimile No.:
 
(212) 225-5708  

 



--------------------------------------------------------------------------------